LOAN AGREEMENT

Dated as of December 26, 2003

Between

REPUBLIC THUNDERBOLT, LLC,

as Borrower

and

COLUMN FINANCIAL, INC.,

as Lender

FIXED RATE SINGLE PROPERTY LOAN

Location of Property:

Address:    Route 110 (a/k/a 1000 Conklin Street), Farmingdale, New York
County:  Suffolk
Section:  050.00
Block:  01.00
Lot(s):  005.019 and 005.020

--------------------------------------------------------------------------------




                                TABLE OF CONTENTS

                                                                           Page


Article I DEFINITIONS; PRINCIPLES OF CONSTRUCTION.............................1
     SECTION 1.1.        Definitions..........................................1
     SECTION 1.2.        Principles of Construction..........................20

Article II GENERAL TERMS.....................................................20
     SECTION 2.1.        Loan Commitment; Disbursement to Borrower...........20
     SECTION 2.2.        Interest Rate.......................................21
     SECTION 2.3.        Loan Payment........................................21
     SECTION 2.4.        Prepayments.........................................22
     SECTION 2.5.        Defeasance..........................................23
     SECTION 2.6.        Release of Property.................................25
     SECTION 2.7.        Cash Management.....................................26

Article III CONDITIONS PRECEDENT.............................................28
     SECTION 3.1.        Conditions Precedent to Closing.....................28

Article IV REPRESENTATIONS AND WARRANTIES....................................32
     SECTION 4.1.        Borrower Representations............................32
     SECTION 4.2.        Survival of Representations.........................40

Article V BORROWER COVENANTS.................................................40
     SECTION 5.1.        Affirmative Covenants...............................40
     SECTION 5.2.        Negative Covenants..................................50

Article VI INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS...............56
     SECTION 6.1.        Insurance...........................................56
     SECTION 6.2.        Casualty............................................59
     SECTION 6.3.        Condemnation........................................60
     SECTION 6.4.        Restoration.........................................60

Article VII RESERVE FUNDS....................................................64
     SECTION 7.1.        Required Repair Funds...............................64
     SECTION 7.2.        Tax and Insurance Escrow Fund.......................65
     SECTION 7.3.        Replacements and Replacement Reserve................66
     SECTION 7.4.        Rollover Reserve....................................67
     SECTION 7.5.        Environmental Reserve Fund..........................67
     SECTION 7.6.        Environmental Well Reserve..........................69
     SECTION 7.7.        Reserve Funds, Generally............................70

Article VIII DEFAULTS........................................................71
     SECTION 8.1.        Event of Default....................................71
     SECTION 8.2.        Remedies............................................73

Article IX SPECIAL PROVISIONS................................................74
     SECTION 9.1.        Sale of Notes and Securitization....................74
     SECTION 9.2.        Securitization Indemnification......................76
     SECTION 9.3.        Achievements........................................79
     SECTION 9.4.        Exculpation.........................................79
     SECTION 9.5.        Matters Concerning Manager..........................81
     SECTION 9.6.        Servicer............................................81

Article X MISCELLANEOUS......................................................82
     SECTION 10.1.       Survival............................................82
     SECTION 10.2.       Lender's Discretion.................................82
     SECTION 10.3.       Governing Law.......................................82
     SECTION 10.4.       Modification, Waiver in Writing.....................83
     SECTION 10.5.       Delay Not a Waiver..................................84
     SECTION 10.6.       Notices.............................................84
     SECTION 10.7.       Trial by Jury.......................................85
     SECTION 10.8.       Headings............................................85
     SECTION 10.9.       Severability........................................85
     SECTION 10.10.      Preferences.........................................85
     SECTION 10.11.      Waiver of Notice....................................85
     SECTION 10.12.      [INTENTIONALLY OMITTED].............................86
     SECTION 10.13.      Expenses; Indemnity.................................86
     SECTION 10.14.      Schedules Incorporated..............................87
     SECTION 10.15.      Offsets, Counterclaims and Defenses.................87
     SECTION 10.16.      No Joint Venture or Partnership; No Third Party
                         Beneficiaries.......................................87
     SECTION 10.17.      Publicity...........................................88
     SECTION 10.18.      Waiver of Marshalling of Assets.....................88
     SECTION 10.19.      Waiver of Counterclaim..............................88
     SECTION 10.20.      Conflict; Construction of Documents; Reliance.......88
     SECTION 10.21.      Brokers and Financial Advisors......................88
     SECTION 10.22.      Prior Agreements....................................89
     SECTION 10.23.      Counterparts........................................89
     SECTION 10.24.      Area of Taking; Partial Release.....................89


                                    SCHEDULES

Schedule I      -    Rent Roll
Schedule II     -    Required Repairs - Deadlines for Completion
Schedule III    -    Organizational Structure
Schedule IV     -    Schedule of Rights of First Refusal to Lease and Purchase

                                    EXHIBITS
Exhibit A                  Legal Description (Main Parcel)
Exhibit A-2                Legal Description (Area of Taking)




--------------------------------------------------------------------------------

-1-

LOAN AGREEMENT

        THIS LOAN AGREEMENT, dated as of December 26, 2003 (as amended,
restated, replaced, supplemented or otherwise modified from time to time, this
“Agreement”), between COLUMN FINANCIAL, INC., having an address at 11 Madison
Avenue, New York, New York 10010 (“Lender”), and REPUBLIC THUNDERBOLT, LLC, a
Delaware limited liability company, having its principal place of business at
c/o The Fairchild Corporation, 45025 Aviation Drive, Suite 400, Dulles, Virginia
20166 (“Borrower”).

        W I T N E S S E T H:

        WHEREAS, Borrower desires to obtain the Loan (as hereinafter defined)
from Lender; and

        WHEREAS, Lender is willing to make the Loan to Borrower, subject to and
in accordance with the terms of this Agreement and the other Loan Documents (as
hereinafter defined).

        NOW THEREFORE, in consideration of the making of the Loan by Lender and
the covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

Article I

DEFINITIONS; PRINCIPLES OF CONSTRUCTION

SECTION 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

        “Acquired Property” shall have the meaning set forth in
Section 5.1.11(f)(i) hereof.

        “Acquired Property Statements” shall have the meaning set forth in
Section 5.1.11(f)(i) hereof.

        “Additional Insolvency Opinion” shall have the meaning set forth in
Section 4.1.30(c) hereof.

        “Affiliate” shall mean, as to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by or is under common
control with such Person or is a director or officer of such Person or of an
Affiliate of such Person.

        “Affiliated Loans” shall mean a loan made by Lender to an Affiliate of
Borrower or any Guarantor.

        “Affiliated Manager” shall mean any Manager in which Borrower,
Principal, or any Guarantor has, directly or indirectly, any legal, beneficial
or economic interest.

        “ALTA” shall mean American Land Title Association, or any successor
thereto.

        “Annual Budget” shall mean the operating budget, including all planned
Capital Expenditures, for the Property prepared by Borrower for the applicable
Fiscal Year or other period.

        “Applicable Interest Rate” shall mean a rate of Six and Twenty One
Hundredths Percent (6.20%) per annum.

        “Approved Annual Budget” shall have the meaning set forth in
Section 5.1.11(d) hereof.

        “Area of Taking” shall have the meaning set forth in Section 10.24
hereof.

        “Assignment of Leases” shall mean that certain first priority Assignment
of Leases and Rents, dated as of the date hereof, from Borrower, as assignor, to
Lender, as assignee, assigning to Lender all of Borrower’s interest in and to
the Leases and Rents of the Property as security for the Loan, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

        “Assignment of Management Agreement” shall mean that certain Assignment
of Management Agreement and Subordination of Management Fees, dated as of the
date hereof, among Lender, Borrower and Manager, as the same may be amended,
restated, replaced, supplemented or otherwise modified from time to time.

        “Award” shall mean any compensation paid by any Governmental Authority
in connection with a Condemnation, but shall not include any compensation for
the taking of the Area of Taking (as hereinafter defined).

        “Bankruptcy Action” shall mean with respect to any Person (a) such
Person filing a voluntary petition under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law; (b) the filing of an involuntary
petition against such Person under the Bankruptcy Code or any other Federal or
state bankruptcy or insolvency law, or soliciting or causing to be solicited
petitioning creditors for any involuntary petition against such Person, which is
not dismissed and/or remains undischarged or unbonded for a period of sixty (60)
calendar days; (c) such Person filing an answer consenting to or otherwise
acquiescing in or joining in any involuntary petition filed against it, by any
other Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition from any Person; (d) such Person
consenting to or acquiescing in or joining in an application for the appointment
of a custodian, receiver, trustee, or examiner for such Person or any portion of
the Property; or (e) such Person making an assignment for the benefit of
creditors, or admitting, in writing or in any legal proceeding, its insolvency
or inability to pay its debts as they become due.

        “Basic Carrying Costs” shall mean, for any period, the sum of the
following costs: (a) Taxes and (b) Insurance Premiums.

        “Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns. The
Borrower shall be a Special Purpose Entity.

        “Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which national banks in New York, New York are not open for
business.

        “Capital Expenditures” shall mean, for any period, the amount expended
for items capitalized under GAAP (including, but not limited to, expenditures
for building improvements or major repairs, leasing commissions and tenant
improvements).

        “Cash Expenses” shall mean, for any period, the Operating Expenses for
the operation of the Property as set forth in an Approved Annual Budget to the
extent that such expenses are actually incurred by Borrower minus any payments
into the Tax and Insurance Escrow Fund.

        “Cash Management Account” shall have the meaning set forth in
Section 2.7.2(a) hereof.

        “Cash Management Agreement” shall mean that certain Cash Management
Agreement, dated as of the date hereof, by and among Borrower, Manager and
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

        “Casualty” shall have the meaning set forth in Section 6.2 hereof.

        “Casualty Consultant” shall have the meaning set forth in
Section 6.4(b)(iii) hereof.

        “Casualty Retainage” shall have the meaning set forth in
Section 6.4(b)(iv) hereof.

        “Closing Date” shall mean the date of the funding of the Loan.

        “Code” shall mean the Internal Revenue Code of 1986, as amended, as it
may be further amended from time to time, and any successor statutes thereto,
and applicable U.S. Department of Treasury regulations issued pursuant thereto
in temporary or final form.

        “Condemnation” shall mean a temporary or permanent taking by any
Governmental Authority as the result or in lieu or in anticipation of the
exercise of the right of condemnation or eminent domain, of all or any part of
the Property, or any interest therein or right accruing thereto, including any
right of access thereto or any change of grade affecting the Property or any
part thereof. The term Condemnation shall not include the taking by any
Governmental Authority of the Area of Taking.

        “Condemnation Proceeds” shall have the meaning set forth in
Section 6.4(b) hereof. Condemnation Proceeds will not include proceeds awarded
to Borrower in connection with the Condemnation of the Area of Taking.

        “Covered Disclosure Information” shall have the meaning set forth in
Section 9.2 (b) hereof.

        “CSFB” shall mean Credit Suisse First Boston Corporation and its
successors in interest.

        “Debt” shall mean the outstanding principal amount set forth in, and
evidenced by, this Agreement and the Note together with all interest accrued and
unpaid thereon and all other sums (including the Yield Maintenance Premium) due
to Lender in respect of the Loan under the Note, this Agreement, the Mortgage
and the other Loan Documents.

        “Debt Service” shall mean, with respect to any particular period of
time, scheduled principal and/or interest payments due under this Agreement and
the Note.

        “Debt Service Coverage Ratio” shall mean a ratio for the applicable
period in which:

(a)  

the numerator is the Net Operating Income (excluding interest on credit
accounts) for such period as set forth in the financial statements required
hereunder; and


(b)  

the denominator is the aggregate amount of principal and interest due and
payable on the Note for such period.


        “Default” shall mean the occurrence of any event hereunder or under any
other Loan Document which, but for the giving of notice or passage of time, or
both, would be an Event of Default.

        “Default Determination Ratio” shall have the meaning set forth in
Section 9.3 hereof.

        “Default Rate” shall mean a rate per annum equal to the lesser of
(a) the Maximum Legal Rate and (b) five percent (5%) above the Applicable
Interest Rate.

        “Defeasance Date” shall have the meaning set forth in Section
2.5.1(a)(i) hereof.

        “Defeasance Deposit” shall mean an amount equal to the remaining
principal amount of the Note, the Yield Maintenance Premium, any costs and
expenses incurred or to be incurred in the purchase of U.S. Obligations
necessary to meet the Scheduled Defeasance Payments and any revenue, documentary
stamp or intangible taxes or any other tax or charge due in connection with the
transfer of the Note or otherwise required to accomplish the agreements of
Sections 2.4 and 2.5 hereof.

        “Defeasance Event” shall have the meaning set forth in Section 2.5.1(a)
hereof.

        “Defeasance Lockout Date” shall mean the date that is two (2) years from
the “startup day” within the meaning of Section 860G(a)(9) of the Code for the
REMIC Trust.

        “Disclosure Document” shall mean a prospectus, prospectus supplement,
private placement memorandum, offering memorandum, offering circular, term
sheet, road show presentation materials or other offering documents or marketing
materials, in each case in preliminary or final form, used to offer Securities
in connection with a Securitization.

        “Discount Rate” shall mean the rate which, when compounded monthly, is
equivalent to the Prepayment Treasury Rate when compounded semi-annually.

        “DSCR Determination Date” shall have the meaning set forth in Section
9.3 hereof.

        “Eligible Account” shall mean a separate and identifiable account from
all other funds held by the holding institution that is either (a) an account or
accounts maintained with a federal or state-chartered depository institution or
trust company which complies with the definition of Eligible Institution or
(b) a segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

        “Eligible Institution” shall mean a depository institution or trust
company, the short term unsecured debt obligations or commercial paper of which
are rated at least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the
case of accounts in which funds are held for thirty (30) days or less (or, in
the case of accounts in which funds are held for more than thirty (30) days, the
long term unsecured debt obligations of which are rated at least “AA” by Fitch
and S&P and “Aa2” by Moody’s).

        “Embargoed Person” shall have the meaning set forth in Section 4.1.35
hereof.

        “Environmental Indemnity” shall mean that certain Environmental
Indemnity Agreement, dated as of the date hereof, executed by Borrower and
Guarantor in connection with the Loan for the benefit of Lender, as the same may
be amended, restated, replaced, supplemented or otherwise modified from time to
time.

        “Environmental Reserve Fund” shall have the meaning set forth in Section
7.5.1 hereof.

        “Environmental Well Reserve ” shall have the meaning set forth in
Section 7.6.1 hereof.

        “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

        “Event of Default” shall have the meaning set forth in Section 8.1(a)
hereof.

        “Excess Cash Flow” shall have the meaning set forth in Section 2.7.2(b)
hereof.

        “Exchange Act” shall have the meaning set forth in Section 9.2(a)
hereof.

        “Exchange Act Filing” shall have the meaning set forth in
Section 5.1.11(i) hereof.

        “Extraordinary Expense” shall have the meaning set forth in
Section 5.1.11(e) hereof.

        “Fee Termination Ratio” shall have the meaning set forth in Section
9.5(b) hereof.

        “Fiscal Year” shall mean each twelve (12) month period commencing on
July 1 and ending on June 30 during each year of the term of the Loan. Subject
to Lender’s prior written consent (which consent shall not to be unreasonably
withheld), Borrower’s Fiscal Year may be changed in the event Guarantor’s Fiscal
Year is changed, to coincide with Guarantor’s Fiscal Year.

      “Fitch” shall mean Fitch, Inc., Duff & Phelps.

        “GAAP” shall mean generally accepted accounting principles in the United
States of America as of the date of the applicable financial report.

        “Governmental Authority” shall mean any court, board, agency,
commission, office or other authority of any nature whatsoever for any
governmental unit (federal, state, county, district, municipal, city or
otherwise) whether now or hereafter in existence.

        “Gross Income from Operations” shall mean, for any period, all income,
computed in accordance with GAAP, derived from the ownership and operation of
the Property from whatever source during such period, including, but not limited
to, Rents, utility charges, escalations, forfeited security deposits, interest
on credit accounts, service fees or charges, license fees, parking fees, rent
concessions or credits, and other pass-through or reimbursements paid by tenants
under the Leases of any nature but excluding Rents from month-to-month tenants
or tenants that are included in any Bankruptcy Action, sales, use and occupancy
or other taxes on receipts required to be accounted for by Borrower to any
Governmental Authority, refunds and uncollectible accounts, sales of furniture,
fixtures and equipment, Insurance Proceeds and Condemnation Proceeds (other than
business interruption or other loss of income insurance), and any disbursements
to the Borrower from the Tax and Insurance Escrow Fund, the Replacement Reserve
Fund, the Rollover Reserve Fund, or any other escrow fund established by the
Loan Documents.

        “Guarantor” shall mean The Fairchild Corporation, a Delaware
corporation.

        “Guaranty” shall mean that certain Guaranty Agreement, dated as of the
date hereof, from Guarantor to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

        “Improvements” shall have the meaning set forth in the granting clause
of the Mortgage.

        “Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
(including, without limitation, amounts for borrowed money and indebtedness in
the form of mezzanine debt and preferred equity); (b) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (c) obligations for the
deferred purchase price of property or services (including trade obligations);
(d) obligations under letters of credit; (e) obligations under acceptance
facilities; (f) all guaranties, endorsements (other than for collection or
deposit in the ordinary course of business) and other contingent obligations to
purchase, to provide funds for payment, to supply funds, to invest in any Person
or entity, or otherwise to assure a creditor against loss; and (g) obligations
secured by any Liens, whether or not the obligations have been assumed.

        “Indemnified Person” shall have the meaning set forth in Section 9.2(b)
hereof.

        “Indemnifying Person” shall mean each of Borrower, Principal and
Guarantor.

        “Independent Director” or “Independent Manager” shall mean a Person who
is not at the time of initial appointment, or at any time while serving as a
director or manager, as applicable (except pursuant to an express provision in
Borrower’s operating agreement providing for the appointment of such Independent
Director to become a “special member” upon Principal ceasing to be a member of
Borrower), and has not been at any time during the preceding three (3) years:
(a) a stockholder, director (with the exception of serving as the Independent
Director or Independent Manager), officer, employee, partner, member, attorney
or counsel of the Principal, the Borrower or any Affiliate of either of them;
(b) a customer, supplier, contractor, creditor or other person who derives any
of its purchases or revenues from its activities with the Principal, the
Borrower or any Affiliate of either of them; (c) a Person controlling or under
common control with any such stockholder, director, officer, partner, member,
customer, supplier, contractor, creditor or other Person; or (d) a member of the
immediate family of any such stockholder, director, officer, employee, partner,
member, customer, supplier, contractor, creditor or other person. As used in
this definition, the term “control” means the possession, directly or
indirectly, of the power to direct or cause the direction of management,
policies or activities of a Person, whether through ownership of voting
securities, by contract or otherwise.

        “Insolvency Opinion” shall mean that certain non-consolidation opinion
letter dated the date hereof delivered by Richards, Layton & Finger in
connection with the Loan.

        “Insurance Premiums” shall have the meaning set forth in Section 6.1(b)
hereof.

        “Insurance Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

        “Interest Holder” shall have the meaning set forth in Section 5.2.10(e)
hereof.

        “Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in the
Property, and (a) every modification, amendment or other agreement relating to
such lease, sublease, subsublease, or other agreement entered into in connection
with such lease, sublease, subsublease, or other agreement and (b) every
guarantee of the performance and observance of the covenants, conditions and
agreements to be performed and observed by the other party thereto.

        “Legal Requirements” shall mean all federal, state, county, municipal
and other governmental statutes, laws, rules, orders, regulations, ordinances,
judgments, decrees and injunctions of Governmental Authorities affecting the
Property or any part thereof, or the construction, use, alteration or operation
thereof, or any part thereof, whether now or hereafter enacted and in force, and
all permits, licenses and authorizations and regulations relating thereto, and
all covenants, agreements, restrictions and encumbrances contained in any
instruments, either of record or known to Borrower, at any time in force
affecting the Property or any part thereof, including, without limitation, any
which may (a) require repairs, modifications or alterations in or to the
Property or any part thereof, or (b) in any way limit the use and enjoyment
thereof.

        “Lender” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

        “Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

        “Licenses” shall have the meaning set forth in Section 4.1.22 hereof.

        “Lien” shall mean any mortgage, deed of trust, lien, pledge,
hypothecation, assignment, security interest, or any other encumbrance, charge
or transfer of, on or affecting Borrower, the Property, any portion thereof or
any interest therein, including, without limitation, any conditional sale or
other title retention agreement, any financing lease having substantially the
same economic effect as any of the foregoing, the filing of any financing
statement, and mechanic’s, materialmen’s and other similar liens and
encumbrances.

        “Loan” shall mean the loan in the original principal amount of
Fifty-Five Million and No/100 Dollars ($55,000,000.00) made by Lender to
Borrower pursuant to this Agreement.

        “Loan Documents” shall mean, collectively, this Agreement, the Note, the
Mortgage, the Assignment of Leases, the Environmental Indemnity, the O&M
Agreement (if any), the Assignment of Management Agreement, the Guaranty, the
Cash Management Agreement and all other documents executed and/or delivered to
Lender in connection with the Loan.

        “Loan to Value Ratio” shall mean the ratio, as of a particular date, in
which the numerator is equal to the outstanding principal balance of the Debt
and the denominator is equal to the appraised value of the Property as
determined by Lender in its sole discretion.

        “Lockbox Account” shall have the meaning set forth in Section 2.7.1(a)
hereof.

        “Lockbox Bank” shall mean KeyBank Real Estate Capital or any successor
or permitted assigns thereof.

        “Management Agreement” shall mean the management agreement entered into
by and between Borrower and the Manager, pursuant to which the Manager is to
provide management and other services with respect to the Property, or, if the
context requires, the Replacement Management Agreement.

        “Manager” shall mean Levcom Shopping Centers, or, if the context
requires, a Qualified Manager who is managing the Property in accordance with
the terms and provisions of this Agreement. On the date hereof, Lender hereby
acknowledges that Levcom Shopping Centers is an acceptable property manager for
the purposes of this Agreement.

        “Maturity Date” shall mean January 11, 2014, or such other date on which
the final payment of principal of the Note becomes due and payable as therein or
herein provided, whether at such stated maturity date, by declaration of
acceleration, or otherwise.

        “Maximum Legal Rate” shall mean the maximum nonusurious interest rate,
if any, that at any time or from time to time may be contracted for, taken,
reserved, charged or received on the indebtedness evidenced by the Note and as
provided for herein or the other Loan Documents, under the laws of such state or
states whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

        “Monthly Debt Service Payment Amount” shall mean a constant monthly
payment of $336,857.94.

        “Moody’s” shall mean Moody’s Investors Service, Inc.

        “Mortgage” shall mean that certain first priority Mortgage, Assignment
of Leases and Rents and Security Agreement, dated the date hereof, executed and
delivered by Borrower as security for the Loan and encumbering the Property, as
the same may be amended, restated, replaced, supplemented or otherwise modified
from time to time.

        “Net Cash Flow” shall mean, for any period, the amount obtained by
subtracting Operating Expenses and Capital Expenditures for such period from
Gross Income from Operations for such period.

        “Net Cash Flow Schedule” shall have the meaning set forth in
Section 5.1.11(b) hereof.

        “Net Operating Income” shall mean, for any period, the amount obtained
by subtracting Operating Expenses for such period from Gross Income from
Operations for such period.

        “Net Proceeds” shall have the meaning set forth in Section 6.4(b)
hereof.

        “Net Proceeds Deficiency” shall have the meaning set forth in
Section 6.4(b)(vi) hereof.

        “Note” shall mean that certain Promissory Note of even date herewith in
the principal amount of Fifty-Five Million and No/100 Dollars ($55,000,000.00),
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

        “Obligations” shall mean any and all debt, liabilities and obligations
of the Borrower to the Lender pursuant to or in connection with the Loan,
whether now or hereafter existing, including without limiting the generality of
the foregoing, the indebtedness evidenced by the Note, all interest accruing
thereon, and any and all debt, liabilities and obligations of the Borrower under
all of the Loan Documents.

        “O&M Agreement” shall mean, if required by Lender based on a review of
those certain environmental reports delivered by Borrower to Lender in
connection with the Loan, that certain Operations and Maintenance Agreement,
dated as of the date hereof, between Borrower and Lender given in connection
with the Loan, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

        “Offering Document Date” shall have the meaning set forth in
Section 5.1.11(f)(iv) hereof.

        “Officer’s Certificate” shall mean a certificate delivered to Lender by
Borrower which is signed by an authorized senior officer of the general partner
or managing member of Borrower, as applicable.

        “Operating Expenses” shall mean, for any period, the total of all
expenditures, computed in accordance with GAAP, of whatever kind during such
period relating to the operation, maintenance and management of the Property
that are incurred on a regular monthly or other periodic basis, including
without limitation, utilities, ordinary repairs and maintenance, insurance,
license fees, property taxes and assessments, advertising expenses, management
fees, payroll and related taxes, computer processing charges, tenant
improvements and leasing commissions (which tenant improvements and leasing
commissions for the purposes of this definition shall be no less than an assumed
expense of $13,888.92 per month), operational equipment or other lease payments
as approved by Lender, and other similar costs, but excluding depreciation, Debt
Service, Capital Expenditures, and contributions to the Replacement Reserve
Fund, the Tax and Insurance Escrow Fund, the Rollover Reserve Fund and any other
reserves required under the Loan Documents.

        “Other Charges” shall mean all ground rents, maintenance charges,
impositions other than Taxes, and any other charges, including, without
limitation, vault charges and license fees for the use of vaults, chutes and
similar areas adjoining the Property, now or hereafter levied or assessed or
imposed against the Property or any part thereof.

        “Payment Date” shall mean the eleventh (11th) day of each calendar month
during the term of the Loan or, if such day is not a Business Day, the
immediately preceding Business Day.

        “Permitted Encumbrances” shall mean, collectively (a) the Liens and
security interests created by the Loan Documents, (b) all Liens, encumbrances
and other matters disclosed in the Title Insurance Policy, (c) Liens, if any,
for Taxes imposed by any Governmental Authority not yet due or delinquent, and
(d) such other title and survey exceptions as Lender has approved or may approve
in writing in Lender’s sole discretion.

        “Permitted Investments” shall have the meaning set forth in the Cash
Management Agreement.

        “Permitted Release Date” shall mean February 11, 2008.

        “Person” shall mean any individual, corporation, partnership, joint
venture, limited liability company, estate, trust, unincorporated association,
any federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

        “Personal Property” shall have the meaning set forth in the granting
clause of the Mortgage.

        “Physical Conditions Report” shall mean a report prepared by a company
satisfactory to Lender regarding the physical condition of the Property,
satisfactory in form and substance to Lender in its sole discretion.

        “Policies” shall have the meaning specified in Section 6.1(b) hereof.

        “Prepayment Date” shall have the meaning set forth in Section 2.4.4
hereof.

        “Prepayment Treasury Rate” shall mean the Treasury Rate for the week
ending prior to the Prepayment Date for U.S. Treasury constant maturities with
maturity dates (one longer and one shorter) most nearly approximating the
Maturity Date.

        “Principal” shall mean the corporation which is the sole member of the
limited liability company Borrower.

        “Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Borrower and encumbered by the
Mortgage, together with all rights pertaining to such property and Improvements,
as more particularly described in granting clause of the Mortgage and referred
to therein as the “Property”.

        “Provided Information” shall mean any and all financial and other
information provided at any time by, or on behalf of, any Indemnifying Person
with respect to the Property, Borrower, Principal, Guarantor and/or Manager.

        “Qualified Manager” shall mean either (a) Manager or (b) in the
reasonable judgment of Lender, a reputable and experienced management
organization (which may be an Affiliate of Borrower) possessing experience in
managing properties similar in size, scope, use and value as the Property,
provided, that Borrower shall have obtained prior written confirmation from the
applicable Rating Agencies that management of the Property by such Person will
not cause a downgrade, withdrawal or qualification of the then current ratings
of the Securities or any class thereof.

        “Rating Agencies” shall mean each of S&P, Moody’s and Fitch, or any
other nationally recognized statistical rating agency which has been approved by
Lender.

        “REMIC Trust” shall mean a “real estate mortgage investment conduit”
within the meaning of Section 860D of the Code that holds the Note.

        “Rents” shall mean all rents (including percentage rents), rent
equivalents, moneys payable as damages or in lieu of rent or rent equivalents,
royalties (including, without limitation, all oil and gas or other mineral
royalties and bonuses), income, receivables, receipts, revenues, deposits
(including, without limitation, security, utility and other deposits), accounts,
cash, issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower or its agents or employees from any and all sources arising from or
attributable to the Property, and proceeds, if any, from business interruption
or other loss of income insurance.

        “Replacement Management Agreement” shall mean, collectively, (a) either
(i) a management agreement with a Qualified Manager substantially in the same
form and substance as the Management Agreement, or (ii) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and substance, provided, with respect to this
subclause (ii), Lender, at its option, may require that Borrower obtain
confirmation from the applicable Rating Agencies that such management agreement
will not cause a downgrade, withdrawal or qualification of the then current
rating of the Securities or any class thereof; and (b) an assignment of
management agreement and subordination of management fees substantially in the
form then used by Lender (or of such other form and substance reasonably
acceptable to Lender), executed and delivered to Lender by Borrower and such
Qualified Manager at Borrower’s expense.

        “Replacement Reserve Account” shall have the meaning set forth in
Section 7.3.1 hereof.

        “Replacement Reserve Fund” shall have the meaning set forth in
Section 7.3.1 hereof.

        “Replacement Reserve Monthly Deposit” shall have the meaning set forth
in Section 7.3.1 hereof.

        “Replacements” shall have the meaning set forth in Section 7.3.1 hereof.

        “Required Repair Account” shall have the meaning set forth in
Section 7.1.1 hereof.

        “Required Repair Fund” shall have the meaning set forth in Section 7.1.1
hereof.

        “Required Repairs” shall have the meaning set forth in Section 7.1.1
hereof.

        “Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow
Fund, the Replacement Reserve Fund, the Rollover Reserve Fund, the Required
Repair Fund, and any other escrow fund established pursuant to the Loan
Documents.

        “Restoration” shall mean the repair and restoration of the Property
after a Casualty or Condemnation as nearly as possible to the condition the
Property was in immediately prior to such Casualty or Condemnation, with such
alterations as may be reasonably approved by Lender.

        “Restricted Party” shall mean, collectively (a) Borrower, Principal, any
Guarantor and any Affiliated Manager and (b) any shareholder, partner, member,
non-member manager, direct or indirect legal or beneficial owner of, Borrower,
Principal, any Guarantor, any Affiliated Manager or any non-member manager.

        “Rollover Reserve Account” shall have the meaning set forth in
Section 7.4.1 hereof.

        “Rollover Reserve Fund” shall have the meaning set forth in
Section 7.4.1 hereof.

        “S&P” shall mean Standard & Poor’s Ratings Group, a division of the
McGraw-Hill Companies.

        “Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance or pledge of a legal or beneficial interest.

        “Scheduled Defeasance Payments” shall have the meaning set forth in
Section 2.5.1(b) hereof.

        “Securities” shall have the meaning set forth in Section 9.1 hereof.

        “Securities Act” shall have the meaning set forth in Section 9.2(a)
hereof.

        “Securitization” shall have the meaning set forth in Section 9.1 hereof.

        “Security Agreement” shall have the meaning set forth in
Section 2.5.1(a)(v) hereof.

        “Servicer” shall have the meaning set forth in Section 9.6 hereof.

        “Servicing Agreement” shall have the meaning set forth in Section 9.6
hereof.

        “Severed Loan Documents” shall have the meaning set forth in
Section 8.2(c) hereof.

        “Special Purpose Entity” shall mean a corporation, limited partnership
or limited liability company which at all times on and after the date hereof:

(a)     is organized solely for the purpose of (i) acquiring, developing,
owning, holding, selling, leasing, transferring, exchanging, managing and
operating the Property, entering into this Agreement with the Lender,
refinancing the Property in connection with a permitted repayment of the Loan,
and transacting lawful business that is incident, necessary and appropriate to
accomplish the foregoing; or (ii) if required by Lender or the Rating Agencies,
acting as a general partner of the limited partnership that owns the Property or
member of the limited liability company that owns the Property;

(b)     is not engaged and will not engage in any business unrelated to (i) the
acquisition, development, ownership, management or operation of the Property,
(ii) acting as general partner of the limited partnership that owns the Property
or (iii) acting as a member of the limited liability company that owns the
Property, as applicable;

(c)     does not have and will not have any assets other than those related to
the Property or its partnership interest in the limited partnership or the
member interest in the limited liability company that owns the Property or acts
as the general partner or managing member thereof, as applicable;

(d)     has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger, sale
of all or substantially all of its assets, transfer of partnership or membership
interests (if such entity is a general partner in a limited partnership or a
member in a limited liability company) or amendment of its limited partnership
agreement, articles of incorporation, articles of organization, certificate of
formation or operating agreement (as applicable) with respect to the matters set
forth in this definition;

(e)     if such entity is a limited partnership, has, as its only general
partners, Special Purpose Entities that are corporations, limited partnerships
or limited liability companies;

(f)     if such entity is a corporation, has at least two (2) Independent
Directors, and has not caused or allowed and will not cause or allow the board
of directors of such entity to take any action requiring the unanimous
affirmative vote of one hundred percent (100%) of the members of its board of
directors unless two Independent Directors shall have participated in such vote;

(g)     if such entity is a limited liability company with more than one member,
has at least one member that is a Special Purpose Entity that is a corporation
that has at least two Independent Directors and that owns at least one percent
(1.0%) of the equity of the limited liability company;

(h)     if such entity is a limited liability company with only one member, is a
limited liability company organized in the State of Delaware that has (i) as its
only member a non-managing member, (ii) at least two Independent Managers and
has not caused or allowed and will not cause or allow the board of managers of
such entity to take any action requiring the unanimous affirmative vote of one
hundred percent (100%) of the managers unless two Independent Managers shall
have participated in such vote and (iii) at least one springing member that will
become the non-managing member of such entity upon the dissolution of the
existing non-managing member;

(i)     if such entity is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of incorporation or articles that, in
each case, provide that such entity will not: (A) dissolve, merge, liquidate,
consolidate; (B) sell all or substantially all of its assets or the assets of
the Borrower (as applicable); (C) engage in any other business activity, or
amend its organizational documents with respect to the matters set forth in this
definition without the consent of the Lender; or (D) without the affirmative
vote of two Independent Directors or Independent Managers, as applicable, and of
all other directors of the corporation (that is such entity or the general
partner or managing or co-managing member of such entity), file a bankruptcy or
insolvency petition or otherwise institute insolvency proceedings with respect
to itself or to any other entity in which it has a direct or indirect legal or
beneficial ownership interest;

(j)     is and intends to always remain solvent and pay its debts and
liabilities (including, as applicable, shared personnel and overhead expenses)
from its assets as the same shall become due, and is maintaining and will
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations;

(k)     has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

(l)     has maintained and will maintain its accounts, books and records
separate from any other Person and will file its own tax returns, except to the
extent that it is required to file consolidated tax returns by law;

(m)     has maintained and will maintain its own records, books, resolutions and
agreements;

(n)     other than as provided in the Cash Management Agreement, (i) has not
commingled and will not commingle its funds or assets with those of any other
Person and (ii) has not participated and will not participate in any cash
management system with any other Person;

(o)     has held and will hold its assets in its own name;

(p)     has conducted and will conduct its business in its own name or in a name
franchised or licensed to it by an entity other than an Affiliate of Borrower,
except for services rendered under a business management services agreement with
an Affiliate that complies with the terms contained in Subsection (dd) below, so
long as the manager, or equivalent thereof, under such business management
services agreement holds itself out as an agent of the Borrower;

(q)     has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except as required by GAAP; provided, however,
that any such consolidated financial statement shall contain a note indicating
that its separate assets and liabilities are neither available to pay the debts
of the consolidated entity nor constitute obligations of the consolidated
entity;

(r)     has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;

(s)     has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

(t)     has and will have no Indebtedness other than (i) the Loan,
(ii) liabilities incurred in the ordinary course of business relating to the
ownership and operation of the Property and the routine administration of
Borrower, in amounts not to exceed three percent (3%), in the aggregate, of the
principal balance of the Loan which liabilities are not more than sixty (60)
days past the date incurred, are not evidenced by a note and are paid when due,
and which amounts are normal and reasonable under the circumstances, (iii)
liabilities incurred for tenant improvements and leasing commissions (which
liabilities have been approved and consented to by the Lender) in connection
with obligations imposed on Borrower pursuant to Leases approved by Lender which
liabilities are not more than sixty (60) days past the date incurred, are not
evidenced by a note and are paid when due and (iv) such other liabilities that
are permitted pursuant to this Agreement;

(u)     has not and will not assume or guarantee or become obligated for the
debts of any other Person or hold out its credit as being available to satisfy
the obligations of any other Person except as permitted pursuant to this
Agreement;

(v)     has not and will not acquire obligations or securities of its partners,
members or shareholders or any other Affiliate;

(w)     has allocated and will allocate fairly and reasonably any overhead
expenses that are shared with any Affiliate, including, but not limited to,
paying for shared office space and services performed by any employee of an
Affiliate;

(x)     maintains and uses and will maintain and use separate stationery,
invoices and checks bearing its name. The stationery, invoices, and checks
utilized by the Special Purpose Entity or utilized to collect its funds or pay
its expenses shall bear its own name and shall not bear the name of any other
entity unless such entity is clearly designated as being the Special Purpose
Entity’s agent;

(y)     has not pledged and will not pledge its assets for the benefit of any
other Person;

(z)     has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name franchised or licensed to it by an entity other than an Affiliate of
Borrower and not as a division or part of any other Person, except for services
rendered under a business management services agreement with an Affiliate that
complies with the terms contained in Subsection (dd) below, so long as the
manager, or equivalent thereof, under such business management services
agreement holds itself out as an agent of the Borrower;

(aa)     has maintained and will maintain its assets in such a manner that it
will not be costly or difficult to segregate, ascertain or identify its
individual assets from those of any other Person;

(bb)     has not made and will not make loans to any Person or hold evidence of
indebtedness issued by any other Person or entity (other than cash and
investment-grade securities issued by an entity that is not an Affiliate of or
subject to common ownership with such entity);

(cc)     has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

(dd)     has not entered into or been a party to, and will not enter into or be
a party to, any transaction with its partners, members, shareholders or
Affiliates except (A) in the ordinary course of its business and on terms which
are intrinsically fair, commercially reasonable and are no less favorable to it
than would be obtained in a comparable arm’s-length transaction with an
unrelated third party and (B) in connection with this Agreement;

(ee)     has not and will not have any obligation to, and will not, indemnify
its partners, officers, directors or members, as the case may be, unless such an
obligation is fully subordinated to the Debt and will not constitute a claim
against it in the event that cash flow in excess of the amount required to pay
the Debt is insufficient to pay such obligation;

(ff)     if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;

(gg)     does not and will not have any of its obligations guaranteed by any
Affiliate (other than the Guarantor in connection with the Guaranty);

(hh)     has complied and will comply with all of the terms and provisions
contained in its organizational documents. The statement of facts contained in
its organizational documents are true and correct and will remain true and
correct;

(ii)     has and shall at all times have organizational documents which provide
that the business and affairs of Borrower shall be managed by or under the
direction of a board of one (1) or more directors or managers, as applicable,
designated by Principal, and at all times there shall be at least two (2) duly
appointed Independent Directors or Managers on the board of directors or
managers, as applicable, of Borrower who is reasonably satisfactory to Lender;

(jj)     has and shall at all times have organizational documents which provide
that the board of managers of Borrower shall not take any action which, under
the terms of any certificate of formation, limited liability company operating
agreement or any voting trust agreement, requires the unanimous vote of the
board of managers of Borrower unless at the time of such action there shall be
at least two (2) members of the board of managers who are an Independent Manager
(and such Independent Manager shall have participated in such vote). Borrower
has and shall at all times have organizational documents which provide that
Borrower will not without the unanimous written consent of its board of managers
including the Independent Manager (i) file or consent to the filing of any
petition, either voluntary or involuntary, to take advantage of any applicable
insolvency, bankruptcy, liquidation or reorganization statute, (ii) seek or
consent to the appointment of a receiver, liquidator or any similar official,
(iii) knowingly take any action that is or would be reasonably likely to cause
such entity to become insolvent, or (iv) make an assignment for the benefit of
creditors;

(kk)     has and shall at all times have organizational documents which provide
that upon the occurrence of any event that causes Principal to cease to be a
member of Borrower (other than (i) upon an assignment by Principal of all of its
limited liability company interest in Borrower and the admission of the
transferee, if permitted pursuant to the organizational documents of Borrower
and the Loan Documents, or (ii) the resignation of Principal and the admission
of an additional member of Borrower, if permitted pursuant to the organizational
documents of Borrower and the Loan Documents), the person acting as an
Independent Manager of Borrower shall, without any action of any Person and
simultaneously with Principal ceasing to be a member of Borrower, automatically
be admitted as the sole member of Borrower (the “Special Member”) and shall
preserve and continue the existence of Borrower without dissolution. The
organizational documents of Borrower shall further provide that for so long as
any portion of the Debt secured hereby and by the Mortgage is outstanding, no
Special Member may resign or transfer its rights as Special Member unless (i) a
successor Special Member has been admitted to Borrower as a Special Member, and
(ii) such successor Special Member has also accepted its appointment as an
Independent Manager;

(ll)     has and shall at all times have organizational documents which provide
that, as long as any portion of the Debt remains outstanding, except as
expressly permitted pursuant to the terms of this Agreement, (i) Principal may
not resign, and (ii) no additional member shall be admitted to Borrower.

(mm)     has and shall at all times have organizational documents which provide
that: (i) Borrower shall be dissolved, and its affairs shall be wound up, only
upon the first to occur of the following: (A) the termination of the legal
existence of the last remaining member of Borrower or the occurrence of any
other event which terminates the continued membership of the last remaining
member of Borrower in Borrower unless the business of Borrower is continued in a
manner permitted by its operating agreement or the Delaware Limited Liability
Company Act (the “LLC Act”), or (B) the entry of a decree of judicial
dissolution under Section 18-802 of the LLC Act; (ii) upon the occurrence of any
event that causes the last remaining member of Borrower to cease to be a member
of Borrower or that causes Principal to cease to be a member of Borrower (other
than (A) upon an assignment by Principal of all of its limited liability company
interest in Borrower and the admission of the transferee, if permitted pursuant
to the organizational documents of Borrower and the Loan Documents, or (B) the
resignation of Principal and the admission of an additional member of Borrower,
if permitted pursuant to the organizational documents of Borrower and the Loan
Documents), to the fullest extent permitted by law, the personal representative
of such last remaining member shall be authorized to, and shall, within ninety
(90) days after the occurrence of the event that terminated the continued
membership of such member in Borrower, agree in writing (I) to continue the
existence of Borrower, and (II) to the admission of the personal representative
or its nominee or designee, as the case may be, as a substitute member of
Borrower, effective as of the occurrence of the event that terminated the
continued membership of such member in Borrower; (iii) the bankruptcy of
Principal or a Special Member shall not cause Principal or Special Member,
respectively, to cease to be a member of Borrower and upon the occurrence of
such an event, the business of Borrower shall continue without dissolution; (iv)
in the event of the dissolution of Borrower, Borrower shall conduct only such
activities as are necessary to wind up its affairs (including the sale of the
assets of Borrower in an orderly manner), and the assets of Borrower shall be
applied in the manner, and in the order of priority, set forth in Section 18-804
of the LLC Act; and (v) to the fullest extent permitted by law, each of
Principal and the Special Members shall irrevocably waive any right or power
that they might have to cause Borrower or any of its assets to be partitioned,
to cause the appointment of a receiver for all or any portion of the assets of
Borrower, to compel any sale of all or any portion of the assets of Borrower
pursuant to any applicable law or to file a complaint or to institute any
proceeding at law or in equity to cause the dissolution, liquidation, winding up
or termination of Borrower.

        “Standard Statements” shall have the meaning set forth in
Section 5.1.11(f)(i) hereof.

        “State” shall mean the State or Commonwealth in which the Property or
any part thereof is located.

        “Successor Borrower” shall have the meaning set forth in Section 2.5.3
hereof.

        “Survey” shall mean a survey of the Property prepared pursuant to the
requirements contained in Section 4.1.27 hereof.

        “Tax and Insurance Escrow Fund” shall have the meaning set forth in
Section 7.2 hereof.

        “Taxes” shall mean all real estate and personal property taxes,
assessments, water rates or sewer rents, now or hereafter levied or assessed or
imposed against the Property or part thereof.

        “Threshold Amount” shall have the meaning set forth in Section 5.1.21
hereof.

        “Title Insurance Policy” shall mean, an ALTA mortgagee title insurance
policy in a form acceptable to Lender (or, if the Property is in a State which
does not permit the issuance of such ALTA policy, such form as shall be
permitted in such State and acceptable to Lender) issued with respect to the
Property and insuring the lien of the Mortgage encumbering the Property.

        “Traded Entity” shall have the meaning set forth in Section 5.2.10(d)
hereof.

        “Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

        “Treasury Rate” shall mean, as of the Anticipated Repayment Date, the
yield, calculated by linear interpolation (rounded to the nearest one-thousandth
of one percent (i.e., 0.001%) of the yields of noncallable United State Treasury
obligations with terms (one longer and one shorter) most nearly approximately
the period from such date of determination to the Maturity Date, as determined
by Lender on the basis of Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading U.S. Governmental Security/Treasury Constant
Maturities, or other recognized source of financial market information selected
by Lender.

        “UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial
Code as in effect in the State in which the Property is located.

    “U.S.        Obligations” shall mean non-redeemable securities evidencing an
obligation to timely pay principal and/or interest in a full and timely manner
that are direct obligations of the United States of America for the payment of
which its full faith and credit is pledged.

        “Yield Maintenance Premium” shall mean the amount (if any) which, when
added to the remaining principal amount of the Note, will be sufficient to
purchase U.S. Obligations providing the required Scheduled Defeasance Payments.

SECTION 1.2. Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined.

Article II

GENERAL TERMS

SECTION 2.1. Loan Commitment; Disbursement to Borrower.

2.1.1.     Agreement to Lend and Borrow. Subject to and upon the terms and
conditions set forth herein, Lender hereby agrees to make and Borrower hereby
agrees to accept the Loan on the Closing Date.

2.1.2.     Single Disbursement to Borrower. Borrower may request and receive
only one borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.

2.1.3.     The Note, Mortgage and Loan Documents. The Loan shall be evidenced by
the Note and secured by the Mortgage, the Assignment of Leases and the other
Loan Documents.

2.1.4.     Use of Proceeds. Borrower shall use the proceeds of the Loan to
(a) pay all past-due Basic Carrying Costs, if any, with respect to the Property,
(b) make deposits into the Reserve Funds on the Closing Date in the amounts
provided herein, (c) pay costs and expenses incurred in connection with the
closing of the Loan, as approved by Lender, (d) fund any working capital
requirements of the Property, and (e) distribute the balance, if any, to
Borrower (which funds may be distributed by Borrower as a dividend or other
similar distribution to its Affiliates).

SECTION 2.2. Interest Rate.

2.2.1.     Initial Interest Rate. Interest on the outstanding principal balance
of the Loan shall accrue from the Closing Date to but excluding the Maturity
Date at the Applicable Interest Rate.

2.2.2.     Interest Calculation. Interest on the outstanding principal balance
of the Loan shall be calculated by multiplying (a) the actual number of days
elapsed in the period for which the calculation is being made by (b) a daily
rate based on a three hundred sixty (360) day year by (c) the outstanding
principal balance.

2.2.3.     Default Rate. In the event that, and for so long as, any Event of
Default shall have occurred and be continuing, the outstanding principal balance
of the Loan and, to the extent permitted by law, all accrued and unpaid interest
in respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

2.2.4.     Usury Savings. This Agreement, the Note and the other Loan Documents
are subject to the express condition that at no time shall Borrower be obligated
or required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

SECTION 2.3. Loan Payment.

2.3.1.     Payment Before Maturity Date. Borrower shall pay to Lender (a) on the
first Payment Date following the Closing Date, an amount equal to interest only
on the outstanding principal balance of the Loan from the Closing Date up to but
not including such Payment Date (unless such Closing Date is the eleventh (11th)
day of the month, in which case no such interest only payment shall be due), and
(b) on each Payment Date thereafter up to and including the Maturity Date,
Borrower shall make a payment to Lender of principal and interest in an amount
equal to the Monthly Debt Service Payment Amount, which payments shall be
applied first to accrued and unpaid interest and the balance to principal.

2.3.2.     Payments Generally. The first interest accrual period hereunder shall
commence on and include the Closing Date and end on January 10, 2004. Each
interest accrual period thereafter shall commence on the eleventh (11th) day of
each calendar month during the term of the Loan and shall end on and include the
tenth (10th) day of the next occurring calendar month. For purposes of making
payments hereunder, but not for purposes of calculating interest accrual
periods, if the day on which such payment is due is not a Business Day, then
amounts due on such date shall be due on the immediately preceding Business Day
and with respect to payments of principal due on the Maturity Date, interest
shall be payable at the Applicable Interest Rate or the Default Rate, as the
case may be, through and including the day immediately preceding such Maturity
Date. All amounts due pursuant to this Agreement and the other Loan Documents
shall be payable without setoff, counterclaim, defense or any other deduction
whatsoever.

2.3.3.     Payment on Maturity Date. Borrower shall pay to Lender on the
Maturity Date the outstanding principal balance of the Loan, all accrued and
unpaid interest and all other amounts due hereunder and under the Note, the
Mortgage and the other Loan Documents.

2.3.4.     Late Payment Charge. If any principal, interest or any other sums due
under the Loan Documents is not paid by Borrower by the date on which it is due,
Borrower shall pay to Lender upon demand an amount equal to the lesser of five
percent (5%) of such unpaid sum or the maximum amount permitted by applicable
law in order to defray the expense incurred by Lender in handling and processing
such delinquent payment and to compensate Lender for the loss of the use of such
delinquent payment. Any such amount shall be secured by the Mortgage and the
other Loan Documents to the extent permitted by applicable law.

2.3.5.     Method and Place of Payment. Except as otherwise specifically
provided herein, all payments and prepayments under this Agreement and the Note
shall be made to Lender not later than 1:00 P.M., New York City time, on the
date when due and shall be made in lawful money of the United States of America
in immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

SECTION 2.4. Prepayments.

2.4.1.     Voluntary Prepayments. Except as otherwise provided herein, Borrower
shall not have the right to prepay the Loan in whole or in part prior to the
Maturity Date. On the Payment Date three (3) months prior to Maturity Date, or
on any Payment Date thereafter, Borrower may, at its option and upon thirty (30)
days prior notice to Lender, prepay the Debt in whole or in part without payment
of the Yield Maintenance Premium or the payment of any prepayment fee or
penalty. Any partial prepayment shall be applied to the last payments of
principal due under the Loan.

2.4.2.     Mandatory Prepayments. On the next occurring Payment Date following
the date on which Lender actually receives any Net Proceeds, if Lender is not
obligated to make such Net Proceeds available to Borrower for the Restoration,
Borrower shall prepay, or authorize Lender to apply Net Proceeds as a prepayment
of, the outstanding principal balance of the Note in an amount equal to one
hundred percent (100%) of such Net Proceeds. Other than following an Event of
Default, no Yield Maintenance Premium shall be due in connection with any
prepayment made pursuant to this Section 2.4.2. Any partial prepayment under
this Section 2.4.2 shall be applied to the last payments of principal due under
the Loan.

2.4.3.     Prepayments After Default. If following an Event of Default, payment
of all or any part of the Debt is tendered by Borrower or otherwise recovered by
Lender (including through application of any Reserve Funds), such tender or
recovery shall be (a) made on the next occurring Payment Date together with the
Monthly Debt Service Payment and (b) deemed a voluntary prepayment by Borrower
in violation of the prohibition against prepayment set forth in Section 2.4.1
and Borrower shall pay, in addition to the Debt, an amount equal to the Yield
Maintenance Premium that would be required if a Defeasance Event had occurred in
an amount equal to the outstanding principal amount of the Loan to be prepaid or
satisfied plus one percent (1%) of the total amount being prepaid.

2.4.4.     Prepayment During Defeasance Lockout. If the Permitted Release Date
has occurred, but the Defeasance Lockout Date has not occurred, the Debt may be
prepaid in whole (but not in part) prior to the date permitted under
Section 2.4.1 hereof upon not less than thirty (30) days prior notice to Lender
specifying the Payment Date on which prepayment is to be made (a “Prepayment
Date”) provided no Event of Default exists and upon payment of an amount equal
to the greater of (a) the present value as of the Prepayment Date of the
remaining scheduled payments of principal and interest due pursuant to the Loan
Documents from the Prepayment Date through the Maturity Date (including an
amount equal to the outstanding principal balance of the Loan on the Maturity
Date) determined by discounting such payments at the Discount Rate, less the
amount of principal being prepaid, and (b) one percent (1%) of the outstanding
principal balance of the Loan as of the Prepayment Date. Lender shall notify
Borrower of the amount and the basis of determination of the required prepayment
consideration. If any notice of prepayment is given, the Debt shall be due and
payable on the Prepayment Date. Lender shall not be obligated to accept any
prepayment of the Debt unless it is accompanied by the prepayment consideration
due in connection therewith.

SECTION 2.5. Defeasance.

2.5.1.     Voluntary Defeasance. (a) Provided no Event of Default shall then
exist and so long as the Defeasance Lockout Date has occurred, Borrower shall
have the right at any time prior to the date voluntarily prepayments are
permitted under Section 2.4.1 hereof to voluntarily defease the Loan in whole,
but not in part, by and upon satisfaction of the following conditions (such
event being a “Defeasance Event”):

(i)     Borrower shall provide not less than thirty (30) days prior written
notice to Lender specifying the Payment Date (the “Defeasance Date”) on which
the Defeasance Event shall occur;

(ii)     Borrower shall pay to Lender all accrued and unpaid interest on the
principal balance of the Loan to and including the Defeasance Date;

(iii)     Borrower shall pay to Lender all other sums, not including scheduled
interest or principal payments, then due under the Note, this Agreement, the
Mortgage and the other Loan Documents;

(iv)     Borrower shall deliver to Lender the Defeasance Deposit;

(v)     Borrower shall execute and deliver a pledge and security agreement, in
form and substance that would be reasonably satisfactory to a prudent lender
creating a first priority lien on the Defeasance Deposit and the
U.S. Obligations purchased with the Defeasance Deposit in accordance with the
provisions of this Section 2.5 (the “Security Agreement”);

(vi)     Borrower shall deliver an opinion of counsel for Borrower that is
standard in commercial lending transactions and subject only to customary
qualifications, assumptions and exceptions opining, among other things, that
Borrower has legally and validly transferred and assigned the U.S. Obligations
and all obligations, rights and duties under and to the Note to the Successor
Borrower, that Lender has a perfected first priority security interest in the
Defeasance Deposit and the U.S. Obligations delivered by Borrower and that any
REMIC Trust formed pursuant to a Securitization will not fail to maintain its
status as a “real estate mortgage investment conduit” within the meaning of
Section 860D of the Code as a result of such Defeasance Event;

(vii)     Borrower shall deliver confirmation in writing from the applicable
Rating Agencies to the effect that such release will not result in a downgrade,
withdrawal or qualification of the respective ratings in effect immediately
prior to such Defeasance Event for the Securities issued in connection with the
Securitization which are then outstanding. If required by the applicable Rating
Agencies, Borrower shall also deliver or cause to be delivered a
non-consolidation opinion with respect to the Successor Borrower in form and
substance satisfactory to Lender and the applicable Rating Agencies;

(viii)     Borrower shall deliver an Officer’s Certificate certifying that the
requirements set forth in this Section 2.5.1(a) have been satisfied;

(ix)     Borrower shall deliver a certificate of Borrower’s independent
certified public accountant certifying that the U.S. Obligation purchased with
the Defeasance Deposit generate monthly amounts equal to or greater than the
Scheduled Defeasance Payments;

(x)     Borrower shall deliver such other certificates, documents or instruments
as Lender may reasonably request; and

(xi)     Borrower shall pay all actual costs and expenses of Lender incurred in
connection with the Defeasance Event, including (A) any costs and expenses
associated with a release of the Lien of the Mortgage as provided in Section 2.6
hereof, (B) reasonable attorneys’ fees and expenses incurred in connection with
the Defeasance Event, (C) the costs and expenses of the Rating Agencies, and (D)
any revenue, documentary stamp or intangible taxes or any other tax or charge
due in connection with the transfer of the Note, or otherwise required to
accomplish the defeasance.

(b)     In connection with each Defeasance Event, Borrower shall use the
Defeasance Deposit to purchase U.S. Obligations which provide payments on or
prior to, but as close as possible to, all successive scheduled Payment Dates
after the Defeasance Date upon which interest and principal payments are
required under this Agreement and the Note and in amounts equal to the scheduled
payments due on such Payment Dates under this Agreement and the Note (including,
without limitation, scheduled payments of principal, interest, servicing fees
(if any), and any other amounts due under the Loan Documents on such dates) and
assuming such Note is repaid in full on the Maturity Date (the “Scheduled
Defeasance Payments”). Borrower, pursuant to the Security Agreement or other
appropriate document, shall authorize and direct that the payments received from
the U.S. Obligations may be made directly to the Lockbox Account (unless
otherwise directed by Lender) and applied to satisfy the obligations of Borrower
under this Agreement and the Note. Any portion of the Defeasance Deposit in
excess of the amount necessary to purchase the U.S. Obligations required by this
Section 2.5 and satisfy Borrower’s other obligations under this Section 2.5 and
Section 2.6 shall be remitted to Borrower.

2.5.2.     Collateral. Each of the U.S. Obligations that are part of the
defeasance collateral shall be duly endorsed by the holder thereof as directed
by Lender or accompanied by a written instrument of transfer in form and
substance that would be satisfactory to a prudent lender (including, without
limitation, such instruments as may be required by the depository institution
holding such securities or by the issuer thereof, as the case may be, to
effectuate book-entry transfers and pledges through the book-entry facilities of
such institution) in order to perfect upon the delivery of the defeasance
collateral a first priority security interest therein in favor of the Lender in
conformity with all applicable state and federal laws governing the granting of
such security interests.

2.5.3.     Successor Borrower. In connection with a Defeasance Event, Borrower
may at its option, or if so required by the applicable Rating Agencies shall,
establish or designate a successor entity (the “Successor Borrower”) which shall
be a single purpose bankruptcy remote entity with at least one (1) Independent
Director approved by the Rating Agencies, and Borrower shall transfer and assign
all obligations, rights and duties under and to the Note, together with the
pledged U.S. Obligations to such Successor Borrower. Such Successor Borrower
shall assume the obligations under the Note and the Security Agreement and
Borrower shall be relieved of its obligations under such documents. Borrower
shall pay $1,000 to any such Successor Borrower as consideration for assuming
the obligations under the Note and the Security Agreement. Notwithstanding
anything in this Agreement to the contrary, no other assumption fee shall be
payable upon a transfer of the Note in accordance with this Section 2.5.3, but
Borrower shall pay all costs and expenses incurred by Lender, including Lender’s
reasonable attorneys’ fees and expenses and any fees and expenses of any Rating
Agencies, incurred in connection therewith.

SECTION 2.6. Release of Property. Except as set forth in this Section 2.6, no
repayment, prepayment or defeasance of all or any portion of the Note shall
cause, give rise to a right to require, or otherwise result in, the release of
the Lien of the Mortgage.

2.6.1.     Release upon Defeasance.

(a)     If Borrower has elected to defease the entire Loan and the requirements
of Section 2.5 and this Section 2.6 have been satisfied, the Property shall be
released from the Lien of the Mortgage and the U.S. Obligations, pledged
pursuant to the Security Agreement, shall be the sole source of collateral
securing the Note.

(b)     In connection with the release of the Mortgage, Borrower shall submit to
Lender, not less than thirty (30) days prior to the Defeasance Date, a release
of Lien (and related Loan Documents) for the Property for execution by Lender.
Such release shall be in a form appropriate in the jurisdiction in which the
Property is located and that would be satisfactory to a prudent lender. In
addition, Borrower shall provide all other documentation Lender reasonably
requires to be delivered by Borrower in connection with such release, together
with an Officer’s Certificate certifying that such documentation (i) is in
compliance with all Legal Requirements, and (ii) will effect such releases in
accordance with the terms of this Agreement.

2.6.2.     Release on Payment in Full. Lender shall, upon the written request
and at the expense of Borrower, upon payment and performance in full of all of
the Obligations to Lender, release the Lien of the Mortgage.

SECTION 2.7. Cash Management.

2.7.1.     Lockbox Account. (a) Borrower shall establish and maintain a
segregated Eligible Account (the “Lockbox Account”) with Lockbox Bank in trust
for the benefit of Lender, which Lockbox Account shall be under the sole
dominion and control of Lender without any further consent by the Borrower. The
Lockbox Account shall be entitled “Column Financial, Inc., as Lender of
Thunderbolt, LLC — Lockbox Account.” Borrower hereby grants to Lender a first
priority security interest in the Lockbox Account and all deposits at any time
contained therein and the proceeds thereof and will take all actions necessary
to maintain in favor of Lender a perfected first priority security interest in
the Lockbox Account, including, without limitation, executing and filing UCC-1
Financing Statements and continuations thereof. Lender and Servicer shall have
the sole right to make withdrawals from the Lockbox Account and all costs and
expenses for establishing and maintaining the Lockbox Account shall be paid by
Borrower.

(b)     On the date hereof, Borrower shall, or shall cause Manager to, deliver
written instructions to all tenants under Leases to deliver all Rents payable
thereunder directly to the Lockbox Account. Borrower shall, and shall cause
Manager to, deposit all amounts received by Borrower or Manager constituting
Rents into the Lockbox Account within one (1) Business Day after receipt.

(c)     Borrower shall obtain from Lockbox Bank its agreement to transfer to the
Cash Management Account in immediately available funds by federal wire transfer
all amounts on deposit in the Lockbox Account once every Business Day throughout
the term of the Loan.

2.7.2.     Cash Management Account. (a) Borrower shall establish and maintain or
hereby authorizes and consents to Lender establishing and maintaining a
segregated Eligible Account (the “Cash Management Account”) to be held by
Servicer in trust for the benefit of Lender, which Cash Management Account shall
be under the sole dominion and control of Lender without any further consent by
Borrower. The Cash Management Account shall be entitled “Column Financial, Inc.,
as Lender of Thunderbolt, LLC – Cash Management Account.” Borrower hereby grants
to Lender a first priority security interest in the Cash Management Account and
all deposits at any time contained therein and the proceeds thereof and will
take all actions necessary to maintain in favor of Lender a perfected first
priority security interest in the Cash Management Account, including, without
limitation, executing and filing UCC-1 Financing Statements and continuations
thereof. Borrower will not in any way alter or modify the Cash Management
Account and will notify Lender of the account number thereof. Lender and
Servicer shall have the sole right to make withdrawals from the Cash Management
Account without any further consent or authorization from Borrower and all costs
and expenses for establishing and maintaining the Cash Management Account shall
be paid by Borrower.

(b)     Provided no Event of Default shall have occurred and be continuing, on
each Payment Date (or, if such Payment Date is not a Business Day, on the
immediately preceding Business Day) all funds on deposit in the Cash Management
Account shall be applied, to the extent sufficient funds remain therefor, by
Lender to the payment of the following items in the order indicated:

(i)     First, payments to the Tax and Insurance Escrow Fund in accordance with
the terms and conditions of Section 7.2 hereof;

(ii)     Second, payment of the Monthly Debt Service Payment Amount, applied
first to the payment of interest computed at the Initial Term Interest Rate with
the remainder applied to the reduction of the outstanding principal balance of
the Note;

(iii)     Third, payments to the Replacement Escrow Fund and the Rollover Escrow
Fund in accordance with the terms and conditions hereof;

(iv)     Fourth, payment to the Lender of any other amounts then due and payable
under the Loan Documents;

(v)     Fifth, payments for monthly Cash Expenses incurred in accordance with
the related Approved Annual Budget pursuant to a written request for payment
submitted by Borrower to Lender specifying the individual Cash Expenses in a
form acceptable to Lender;

(vi)     Sixth, payments for Extraordinary Expenses approved by Lender, if any;
and

(vii)     Lastly, payment of any excess amounts (“Excess Cash Flow”) to
Borrower.

(c)     The insufficiency of funds on deposit in the Cash Management Account
shall not relieve Borrower from the obligation to make any payments, as and when
due pursuant to this Agreement and the other Loan Documents, and such
obligations shall be separate and independent, and not conditioned on any event
or circumstance whatsoever.

(d)     All funds on deposit in the Cash Management Account following the
occurrence of an Event of Default may be applied by Lender in such order and
priority as Lender shall determine.

2.7.3.     Payments Received Under the Cash Management Agreement.
Notwithstanding anything to the contrary contained in this Agreement and the
other Loan Documents, and provided no Event of Default has occurred and is
continuing, Borrower’s obligations with respect to the payment of the Monthly
Debt Service Payment Amount and amounts due for the Tax and Insurance Escrow
Fund, Required Repair Fund, Replacement Escrow Fund, Rollover Escrow Fund and
any other payment reserves established pursuant to this Agreement or any other
Loan Document shall be deemed satisfied to the extent sufficient amounts are
deposited in the Cash Management Account established pursuant to the Cash
Management Agreement to satisfy such obligations on the dates each such payment
is required, regardless of whether any of such amounts are so applied by Lender.

Article III

CONDITIONS PRECEDENT

SECTION 3.1. Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of the following conditions precedent no later than the Closing Date:

3.1.1.     Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or an Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

3.1.2.     Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

3.1.3.     Delivery of Loan Documents; Title Insurance; Reports; Leases.

(a)     Mortgage, Assignment of Leases. Lender shall have received from Borrower
fully executed and acknowledged counterparts of the Mortgage and the Assignment
of Leases and evidence that counterparts of the Mortgage and Assignment of
Leases have been delivered to the title company for recording, in the reasonable
judgment of Lender, so as to effectively create upon such recording valid and
enforceable Liens upon the Property, of the requisite priority, in favor of
Lender (or such other trustee as may be required or desired under local law),
subject only to the Permitted Encumbrances and such other Liens as are permitted
pursuant to the Loan Documents. Lender shall have also received from Borrower
fully executed counterparts of the other Loan Documents.

(b)     Title Insurance. Lender shall have received a Title Insurance Policy
issued by a title company acceptable to Lender and dated as of the Closing Date,
with reinsurance and direct access agreements acceptable to Lender. Such
Title Insurance Policy shall (i) provide coverage in amounts satisfactory to
Lender, (ii) insure Lender that the Mortgage creates a valid first lien on the
Property encumbered thereby of the requisite priority, free and clear of all
exceptions from coverage other than Permitted Encumbrances and standard
exceptions and exclusions from coverage (as modified by the terms of any
endorsements), (iii) contain such endorsements and affirmative coverages as
Lender may reasonably request, and (iv) name Lender as the insured. The
Title Insurance Policy shall be assignable. Lender also shall have received
evidence that all premiums in respect of such Title Insurance Policy have been
paid.

(c)     Survey. Lender shall have received a current Survey, certified to the
title company and Lender and their successors and assigns, in form and content
satisfactory to Lender and prepared by a professional and properly licensed land
surveyor satisfactory to Lender in accordance with the Accuracy Standards for
ALTA/ACSM Land Title Surveys as adopted by ALTA, American Congress on Surveying
& Mapping and National Society of Professional Surveyors in 1999. The Survey
shall reflect the same legal description contained in the Title Insurance Policy
and shall include, among other things, a metes and bounds description of the
real property comprising part of the Property reasonably satisfactory to Lender.
The surveyor’s seal shall be affixed to the Survey and the surveyor shall
provide a certification for the Survey in form and substance acceptable to
Lender.

(d)     Insurance. Lender shall have received valid certificates of insurance
for the Policies required hereunder, satisfactory to Lender in its sole
discretion, and evidence of the payment of all Insurance Premiums payable for
the existing policy period.

(e)     Environmental Reports. Lender shall have received certain environmental
reports (and, if required by Lender, Borrower shall have prepared and shall
deliver to Lender, at Borrower’s sole cost and expense, a Phase I environmental
report, and, if recommended by the Phase I Environmental Report, a Phase II
environmental report) in respect of the Property, satisfactory in form and
substance to Lender.

(f)     Zoning. Lender shall have received, at Lender’s option, either (i) (A)
letters or other evidence with respect to the Property from the appropriate
municipal authorities (or other Persons) concerning applicable zoning and
building laws, and (B) an ALTA 3.1 zoning endorsement for the Title Insurance
Policy or (ii) a zoning opinion letter, in each case in substance reasonably
satisfactory to Lender.

(g)     Encumbrances. Borrower shall have taken or caused to be taken such
actions in such a manner so that Lender has a valid and perfected first priority
Lien as of the Closing Date with respect to the Mortgage, subject only to
applicable Permitted Encumbrances and such other Liens as are permitted pursuant
to the Loan Documents, and Lender shall have received satisfactory evidence
thereof.

3.1.4.     Related Documents. Each additional document not specifically
referenced herein, but relating to the transactions contemplated herein, shall
be in form and substance reasonably satisfactory to Lender, and shall have been
duly authorized, executed and delivered by all parties thereto and Lender shall
have received and approved certified copies thereof.

3.1.5.     Delivery of Organizational Documents. Borrower shall deliver or cause
to be delivered to Lender copies certified by Borrower of all organizational
documentation related to Borrower and/or the formation, structure, existence,
good standing and/or qualification to do business, as Lender may request in its
sole discretion, including, without limitation, good standing certificates,
qualifications to do business in the appropriate jurisdictions, resolutions
authorizing the entering into of the Loan and incumbency certificates as may be
requested by Lender.

3.1.6.     Opinions of Borrower’s Counsel. Lender shall have received opinions
from Borrower’s counsel with respect to non-consolidation and the due execution,
authority, enforceability of the Loan Documents and such other matters as Lender
may require, all such opinions in form, scope and substance satisfactory to
Lender and Lender’s counsel in their sole discretion.

3.1.7.     Budgets. Borrower shall have delivered, and Lender shall have
approved, the Annual Budget for the current Fiscal Year.

3.1.8.     Basic Carrying Costs. Borrower shall have paid all Basic Carrying
Costs relating to the Property which are in arrears, including without
limitation, (a) accrued but unpaid Insurance Premiums, (b) currently due Taxes
(including any in arrears) and (c) currently due Other Charges, which amounts
shall be funded with proceeds of the Loan.

3.1.9.     Completion of Proceedings. All corporate and other proceedings taken
or to be taken in connection with the transactions contemplated by this
Agreement and other Loan Documents and all documents incidental thereto shall be
satisfactory in form and substance to Lender, and Lender shall have received all
such counterpart originals or certified copies of such documents as Lender may
reasonably request.

3.1.10.     Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

3.1.11.     Tenant Estoppels. Lender shall have received an executed tenant
estoppel letter, which shall be in form and substance satisfactory to Lender,
from (a) each tenant identified by Lender as an “anchor tenant” of the Property
and (b) disregarding the area leased by those described in clause (a), lessees
of not less than fifty percent (50%) of the remaining gross leasable area of the
Property.

3.1.12.     Transaction Costs. Borrower shall have paid or reimbursed Lender for
all title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the
reasonable fees and costs of Lender’s counsel and all other reasonable and
customary third party out-of-pocket expenses incurred in connection with the
origination of the Loan.

3.1.13.     Material Adverse Change. There shall have been no material adverse
change in the financial condition or business condition of Borrower or the
Property since the date of the most recent financial statements delivered to
Lender. The income and expenses of the Property, the occupancy thereof, and all
other features of the transaction shall be as represented to Lender without
material adverse change. Neither Borrower nor any of its constituent Persons
shall be the subject of any bankruptcy, reorganization, or insolvency
proceeding.

3.1.14.     Leases and Rent Roll. Lender shall have received copies of all
Leases and certified copies of any Leases as requested by Lender. Lender shall
have received a current certified rent roll of the Property, reasonably
satisfactory in form and substance to Lender.

3.1.15.     Subordination and Attornment. Lender shall have received appropriate
instruments acceptable to Lender subordinating all of the Leases designated by
Lender to the Mortgage; provided, however, no subordination agreement shall be
required with respect to that certain Lease by and between Home Depot U.S.A.,
Inc., as tenant, and Borrower (as a successor by assignment from Warthog, Inc.),
as landlord (the “Home Depot Lease”). Notwithstanding the foregoing, Borrower
shall use commercially reasonable efforts to obtain a subordination,
non-disturbance and attornment agreement from Home Depot U.S.A., Inc. Lender
shall have received an agreement to attorn to Lender satisfactory to Lender from
any tenant under a Lease that does not provide for such attornment by its terms.

3.1.16.     Tax Lot. Lender shall have received evidence that the Property
constitutes one (1) or more separate tax lots, which evidence shall be
reasonably satisfactory in form and substance to Lender.

3.1.17.     Physical Conditions Reports. Lender shall have received a Physical
Conditions Reports, which report shall be reasonably satisfactory in form and
substance to Lender.

3.1.18.     Management Agreement. Lender shall have received a copy of the
Management Agreement which shall be satisfactory in form and substance to
Lender.

3.1.19.     Appraisal. Lender shall have received an appraisal of the Property,
which shall be satisfactory in form and substance to Lender.

3.1.20.     Financial Statements. Lender shall have received a balance sheet
with respect to the Property for the two most recent Fiscal Years and statements
of income and statements of cash flows with respect to the Property for the
three most recent Fiscal Years, each in form and substance satisfactory to
Lender.

3.1.21.     Further Documents. Lender or its counsel shall have received such
other and further approvals, opinions, documents and information as Lender or
its counsel may have reasonably requested including the Loan Documents in form
and substance satisfactory to Lender and its counsel.

Article IV

REPRESENTATIONS AND WARRANTIES

SECTION 4.1. Borrower Representations. Borrower represents and warrants as of
the date hereof and as of the Closing Date that:

4.1.1.     Organization. Borrower has been duly organized and is validly
existing and in good standing with requisite power and authority to own its
properties and to transact the businesses in which it is now engaged. Borrower
is duly qualified to do business and is in good standing in each jurisdiction
where it is required to be so qualified in connection with its properties,
businesses and operations. Borrower possesses all rights, licenses, permits and
authorizations, governmental or otherwise, necessary to entitle it to own its
properties and to transact the businesses in which it is now engaged, and the
sole business of Borrower is the ownership, management and operation of the
Property. The ownership interests of Borrower are as set forth on the
organizational chart attached hereto as Schedule III.

4.1.2.     Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents. This Agreement and such other Loan Documents have been duly executed
and delivered by or on behalf of Borrower and constitute legal, valid and
binding obligations of Borrower enforceable against Borrower in accordance with
their respective terms, subject only to applicable bankruptcy, insolvency and
similar laws affecting rights of creditors generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

4.1.3.     No Conflicts. The execution, delivery and performance of this
Agreement and the other Loan Documents by Borrower will not conflict with or
result in a breach of any of the terms or provisions of, or constitute a default
under, or result in the creation or imposition of any lien, charge or
encumbrance (other than pursuant to the Loan Documents) upon any of the property
or assets of Borrower pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, partnership agreement, management agreement or other
agreement or instrument to which Borrower is a party or by which any of
Borrower’s property or assets is subject, nor will such action result in any
violation of the provisions of any statute or any order, rule or regulation of
any Governmental Authority having jurisdiction over Borrower or any of
Borrower’s properties or assets, and any consent, approval, authorization,
order, registration or qualification of or with any such Governmental Authority
required for the execution, delivery and performance by Borrower of this
Agreement or any other Loan Documents has been obtained and is in full force and
effect.

4.1.4.     Litigation. There are no actions, suits or proceedings at law or in
equity by or before any Governmental Authority or other agency now pending or
threatened against or affecting Borrower, Principal, Guarantor (except as
disclosed in Guarantor’s most recent 10Q filing with the Securities and Exchange
Commission and which actions, suits or proceedings will not materially adversely
affect the value, use and/or enjoyment of the Property) or the Property, which
actions, suits or proceedings, if determined against Borrower, Principal,
Guarantor or the Property, might materially adversely affect the condition
(financial or otherwise) or business of Borrower, Principal, Guarantor or the
condition or ownership of the Property.

4.1.5.     Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which might materially and adversely affect Borrower
or the Property, or Borrower’s business, properties or assets, operations or
condition, financial or otherwise. Borrower is not in default in any material
respect in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower or the Property are bound. Borrower has no material
financial obligation under any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which Borrower is a party or by
which Borrower or the Property is otherwise bound, other than (a) obligations
incurred in the ordinary course of the operation of the Property as permitted
pursuant to clause (t) of the definition of “Special Purpose Entity” set forth
in Section 1.1 hereof and (b) obligations under the Loan Documents.

4.1.6.     Title. Borrower has good, marketable and insurable fee simple title
to the real property comprising part of the Property and good title to the
balance of the Property, free and clear of all Liens whatsoever except the
Permitted Encumbrances, such other Liens as are permitted pursuant to the Loan
Documents and the Liens created by the Loan Documents. The Permitted
Encumbrances in the aggregate do not materially and adversely affect the value,
operation or use of the Property (as currently used) or Borrower’s ability to
repay the Loan. The Mortgage, when properly recorded in the appropriate records,
together with any Uniform Commercial Code financing statements required to be
filed in connection therewith, will create (a) a valid, perfected first priority
lien on the Property, subject only to Permitted Encumbrances and the Liens
created by the Loan Documents and (b) perfected security interests in and to,
and perfected collateral assignments of, all personalty (including the Leases),
all in accordance with the terms thereof, in each case subject only to any
applicable Permitted Encumbrances, such other Liens as are permitted pursuant to
the Loan Documents and the Liens created by the Loan Documents. Except as noted
below, there are no claims for payment for work, labor or materials affecting
the Property which are or may become a Lien prior to, or of equal priority with,
the Liens created by the Loan Documents. DECA Development has performed labor
and provided services in connection with the buildout of the Bed Bath & Beyond
leased space at the Property (the “Bed Bath & Beyond Work”), not all of which
have been paid as of the date hereof. Borrower represents and warrants that
Borrower (i) has reserved funds with Lender pursuant to Section 7.4 hereof for
the payment of the Bed Bath & Beyond Work, and (ii) will not permit any
mechanics or materialmen lien with respect to the Bed Bath & Beyond Work to be
filed against the Property (and if any such mechanic or materialmen lien is
recorded against the Property, then Borrower, within thirty (30) days of receipt
of notice thereof, shall contest such mechanic or materialmen lien in accordance
with the terms of Section 5.1.1 hereof or discharge and/or pay such mechanic or
materialmen lien in full). Borrower covenants that the Bed Bath & Beyond Work
will be performed and completed in accordance with all Legal Requirements,
including, but not limited to, all zoning laws.

4.1.7.     Solvency. Borrower has (a) not entered into the transaction or
executed the Note, this Agreement or any other Loan Documents with the actual
intent to hinder, delay or defraud any creditor and (b) received reasonably
equivalent value in exchange for its obligations under such Loan Documents. The
fair saleable value of Borrower’s assets exceeds and will, immediately following
the making of the Loan, exceed Borrower’s total liabilities, including, without
limitation, subordinated, unliquidated, disputed and contingent liabilities. The
fair saleable value of Borrower’s assets is and will, immediately following the
making of the Loan, be greater than Borrower’s probable liabilities, including
the maximum amount of its contingent liabilities on its debts as such debts
become absolute and matured. Borrower’s assets do not and, immediately following
the making of the Loan will not, constitute unreasonably small capital to carry
out its business as conducted or as proposed to be conducted. Borrower does not
intend to, and does not believe that it will, incur debt and liabilities
(including contingent liabilities and other commitments) beyond its ability to
pay such debt and liabilities as they mature (taking into account the timing and
amounts of cash to be received by Borrower and the amounts to be payable on or
in respect of obligations of Borrower). No petition in bankruptcy has been filed
against Borrower or any constituent Person, and neither Borrower nor any
constituent Person has ever made an assignment for the benefit of creditors or
taken advantage of any insolvency act for the benefit of debtors. Neither
Borrower nor any of its constituent Persons are contemplating either the filing
of a petition by it under any state or federal bankruptcy or insolvency laws or
the liquidation of all or a major portion of Borrower’s assets or properties,
and Borrower has no knowledge of any Person contemplating the filing of any such
petition against it or such constituent Persons.

4.1.8.     Full and Accurate Disclosure. No statement of fact made by Borrower
in this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
adversely affects, nor as far as Borrower can foresee, might adversely affect,
the Property or the business, operations or condition (financial or otherwise)
of Borrower.

4.1.9.     No Plan Assets. Borrower is not an “employee benefit plan,” as
defined in Section 3(3) of ERISA, subject to Title I of ERISA, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition,
(a) Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state
statute regulating investments of, or fiduciary obligations with respect to,
governmental plans similar to the provisions of Section 406 of ERISA or
Section 4975 of the Code currently in effect, which prohibit or otherwise
restrict the transactions contemplated by this Loan Agreement.

4.1.10.     Compliance. Borrower and the Property (including the use thereof)
comply in all material respects with all applicable Legal Requirements,
including, without limitation, building and zoning ordinances and codes.
Borrower is not in default or violation of any order, writ, injunction, decree
or demand of any Governmental Authority. There has not been committed by
Borrower or any other Person in occupancy of or involved with the operation or
use of the Property any act or omission affording the federal government or any
other Governmental Authority the right of forfeiture as against the Property or
any part thereof or any monies paid in performance of Borrower’s obligations
under any of the Loan Documents.

4.1.11.     Financial Information. All financial data, including, without
limitation, the statements of cash flow and income and operating expense, that
have been delivered to Lender in connection with the Loan (i) are true, complete
and correct in all material respects, (ii) accurately represent the financial
condition of the Property as of the date of such reports, and (iii) to the
extent prepared or audited by an independent certified public accounting firm,
have been prepared in accordance with GAAP throughout the periods covered,
except as disclosed therein. Except for Permitted Encumbrances, Borrower does
not have any contingent liabilities, liabilities for taxes, unusual forward or
long-term commitments or unrealized or anticipated losses from any unfavorable
commitments that are known to Borrower and reasonably likely to have a
materially adverse effect on the Property or the operation thereof as a retail
property, except as referred to or reflected in said financial statements. Since
the date of such financial statements, there has been no material adverse change
in the financial condition, operation or business of Borrower from that set
forth in said financial statements.

4.1.12.     Condemnation. Except as set forth in Section 10.24 below, no
Condemnation or other proceeding has been commenced or, to Borrower’s best
knowledge, is threatened or contemplated with respect to all or any portion of
the Property or for the relocation of roadways providing access to the Property.

4.1.13.     Federal Reserve Regulations. No part of the proceeds of the Loan
will be used for the purpose of purchasing or acquiring any “margin stock”
within the meaning of Regulation U of the Board of Governors of the Federal
Reserve System or for any other purpose which would be inconsistent with such
Regulation U or any other Regulations of such Board of Governors, or for any
purposes prohibited by Legal Requirements or by the terms and conditions of this
Agreement or the other Loan Documents.

4.1.14.     Utilities and Public Access. The Property has rights of access to
public ways and is served by water, sewer, sanitary sewer and storm drain
facilities adequate to service the Property for its intended uses. All public
utilities necessary or convenient to the full use and enjoyment of the Property
are located either in the public right-of-way abutting the Property (which are
connected so as to serve the Property without passing over other property) or in
recorded easements serving the Property and such easements are set forth in and
insured by the Title Insurance Policy. All roads necessary for the use of the
Property for its current purpose have been completed and dedicated to public use
and accepted by all Governmental Authorities.

4.1.15.     Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

4.1.16.     Separate Lots. The Property is comprised of one (1) or more parcels
which constitute a separate tax lot or lots and does not constitute a portion of
any other tax lot not a part of the Property.

4.1.17.     Assessments. There are no pending or proposed special or other
assessments for public improvements or otherwise affecting the Property, nor are
there any contemplated improvements to the Property that may result in such
special or other assessments.

4.1.18.     Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower, Principal or
Guarantor, including the defense of usury, nor would the operation of any of the
terms of the Loan Documents, or the exercise of any right thereunder, render the
Loan Documents unenforceable (subject to principles of equity and bankruptcy,
insolvency and other laws generally affecting creditors’ rights and the
enforcement of debtors’ obligations), and Borrower, Principal and Guarantor have
not asserted any right of rescission, set-off, counterclaim or defense with
respect thereto.

4.1.19.     No Prior Assignment. There are no prior assignments of the Leases or
any portion of the Rents due and payable or to become due and payable which are
presently outstanding.

4.1.20.     Insurance. Borrower has obtained and has delivered to Lender
certified copies of all Policies reflecting the insurance coverages, amounts and
other requirements set forth in this Agreement. No claims have been made under
any such Policies, and no Person, including Borrower, has done, by act or
omission, anything which would impair the coverage of any such Policies.

4.1.21.     Use of Property. The Property is used exclusively as an office and
retail center and other appurtenant and related uses.

4.1.22.     Certificate of Occupancy; Licenses. All certifications, permits,
licenses and approvals, including without limitation, certificates of completion
and occupancy permits required for the legal use, occupancy and operation of the
Property as a retail center (collectively, the “Licenses”), have been obtained
and are in full force and effect. Borrower shall keep and maintain all Licenses
necessary for the operation of the Property as a retail center. The use being
made of the Property is in conformity with the certificate of occupancy issued
for the Property.

4.1.23.     Flood Zone. None of the Improvements on the Property are located in
an area as identified by the Federal Emergency Management Agency as an area
having special flood hazards or, if so located, the flood insurance required
pursuant to Section 6.1(a)(i) is in full force and effect with respect to the
Property.

4.1.24.     Physical Condition. The Property, including, without limitation, all
buildings, improvements, parking facilities, sidewalks, storm drainage systems,
roofs, plumbing systems, HVAC systems, fire protection systems, electrical
systems, equipment, elevators, exterior sidings and doors, landscaping,
irrigation systems and all structural components, are in good condition, order
and repair in all material respects; there exists no structural or other
material defects or damages in the Property, whether latent or otherwise, and
Borrower has not received notice from any insurance company or bonding company
of any defects or inadequacies in the Property, or any part thereof, which would
adversely affect the insurability of the same or cause the imposition of
extraordinary premiums or charges thereon or of any termination or threatened
termination of any policy of insurance or bond.

4.1.25.     Boundaries. All of the improvements which were included in
determining the appraised value of the Property lie wholly within the boundaries
and building restriction lines of the Property, and no improvements on adjoining
properties encroach upon the Property, and no easements or other encumbrances
upon the Property encroach upon any of the improvements, so as to affect the
value or marketability of the Property except those which are insured against by
the Title Insurance Policy.

4.1.26.     Leases. The Property is not subject to any Leases other than the
Leases described in Schedule I attached hereto and made a part hereof. Borrower
is the owner and lessor of landlord’s interest in the Leases. No Person has any
possessory interest in the Property or right to occupy the same except under and
pursuant to the provisions of the Leases. The current Leases are in full force
and effect and there are no defaults thereunder by either party and there are no
conditions that, with the passage of time or the giving of notice, or both,
would constitute defaults thereunder (except with respect (i) to the Hostcentric
Technologies, Inc. Lease whereby such tenant by letter to Borrower dated
December 12, 2003 (which letter has been delivered by Borrower to Lender) has
notified Borrower that it will be terminating such Lease and (ii) to certain
late charges due and owing by tenants (which tenants, and the amounts owing by
such tenants, have been disclosed to Lender) at the Property for common area
maintenance charges and taxes, not exceeding $60,000.00 in the aggregate). No
Rent has been paid more than one (1) month in advance of its due date. All work
to be performed by Borrower under each Lease has been performed as required and
has been accepted by the applicable tenant, and any payments, free rent, partial
rent, rebate of rent or other payments, credits, allowances or abatements
required to be given by Borrower to any tenant has already been received by such
tenant. There has been no prior sale, transfer or assignment, hypothecation or
pledge of any Lease or of the Rents received therein which is still in effect.
No tenant listed on Schedule I has assigned its Lease or sublet all or any
portion of the premises demised thereby, no such tenant holds its leased
premises under assignment or sublease, nor does anyone except such tenant and
its employees occupy such leased premises. Except as set forth on Schedule IV
hereof, no tenant under any Lease has a right or option pursuant to such Lease
or otherwise to purchase all or any part of the leased premises or the building
of which the leased premises are a part. Except as set forth on Schedule IV
hereof, no tenant under any Lease has any right or option for additional space
in the Improvements.

4.1.27.     Survey. The Survey for the Property delivered to Lender in
connection with this Agreement has been prepared in accordance with the
provisions of Section 3.1.3(c) hereof, and does not fail to reflect any material
matter affecting the Property or the title thereto.

4.1.28.     Principal Place of Business; State of Organization. Borrower’s
principal place of business as of the date hereof is the address set forth in
the introductory paragraph of this Agreement. The Borrower is organized and is
validly existing as a limited liability company under the laws of the state of
Delaware.

4.1.29.     Filing and Recording Taxes. All transfer taxes, deed stamps,
intangible taxes or other amounts in the nature of transfer taxes required to be
paid by any Person under applicable Legal Requirements currently in effect in
connection with the transfer of the Property to Borrower have been paid. All
mortgage, mortgage recording, stamp, intangible or other similar tax required to
be paid by any Person under applicable Legal Requirements currently in effect in
connection with the execution, delivery, recordation, filing, registration,
perfection or enforcement of any of the Loan Documents, including, without
limitation, the Mortgage, have been paid, and, under current Legal Requirements,
the Mortgage is enforceable in accordance with their respective terms by Lender
(or any subsequent holder thereof), subject to principles of equity and
bankruptcy, insolvency and other laws generally applicable to creditors’ rights
and the enforcement of debtors’ obligations.

4.1.30.     Special Purpose Entity/Separateness. (a) Until the Debt has been
paid in full, Borrower hereby represents, warrants and covenants that  Borrower
is, shall be and shall continue to be a Special Purpose Entity.

(b)     The representations, warranties and covenants set forth in
Section 4.1.30(a) shall survive for so long as any amount remains payable to
Lender under this Agreement or any other Loan Document.

(c)     All of the assumptions made in the Insolvency Opinion, including, but
not limited to, any exhibits attached thereto, are true and correct in all
respects and any assumptions made in any subsequent non-consolidation opinion
required to be delivered in connection with the Loan Documents (an “Additional
Insolvency Opinion”), including, but not limited to, any exhibits attached
thereto, will have been and shall be true and correct in all respects. Borrower
has complied and will comply with all of the assumptions made with respect to
Borrower and Principal in the Insolvency Opinion. Borrower will have complied
and will comply with all of the assumptions made with respect to Borrower and
Principal in any Additional Insolvency Opinion. Each entity other than Borrower
with respect to which an assumption shall be made in any Additional Insolvency
Opinion will have complied and will comply with all of the assumptions made with
respect to it in any Additional Insolvency Opinion.

4.1.31.     Management Agreement. The Management Agreement is in full force and
effect and there is no default thereunder by any party thereto and no event has
occurred that, with the passage of time and/or the giving of notice would
constitute a default thereunder.

4.1.32.     Illegal Activity. No portion of the Property has been or will be
purchased with proceeds of any illegal activity.

4.1.33.     No Change in Facts or Circumstances; Disclosure. All information
submitted by Borrower to Lender and in all financial statements, rent rolls,
reports, certificates and other documents submitted in connection with the Loan
or in satisfaction of the terms thereof and all statements of fact made by
Borrower in this Agreement or in any other Loan Document, are accurate, complete
and correct in all material respects. There has been no material adverse change
in any condition, fact, circumstance or event that would make any such
information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or might materially
and adversely affect the use, operation or value of the Property or the business
operations or the financial condition of Borrower. Borrower has disclosed to
Lender all material facts and has not failed to disclose any material fact that
could cause any Provided Information or representation or warranty made herein
to be materially misleading.

4.1.34.     Investment Company Act. Borrower is not (a) an “investment company”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

4.1.35.     Embargoed Person. At all times throughout the term of the Loan,
including after giving effect to any Transfers permitted pursuant to the Loan
Documents, (a) none of the funds or other assets of Borrower, Principal and
Guarantor constitute property of, or are beneficially owned, directly or
indirectly, by any person, entity or government subject to trade restrictions
under U.S. law, including, but not limited to, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the Enemy Act,
50 U.S.C. App. 1 et seq., and any Executive Orders or regulations promulgated
thereunder with the result that the investment in Borrower, Principal or
Guarantor, as applicable (whether directly or indirectly), is prohibited by law
or the Loan made by the Lender is in violation of law (“Embargoed Person”);
(b) no Embargoed Person has any interest of any nature whatsoever in Borrower,
Principal or Guarantor, as applicable, with the result that the investment in
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law; and
(c) none of the funds of Borrower, Principal or Guarantor, as applicable, have
been derived from any unlawful activity with the result that the investment in
Borrower, Principal or Guarantor, as applicable (whether directly or
indirectly), is prohibited by law or the Loan is in violation of law.

4.1.36.     Cash Management Account. (a) This Agreement, together with the other
Loan Documents, creates a valid and continuing security interest (as defined in
the Uniform Commercial Code of the States of Delaware and New York, as
applicable) in the Lockbox Account and Cash Management Account in favor of
Lender, which security interest is prior to all other Liens, other than
Permitted Encumbrances, and is enforceable as such against creditors of and
purchasers from Borrower. Other than in connection with the Loan Documents and
except for Permitted Encumbrances, Borrower has not sold or otherwise conveyed
the Lockbox Account and Cash Management Account;

(b)     Each of the Lockbox Account and Cash Management Account constitute
“deposit accounts” within the meaning of the Uniform Commercial Code of the
States of New York and Delaware, as applicable);

(c)     Pursuant and subject to the terms hereof, the Lockbox Bank has agreed to
comply with all instructions originated by Lender, without further consent by
Borrower, directing disposition of the Lockbox Account and all sums at any time
held, deposited or invested therein, together with any interest or other
earnings thereon, and all proceeds thereof (including proceeds of sales and
other dispositions), whether accounts, general intangibles, chattel paper,
deposit accounts, instruments, documents or securities; and

(d)     The Lockbox Account and Cash Management Account are not in the name of
any Person other than Borrower, as pledgor, or Lender, as pledgee.

SECTION 4.2. Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

Article V

BORROWER COVENANTS

SECTION 5.1. Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage (and all related obligations) in
accordance with the terms of this Agreement and the other Loan Documents,
Borrower hereby covenants and agrees with Lender that:

5.1.1.     Existence; Compliance with Legal Requirements. Borrower shall do or
cause to be done all things necessary to preserve, renew and keep in full force
and effect its existence, rights, licenses, permits and franchises and comply
with all Legal Requirements applicable to Borrower and the Property. There shall
never be committed by Borrower and Borrower shall not permit any other Person in
occupancy of or involved with the operation or use of the Property to commit any
act or omission affording the federal government or any state or local
government the right of forfeiture against the Property or any part thereof or
any monies paid in performance of Borrower’s obligations under any of the Loan
Documents. Borrower hereby covenants and agrees not to commit, permit or suffer
to exist any act or omission affording such right of forfeiture. Borrower shall
at all times maintain, preserve and protect all franchises and trade names and
preserve all the remainder of its property used or useful in the conduct of its
business and shall keep the Property in good working order and repair, and from
time to time make, or cause to be made, all reasonably necessary repairs,
renewals, replacements, betterments and improvements thereto, all as more fully
provided in the Mortgage. Borrower shall keep the Property insured at all times
by financially sound and reputable insurers, to such extent and against such
risks, and maintain liability and such other insurance, as is more fully
provided in this Agreement. If required by Lender based on a review of those
certain environmental reports delivered by Borrower to Lender in connection with
the Loan, Borrower shall operate the Property in accordance with the terms and
provisions of the O&M Agreement in all material respects. After prior notice to
Lender, Borrower, at its own expense, may contest by appropriate legal
proceeding promptly initiated and conducted in good faith and with due
diligence, the validity of any Legal Requirement, the applicability of any Legal
Requirement to Borrower or the Property or any alleged violation of any Legal
Requirement, provided that (i) no Default or Event of Default has occurred and
remains uncured; (ii) Borrower is permitted to do so under the provisions of any
mortgage or deed of trust superior in lien to the Mortgage; (iii) such
proceeding shall be permitted under and be conducted in accordance with the
provisions of any instrument to which Borrower is subject and shall not
constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (iv) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (v) Borrower shall promptly upon
final determination thereof comply with any such Legal Requirement determined to
be valid or applicable or cure any violation of any Legal Requirement; (vi) such
proceeding shall suspend the enforcement of the contested Legal Requirement
against Borrower and the Property; and (vii) Borrower shall furnish such
security as may be required in the proceeding, or as may be requested by Lender,
to insure compliance with such Legal Requirement, together with all interest and
penalties payable in connection therewith. Lender may apply any such security,
as necessary to cause compliance with such Legal Requirement at any time when,
in the reasonable judgment of Lender, the validity, applicability or violation
of such Legal Requirement is finally established or the Property (or any part
thereof or interest therein) shall be in danger of being sold, forfeited,
terminated, cancelled or lost.

5.1.2.     Taxes and Other Charges. Borrower shall pay all Taxes and Other
Charges now or hereafter levied or assessed or imposed against the Property or
any part thereof as the same become due and payable; provided, however,
Borrower’s obligation to directly pay Taxes shall be suspended for so long as
Borrower complies with the terms and provisions of Section 7.2 hereof. Borrower
will deliver to Lender receipts for payment or other evidence satisfactory to
Lender that the Taxes and Other Charges have been so paid or are not then
delinquent no later than ten (10) days prior to the date on which the Taxes
and/or Other Charges would otherwise be delinquent if not paid. Borrower shall
furnish to Lender receipts for the payment of the Taxes and the Other Charges
prior to the date the same shall become delinquent provided, however, Borrower
is not required to furnish such receipts for payment of Taxes in the event that
such Taxes have been paid by Lender pursuant to Section 7.2 hereof. Borrower
shall not suffer and shall promptly cause to be paid and discharged any Lien or
charge whatsoever which may be or become a Lien or charge against the Property,
and shall promptly pay for all utility services provided to the Property. After
prior notice to Lender, Borrower, at its own expense, may contest by appropriate
legal proceeding, promptly initiated and conducted in good faith and with due
diligence, the amount or validity or application in whole or in part of any
Taxes or Other Charges, provided that (a) no Default or Event of Default has
occurred and remains uncured; (b) Borrower is permitted to do so under the
provisions of any mortgage or deed of trust superior in lien to the Mortgage;
(c) such proceeding shall be permitted under and be conducted in accordance with
the provisions of any other instrument to which Borrower is subject and shall
not constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable statutes, laws and ordinances; (d) neither the
Property nor any part thereof or interest therein will be in danger of being
sold, forfeited, terminated, cancelled or lost; (e) Borrower shall promptly upon
final determination thereof pay the amount of any such Taxes or Other Charges,
together with all costs, interest and penalties which may be payable in
connection therewith; (f) such proceeding shall suspend the collection of such
contested Taxes or Other Charges from the Property; and (g) Borrower shall
furnish such security as may be required in the proceeding, or as may be
requested by Lender, to insure the payment of any such Taxes or Other Charges,
together with all interest and penalties thereon. Lender may pay over any such
cash deposit or part thereof held by Lender to the claimant entitled thereto at
any time when, in the judgment of Lender, the entitlement of such claimant is
established or the Property (or part thereof or interest therein) shall be in
danger of being sold, forfeited, terminated, cancelled or lost or there shall be
any danger of the Lien of the Mortgage being primed by any related Lien.

5.1.3.     Litigation. Borrower shall give prompt notice to Lender of any
litigation or governmental proceedings pending or threatened against Borrower,
Principal and Guarantor which might materially adversely affect Borrower’s,
Principal’s or Guarantor’s condition (financial or otherwise) or business or the
Property.

5.1.4.     Access to Property. Borrower shall permit agents, representatives and
employees of Lender to inspect the Property or any part thereof at reasonable
hours upon reasonable advance notice.

5.1.5.     Notice of Default. Borrower shall promptly advise Lender of any
material adverse change in Borrower’s or Guarantor’s condition, financial or
otherwise, or of the occurrence of any Default or Event of Default of which
Borrower has knowledge.

5.1.6.     Cooperate in Legal Proceedings. Borrower shall cooperate fully with
Lender with respect to any proceedings before any court, board or other
Governmental Authority which may in any way affect the rights of Lender
hereunder or any rights obtained by Lender under any of the other Loan Documents
and, in connection therewith, permit Lender, at its election, to participate in
any such proceedings.

5.1.7.     Perform Loan Documents. Borrower shall observe, perform and satisfy
all the terms, provisions, covenants and conditions of, and shall pay when due
all costs, fees and expenses to the extent required under the Loan Documents
executed and delivered by, or applicable to, Borrower.

5.1.8.     Award and Insurance Benefits. Borrower shall cooperate with Lender in
obtaining for Lender the benefits of any Awards or Insurance Proceeds lawfully
or equitably payable in connection with the Property, and Lender shall be
reimbursed for any expenses incurred in connection therewith (including
attorneys’ fees and disbursements, and the payment by Borrower of the expense of
an appraisal on behalf of Lender in case of Casualty or Condemnation affecting
the Property or any part thereof) out of such Insurance Proceeds.

5.1.9.     Further Assurances. Borrower shall, at Borrower’s sole cost and
expense:

(a)     furnish to Lender all instruments, documents, boundary surveys, footing
or foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

(b)     execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require; and

(c)     do and execute all and such further lawful and reasonable acts,
conveyances and assurances for the better and more effective carrying out of the
intents and purposes of this Agreement and the other Loan Documents, as Lender
shall reasonably require from time to time.

5.1.10.     Mortgage Taxes. Borrower represents that it has paid all state,
county and municipal recording and all other taxes imposed upon the execution
and recordation of the Mortgage.

5.1.11.     Financial Reporting. (a) Borrower will keep and maintain or will
cause to be kept and maintained on a Fiscal Year basis, in accordance with GAAP
(or such other accounting basis acceptable to Lender), proper and accurate
books, records and accounts reflecting all of the financial affairs of Borrower
and all items of income and expense in connection with the operation of the
Property. Lender shall have the right from time to time at all times during
normal business hours upon reasonable notice to examine such books, records and
accounts at the office of Borrower or any other Person maintaining such books,
records and accounts and to make such copies or extracts thereof as Lender shall
desire. After the occurrence of an Event of Default, Borrower shall pay any
costs and expenses incurred by Lender to examine Borrower’s accounting records
with respect to the Property, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.

(b)     Borrower will furnish to Lender annually, within ninety (90) days
following the end of each Fiscal Year of Borrower, a complete copy of Borrower’s
annual financial statements audited by an independent certified public
accountant reasonably acceptable to Lender in accordance with GAAP (or such
other accounting basis reasonably acceptable to Lender) covering the Property
for such Fiscal Year and containing statements of profit and loss for Borrower
and the Property and a balance sheet for Borrower. As of the date hereof, Lender
has approved and hereby consents to KPMG, LLP acting as the independent
certified public accountant for Borrower. Such statements shall set forth the
financial condition and the results of operations for the Property for such
Fiscal Year, and shall include, but not be limited to, amounts representing
annual Net Cash Flow, Net Operating Income, Gross Income from Operations and
Operating Expenses. Borrower’s annual financial statements shall be accompanied
by (i) a comparison of the budgeted income and expenses and the actual income
and expenses for the prior Fiscal Year, (ii) an unqualified opinion of a “Big
Five” accounting firm or other independent certified public accountant
reasonably acceptable to Lender, (iii) a list of tenants, if any, occupying more
than twenty (20%) percent of the total floor area of the Improvements, (iv) a
breakdown showing the year in which each Lease then in effect expires and the
percentage of total floor area of the Improvements and the percentage of base
rent with respect to which Leases shall expire in each such year, each such
percentage to be expressed on both a per year and cumulative basis, (v) a
schedule audited by such independent certified public accountant reconciling Net
Operating Income to Net Cash Flow (the “Net Cash Flow Schedule”), which shall
itemize all adjustments made to Net Operating Income to arrive at Net Cash Flow
deemed material by such independent certified public accountant and (vi)  an
Officer’s Certificate certifying that each annual financial statement presents
fairly the financial condition and the results of operations of Borrower and the
Property being reported upon and that such financial statements have been
prepared in accordance with GAAP and as of the date thereof whether there exists
an event or circumstance which constitutes a Default or Event of Default under
the Loan Documents executed and delivered by, or applicable to, Borrower, and if
such Default or Event of Default exists, the nature thereof, the period of time
it has existed and the action then being taken to remedy the same.

(c)     Borrower will furnish, or cause to be furnished, to Lender on or before
forty-five (45) days after the end of each calendar month for the first twelve
(12) months the Loan is outstanding and thereafter Borrower will furnish, or
cause to be furnished, to Lender on or before sixty (60) days after the end of
each calendar quarter until the Debt is repaid in full to Lender, the following
items, accompanied by an Officer’s Certificate stating that such items are true,
correct, accurate, and complete and fairly present the financial condition and
results of the operations of Borrower and the Property (subject to normal
year-end adjustments) as applicable: (i) a rent roll for the subject month;
(ii) monthly and year-to-date un-audited accrual and cash basis operating
statements (including Capital Expenditures) prepared for each calendar month,
noting Net Operating Income, Gross Income from Operations, and Operating
Expenses (not including any contributions to the Replacement Reserve Fund and
the Rollover Reserve Fund), and, upon Lender’s request, other information
necessary and sufficient to fairly represent the financial position and results
of operation of the Property during such calendar month, and containing a
comparison of budgeted income and expenses and the actual income and expenses
together with a detailed explanation of any variances of five percent (5%) or
more between budgeted and actual amounts for such periods, all in form
satisfactory to Lender; (iii) a calculation reflecting the annual Debt Service
Coverage Ratio for the immediately preceding twelve (12) month period as of the
last day of such month; and (iv) a Net Cash Flow Schedule. In addition, such
Officer’s Certificate shall also state that the representations and warranties
of Borrower set forth in Section 4.1.30 are true and correct as of the date of
such certificate and that there are no trade payables outstanding for more than
sixty (60) days.

(d)     For the partial year period commencing on the date hereof, and for each
Fiscal Year thereafter, Borrower shall submit to Lender an Annual Budget not
later than sixty (60) days prior to the commencement of such period or Fiscal
Year which Annual Budget shall be subject to Lender’s approval (each such Annual
Budget, an “Approved Annual Budget”). In the event that Lender objects to a
proposed Annual Budget submitted by Borrower which requires the approval of
Lender hereunder, Lender shall advise Borrower of such objections within
fifteen (15) days after receipt thereof (and deliver to Borrower a reasonably
detailed description of such objections) and Borrower shall promptly revise such
Annual Budget and resubmit the same to Lender. Lender shall advise Borrower of
any objections to such revised Annual Budget within ten (10) days after receipt
thereof (and deliver to Borrower a reasonably detailed description of such
objections) and Borrower shall promptly revise the same in accordance with the
process described in this subsection until Lender approves the Annual Budget.
Until such time that Lender approves a proposed Annual Budget which requires the
approval of Lender hereunder, the most recently Approved Annual Budget shall
apply; provided that, such Approved Annual Budget shall be adjusted to reflect
actual increases in Taxes, Insurance Premiums and utilities expenses.

(e)     In the event that, Borrower must incur an extraordinary Operating
Expense or Capital Expenditure not set forth in the Approved Annual Budget (each
an “Extraordinary Expense”), then Borrower shall promptly deliver to Lender a
reasonably detailed explanation of such proposed Extraordinary Expense for
Lender’s approval which approval will not be unreasonably withheld or delayed.

(f)     If requested by Lender, Borrower shall provide Lender, promptly upon
request, with the following financial statements if, at the time a Disclosure
Document is being prepared for a Securitization, it is expected that the
principal amount of the Loan together with any Affiliated Loans at the time of
Securitization may, or if the principal amount of the Loan together with any
Affiliated Loans at any time during which the Loan and any Affiliated Loans are
included in a Securitization does, equal or exceed 20% of the aggregate
principal amount of all mortgage loans included or expected to be included, as
applicable, in the Securitization:

(i)     A balance sheet with respect to the Property for the two most recent
fiscal years, meeting the requirements of Section 210.3-01 of Regulation S-X of
the Securities Act and statements of income and statements of cash flows with
respect to the Property for the three most recent fiscal years, meeting the
requirements of Section 210.3-02 of Regulation S-X, and, to the extent that such
balance sheet is more than 135 days old as of the date of the document in which
such financial statements are included, interim financial statements of the
Property meeting the requirements of Section 210.3-01 and 210.3-02 of Regulation
S-X (all of such financial statements, collectively, the “Standard Statements”);
provided, however, if the Property is not a hotel, nursing home, or other
property that would be deemed to constitute a business and not real estate under
Regulation S-X or other legal requirements and has been acquired by Borrower
from an unaffiliated third party (such Property, “Acquired Property”), as to
which the other conditions set forth in Section 210.3-14 of Regulation S-X for
provision of financial statements in accordance with such Section have been met,
in lieu of the Standard Statements otherwise required by this Section, Borrower
shall instead provide the financial statements required by such Section 210.3-14
of Regulation S-X (“Acquired Property Statements”).

(ii)     Not later than thirty (30) days after the end of each fiscal quarter
following the date hereof, a balance sheet of the Property as of the end of such
fiscal quarter, meeting the requirements of Section 210.3-01 of Regulation S-X,
and statements of income and statements of cash flows of the Property for the
period commencing following the last day of the most recent fiscal year and
ending on the date of such balance sheet and for the corresponding period of the
most recent fiscal year, meeting the requirements of Section 210.3-02 of
Regulation S-X (provided, that if for such corresponding period of the most
recent fiscal year Acquired Property Statements were permitted to be provided
hereunder pursuant to subsection (i) above, Borrower shall instead provide
Acquired Property Statements for such corresponding period).

(iii)     Not later than seventy-five (75) days after the end of each fiscal
year following the date hereof, a balance sheet of the Property as of the end of
such fiscal year, meeting the requirements of Section 210.3-01 of Regulation
S-X, and statements of income and statements of cash flows of the Property for
such fiscal year, meeting the requirements of Section 210.3-02 of Regulation
S-X.

(iv)     Within ten (10) Business Days after notice from the Lender in
connection with the Securitization of this Loan, such additional financial
statements, such that, as of the date (each an “Offering Document Date”) of each
Disclosure Document, Borrower shall have provided Lender with all financial
statements as described in subsection (f)(i) above; provided that the fiscal
year and interim periods for which such financial statements shall be provided
shall be determined as of such Offering Document Date.

(g)     If requested by Lender, Borrower shall provide Lender, promptly upon
request, with summaries of the financial statements referred to in
Section 5.1.11(f) hereof if, at the time a Disclosure Document is being prepared
for a Securitization, it is expected that the principal amount of the Loan and
any Affiliated Loans at the time of Securitization may, or if the principal
amount of the Loan and any Affiliated Loans at any time during which the Loan
and any Affiliated Loans are included in a Securitization does, equal or exceed
10% (but is less than 20%) of the aggregate principal amount of all mortgage
loans included or expected to be included, as applicable, in a Securitization.
Such summaries shall meet the requirements for “summarized financial
information,” as defined in Section 210.1-02(bb) of Regulation S-X, or such
other requirements as may be determined to be necessary or appropriate by
Lender.

(h)     All financial statements provided by Borrower hereunder pursuant to
Section 5.1.11(f) and (g) hereof shall be prepared in accordance with GAAP, and
shall meet the requirements of Regulation S-X and other applicable legal
requirements. All financial statements referred to in Sections 5.1.11(f)(i) and
5.1.11(f)(iii) above shall be audited by independent accountants of Borrower
acceptable to Lender in accordance with Regulation S-X and all other applicable
legal requirements, shall be accompanied by the manually executed report of the
independent accountants thereon, which report shall meet the requirements of
Regulation S-X and all other applicable legal requirements, and shall be further
accompanied by a manually executed written consent of the independent
accountants, in form and substance acceptable to Lender, to the inclusion of
such financial statements in any Disclosure Document and any Exchange Act Filing
and to the use of the name of such independent accountants and the reference to
such independent accountants as “experts” in any Disclosure Document and
Exchange Act Filing, all of which shall be provided at the same time as the
related financial statements are required to be provided. All financial
statements (audited or unaudited) provided by Borrower under Section 5.1.11(f)
and (g) shall be accompanied by an Officer’s Certificate, which certification
shall state that such financial statements meet the requirements set forth in
the first sentence of this Section 5.1.11(h).

(i)     If requested by Lender, Borrower shall provide Lender, promptly upon
request, with any other or additional financial statements, or financial,
statistical or operating information, as Lender shall determine to be required
pursuant to Regulation S-X or any amendment, modification or replacement thereto
or other legal requirements in connection with any Disclosure Document or any
filing under or pursuant to the Exchange Act in connection with or relating to a
Securitization (hereinafter, an “Exchange Act Filing”) or as shall otherwise be
reasonably requested by the Lender.

(j)     In the event Lender determines, in connection with a Securitization,
that the financial statements required in order to comply with Regulation S-X or
other legal requirements are other than as provided herein, then notwithstanding
the provisions of Section 5.1.11(f), (g) and (h) hereof, Lender may request, and
Borrower shall promptly provide, such combination of Acquired Property Statement
and/or Standard Statements or such other financial statements as Lender
determines to be necessary or appropriate for such compliance.

    (k)        Any reports, statements or other information required to be
delivered under this Agreement shall be delivered (i) in paper form, (ii) on a
diskette, and (iii) if requested by Lender and within the capabilities of
Borrower’s data systems without change or modification thereto, in electronic
form and prepared using a Microsoft Word for Windows or WordPerfect for Windows
files (which files may be prepared using a spreadsheet program and saved as word
processing files). Borrower agrees that Lender may disclose information
regarding the Property and Borrower that is provided to Lender pursuant to this
Section in connection with the Securitization to such parties requesting such
information in connection with such Securitization.

5.1.12.     Business and Operations. Borrower will continue to engage in the
businesses presently conducted by it as and to the extent the same are necessary
for the ownership, maintenance, management and operation of the Property.
Borrower will qualify to do business and will remain in good standing under the
laws of each jurisdiction as and to the extent the same are required for the
ownership, maintenance, management and operation of the Property.

5.1.13.     Title to the Property. Borrower will warrant and defend (a) the
title to the Property and every part thereof, subject only to Liens permitted
hereunder (including Permitted Encumbrances) and (b) the validity and priority
of the Lien of the Mortgage and the Assignment of Leases, subject only to Liens
permitted hereunder (including Permitted Encumbrances), in each case against the
claims of all Persons whomsoever. Borrower shall reimburse Lender for any
losses, costs, damages or expenses (including reasonable attorneys’ fees and
court costs) incurred by Lender if an interest in the Property, other than as
permitted hereunder, is claimed by another Person.

5.1.14.     Costs of Enforcement. In the event (a) that the Mortgage is
foreclosed in whole or in part or that the Mortgage is put into the hands of an
attorney for collection, suit, action or foreclosure, (b) of the foreclosure of
any mortgage prior to or subsequent to the Mortgage in which proceeding Lender
is made a party, or (c) of the bankruptcy, insolvency, rehabilitation or other
similar proceeding in respect of Borrower or any of its constituent Persons or
an assignment by Borrower or any of its constituent Persons for the benefit of
its creditors, Borrower, its successors or assigns, shall be chargeable with and
agrees to pay all costs of collection and defense, including attorneys’ fees and
costs, incurred by Lender or Borrower in connection therewith and in connection
with any appellate proceeding or post-judgment action involved therein, together
with all required service or use taxes.

5.1.15.     Estoppel Statement. (a) After request by Lender, Borrower shall
within ten (10) days furnish Lender with a statement, duly acknowledged and
certified, setting forth (i) the original principal amount of the Loan, (ii) the
unpaid principal amount of the Loan, (iii) the Applicable Interest Rate of the
Loan, (iv) the date installments of interest and/or principal were last paid,
(v) any offsets or defenses to the payment of the Debt, if any, and (vi) that
the Note, this Agreement, the Mortgage and the other Loan Documents are valid,
legal and binding obligations and have not been modified or if modified, giving
particulars of such modification.

(b)     Borrower shall deliver to Lender upon request, tenant estoppel
certificates from each commercial tenant leasing space at the Property in form
and substance reasonably satisfactory to Lender provided that Borrower shall not
be required to deliver such certificates more frequently than two (2) times in
any calendar year.

5.1.16.     Loan Proceeds. Borrower shall use the proceeds of the Loan received
by it on the Closing Date only for the purposes set forth in Section 2.1.4.

5.1.17.     Performance by Borrower. Borrower shall in a timely manner observe,
perform and fulfill each and every covenant, term and provision of each Loan
Document executed and delivered by, or applicable to, Borrower, and shall not
enter into or otherwise suffer or permit any amendment, waiver, supplement,
termination or other modification of any Loan Document executed and delivered
by, or applicable to, Borrower without the prior consent of Lender.

5.1.18.     Confirmation of Representations. Borrower shall deliver, in
connection with any Securitization, (a) one or more Officer’s Certificates
certifying as to the accuracy of all representations made by Borrower in the
Loan Documents as of the date of the closing of such Securitization in all
relevant jurisdictions, and (b) certificates of the relevant Governmental
Authorities in all relevant jurisdictions indicating the good standing and
qualification of Borrower and Principal as of the date of the Securitization.

5.1.19.     No Joint Assessment. Borrower shall not suffer, permit or initiate
the joint assessment of the Property (a) with any other real property
constituting a tax lot separate from the Property, and (b) which constitutes
real property with any portion of the Property which may be deemed to constitute
personal property, or any other procedure whereby the lien of any taxes which
may be levied against such personal property shall be assessed or levied or
charged to such real property portion of the Property.

5.1.20.     Leasing Matters. Any Leases with respect to the Property executed
after the date hereof, for more than 22,500 square feet shall be approved by
Lender, which approval shall not be unreasonably withheld or delayed. Upon
request, Borrower shall furnish Lender with executed copies of all Leases. All
renewals of Leases and all proposed Leases shall provide for rental rates
comparable to existing local market rates. All proposed Leases shall be on
commercially reasonable terms and shall not contain any terms which would
materially affect Lender’s rights under the Loan Documents. All Leases executed
after the date hereof shall provide that they are subordinate to the Mortgage
and that the lessee agrees to attorn to Lender or any purchaser at a sale by
foreclosure or power of sale. Borrower (i) shall observe and perform the
obligations imposed upon the lessor under the Leases in a commercially
reasonable manner; (ii) shall enforce and may amend or terminate the terms,
covenants and conditions contained in the Leases upon the part of the lessee
thereunder to be observed or performed in a commercially reasonable manner and
in a manner not to impair the value of the Property involved except that no
termination by Borrower or acceptance of surrender by a tenant of any Leases
shall be permitted unless by reason of a tenant default and then only in a
commercially reasonable manner to preserve and protect the Property; provided,
however, that no such termination or surrender of any Lease covering more than
10,000 square feet will be permitted without the consent of Lender; (iii) shall
not collect any of the rents more than one (1) month in advance (other than
security deposits); (iv) shall not execute any other assignment of lessor’s
interest in the Leases or the Rents (except as contemplated by the Loan
Documents); (v) shall not alter, modify or change the terms of the Leases in a
manner inconsistent with the provisions of the Loan Documents; and (vi) shall
execute and deliver at the request of Lender all such further assurances,
confirmations and assignments in connection with the Leases as Lender shall from
time to time reasonably require. Notwithstanding anything to the contrary
contained herein, Borrower shall not enter into a lease of all or substantially
all of the Property without Lender’s prior consent.

5.1.21.     Tenant Security Deposits. All security deposits of tenants, whether
held in cash or any other form, shall not be commingled with any other funds of
Borrower and, if cash, shall be deposited by Borrower at such commercial or
savings bank or banks as may be satisfactory to Lender. Any bond or other
instrument which Borrower is permitted to hold in lieu of cash security deposits
under any applicable Legal Requirements (i) shall be maintained in full force
and effect in the full amount of such deposits unless replaced by cash deposits
as herein above described, (ii) shall be issued by an institution reasonably
satisfactory to Lender, (iii) shall, if permitted pursuant to any Legal
Requirements, name Lender as beneficiary, payee or mortgagee thereunder (or at
Lender’s option, be fully assignable to Lender at no cost to Lender) and, at
Lender’s request, be turned over to Lender to be held by Lender subject to the
terms of the Leases, and (iv) shall in all respects comply with any applicable
Legal Requirements and otherwise be satisfactory to Lender. Borrower shall, upon
request, provide Lender with evidence satisfactory to Lender of Borrower’s
compliance with the foregoing. Upon Lender’s demand, Borrower shall turn over to
Lender the security deposits (and any interest theretofore earned thereon) with
respect to all or any portion of the Premises, to be held by Lender subject to
the terms of the Leases. If Borrower is entitled to retain a security deposit,
then such amount shall be transferred by Borrower into the Rollover Reserve
Account.

5.1.22.     Alterations. Borrower shall obtain Lender’s prior consent to any
alterations to any Improvements, which consent shall not be unreasonably
withheld or delayed. Notwithstanding the foregoing, Lender’s consent shall not
be required in connection with any alterations that will not have a material
adverse effect on Borrower’s financial condition, the value of the Property or
the Net Operating Income, provided that such alterations (a) are made in
connection with tenant improvement work performed pursuant to the terms of any
Lease executed on or before the date hereof, (b) do not adversely affect any
structural component of any Improvements, any utility or HVAC system contained
in any Improvements or the exterior of any building constituting a part of any
Improvements and the aggregate cost thereof does not exceed One Million and
00/100 Dollars ($1,000,000) or (c) are performed in connection with the
Restoration of the Property after the occurrence of a Casualty in accordance
with the terms and provisions of this Agreement. If the total unpaid amounts due
and payable with respect to alterations to the Improvements at the Property
(other than such amounts to be paid or reimbursed by tenants under the Leases)
shall at any time exceed Five Hundred Thousand and 00/100 Dollars ($500,000)
(the “Threshold Amount”), Borrower shall promptly deliver to Lender as security
for the payment of such amounts and as additional security for Borrower’s
obligations under the Loan Documents any of the following: (A) cash, (B) U.S.
Obligations, (C) other securities having a rating acceptable to Lender and that
the applicable Rating Agencies have confirmed in writing will not, in and of
itself, result in a downgrade, withdrawal or qualification of the initial, or,
if higher, then current ratings assigned to any Securities or any class thereof
in connection with any Securitization, or (D) a completion and performance bond
or an irrevocable letter of credit (payable on sight draft only) issued by a
financial institution having a rating by S&P of not less than “A-1+” if the term
of such bond or letter of credit is no longer than three (3) months or, if such
term is in excess of three (3) months, issued by a financial institution having
a rating that is acceptable to Lender and that the applicable Rating Agencies
have confirmed in writing will not, in and of itself, result in a downgrade,
withdrawal or qualification of the initial, or, if higher, then current ratings
assigned to any Securities or any class thereof in connection with any
Securitization. Such security shall be in an amount equal to the excess of the
total unpaid amounts with respect to alterations to the Improvements on the
Property (other than such amounts to be paid or reimbursed by tenants under the
Leases) over the Threshold Amount and Lender may apply such security from time
to time at the option of Lender to pay for such alterations.

5.1.23.     Operation of Property. (a) Borrower shall cause the Property to be
operated, in all material respects, in accordance with the Management Agreement
(or Replacement Management Agreement) as applicable. In the event that the
Management Agreement expires or is terminated (without limiting any obligation
of Borrower to obtain Lender’s consent to any termination or modification of the
Management Agreement in accordance with the terms and provisions of this
Agreement), Borrower shall promptly enter into a Replacement Management
Agreement with Manager or another Qualified Manager, as applicable.

(b)     Borrower shall: (i) promptly perform and/or observe, in all material
respects, all of the covenants and agreements required to be performed and
observed by it under the Management Agreement and do all things necessary to
preserve and to keep unimpaired its material rights thereunder; (ii) promptly
notify Lender of any material default under the Management Agreement of which it
is aware; (iii) promptly deliver to Lender a copy of each financial statement,
business plan, capital expenditures plan, notice, report and estimate received
by it under the Management Agreement; and (iv) enforce the performance and
observance of all of the covenants and agreements required to be performed
and/or observed by Manager under the Management Agreement, in a commercially
reasonable manner.

SECTION 5.2. Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Lien of the Mortgage in accordance with the terms of
this Agreement and the other Loan Documents, Borrower covenants and agrees with
Lender that it will not do, directly or indirectly, any of the following:

5.2.1.  

Operation of Property. (a) Borrower shall not, without Lender’s prior consent
(which consent shall not be unreasonably withheld): (i) surrender, terminate or
cancel the Management Agreement; provided, that Borrower may, without Lender’s
consent, replace the Manager so long as the replacement manager is a Qualified
Manager pursuant to a Replacement Management Agreement; (ii) reduce or consent
to the reduction of the term of the Management Agreement; (iii) increase or
consent to the increase of the amount of any charges under the Management
Agreement; or (iv) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, the Management Agreement
in any material respect.


(b)  

Following the occurrence and during the continuance of an Event of Default,
Borrower shall not exercise any rights, make any decisions, grant any approvals
or otherwise take any action under the Management Agreement without the prior
consent of Lender, which consent may be withheld in Lender’s sole discretion.


5.2.2.  

Liens. Borrower shall not create, incur, assume or suffer to exist any Lien on
any portion of the Property or permit any such action to be taken, except:


(i)  

Permitted Encumbrances;


(ii)  

Liens created by or permitted pursuant to the Loan Documents; and


(iii)  

Liens for Taxes or Other Charges not yet due.


5.2.3.  

Dissolution. Borrower shall not (a) engage in any dissolution, liquidation or
consolidation or merger with or into any other business entity, (b) engage in
any business activity not related to the ownership and operation of the
Property, (c) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of Borrower except to the extent permitted by the Loan Documents, (d) modify,
amend, waive or terminate its organizational documents or its qualification and
good standing in any jurisdiction or (e) cause the Principal to (i) dissolve,
wind up or liquidate or take any action, or omit to take an action, as a result
of which the Principal would be dissolved, wound up or liquidated in whole or in
part, or (ii) amend, modify, waive or terminate the certificate of incorporation
or bylaws of the Principal, in each case, without obtaining the prior consent of
Lender.


5.2.4.  

Change in Business. Borrower shall not enter into any line of business other
than the ownership and operation of the Property, or make any material change in
the scope or nature of its business objectives, purposes or operations, or
undertake or participate in activities other than the continuance of its present
business.


5.2.5.  

Debt Cancellation. Borrower shall not cancel or otherwise forgive or release any
claim or debt (other than termination of Leases in accordance herewith) owed to
Borrower by any Person, except for adequate consideration and in the ordinary
course of Borrower’s business.


5.2.6.  

Zoning. Borrower shall not initiate or consent to any zoning reclassification of
any portion of the Property or seek any variance under any existing zoning
ordinance or use or permit the use of any portion of the Property in any manner
that could result in such use becoming a non-conforming use under any zoning
ordinance or any other applicable land use law, rule or regulation, without the
prior consent of Lender.


5.2.7.  

No Joint Assessment. Borrower shall not suffer, permit or initiate the joint
assessment of the Property with (a) any other real property constituting a tax
lot separate from the Property, or (b) any portion of the Property which may be
deemed to constitute personal property, or any other procedure whereby the Lien
of any taxes which may be levied against such personal property shall be
assessed or levied or charged to the Property.


5.2.8.  

Principal Place of Business and Organization. Borrower shall not change its
principal place of business set forth in the introductory paragraph of this
Agreement without first giving Lender thirty (30) days prior notice. Borrower
shall not change the place of its organization as set forth in Section 4.1.28
without the consent of Lender, which consent shall not be unreasonably withheld.
Upon Lender’s request, Borrower shall execute and deliver additional financing
statements, security agreements and other instruments which may be necessary to
effectively evidence or perfect Lender’s security interest in the Property as a
result of such change of principal place of business or place of organization.


5.2.9.  

ERISA. (a) Borrower shall not engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.


(b)  

Borrower further covenants and agrees to deliver to Lender such certifications
or other evidence from time to time throughout the term of the Loan, as
requested by Lender in its sole discretion, that (i) Borrower is not an
“employee benefit plan” as defined in Section 3(3) of ERISA, which is subject to
Title I of ERISA, or a “governmental plan” within the meaning of Section 3(32)
of ERISA; (ii) Borrower is not subject to any state statute regulating
investments of, or fiduciary obligations with respect to, governmental plans;
and (iii) one or more of the following circumstances is true:


(A)  

Equity interests in Borrower are publicly offered securities, within the meaning
of 29 C.F.R. §2510.3-101(b)(2);


(B)  

Less than twenty-five percent (25%) of each outstanding class of equity
interests in Borrower is held by “benefit plan investors” within the meaning of
29 C.F.R. §2510.3-101(f)(2); or


(C)  

Borrower qualifies as an “operating company” or a “real estate operating
company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).


5.2.10.  

Transfers. (a) Borrower acknowledges that Lender has examined and relied on the
experience of Borrower and its general partners, members, principals and (if
Borrower is a trust) beneficial owners in owning and operating properties such
as the Property in agreeing to make the Loan, and will continue to rely on
Borrower’s ownership of the Property as a means of maintaining the value of the
Property as security for repayment of the Debt and the performance of the
obligations contained in the Loan Documents. Borrower acknowledges that Lender
has a valid interest in maintaining the value of the Property so as to ensure
that, should Borrower default in the repayment of the Debt or the performance of
the obligations contained in the Loan Documents, Lender can recover the Debt by
a sale of the Property.


(b)  

Except as set froth in Section 5.2.10(d) below, without the prior consent of
Lender and except to the extent otherwise set forth in this Section 5.2.10,
Borrower shall not, and shall not permit any Restricted Party to, (i) sell,
convey, mortgage, grant, bargain, encumber, pledge, assign, grant options with
respect to, or otherwise transfer or dispose of (directly or indirectly,
voluntarily or involuntarily, by operation of law or otherwise, and whether or
not for consideration or of record) the Property or any part thereof or any
legal or beneficial interest therein or (ii) permit a Sale or Pledge of an
interest in any Restricted Party (collectively, a “Transfer”), other than
pursuant to Leases of space in the Improvements to tenants in accordance with
the provisions of Section 5.1.20. Nothing herein shall be deemed to prohibit or
restrict the Transfer of ownership interests in the Guarantor.


(c)  

A Transfer shall include, but not be limited to, (i) an installment sales
agreement wherein Borrower agrees to sell the Property or any part thereof for a
price to be paid in installments; (ii) an agreement by Borrower leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of, or the grant of a
security interest in, Borrower’s right, title and interest in and to any Leases
or any Rents; (iii) if a Restricted Party is a corporation, any merger,
consolidation or Sale or Pledge of such corporation’s stock or the creation or
issuance of new stock; (iv) if a Restricted Party is a limited or general
partnership or joint venture, any merger or consolidation or the change,
removal, resignation or addition of a general partner or the Sale or Pledge of
the partnership interest of any general partner or any profits or proceeds
relating to such partnership interest, or the Sale or Pledge of limited
partnership interests or any profits or proceeds relating to such limited
partnership interest or the creation or issuance of new limited partnership
interests; (v) if a Restricted Party is a limited liability company, any merger
or consolidation or the change, removal, resignation or addition of a managing
member or non-member manager (or if no managing member, any member) or the Sale
or Pledge of the membership interest of a managing member (or if no managing
member, any member) or any profits or proceeds relating to such membership
interest, or the Sale or Pledge of non-managing membership interests or the
creation or issuance of new non-managing membership interests; (vi) if a
Restricted Party is a trust or nominee trust, any merger, consolidation or the
Sale or Pledge of the legal or beneficial interest in a Restricted Party or the
creation or issuance of new legal or beneficial interests; or (vii) the removal
or the resignation of the managing agent (including, without limitation, an
Affiliated Manager) other than in accordance with Section 5.1.22 hereof.


(d)  

Notwithstanding the provisions of this Section 5.2.10, the following transfers
shall not be deemed to be a Transfer: (i) the sale or transfer, in one or a
series of transactions, of not more than forty-nine percent (49%) of the stock
in a Restricted Party; provided, however, no such sales or transfers shall
result in the change of voting control in the Restricted Party, and as a
condition to each such sale or transfer, Lender shall receive not less than
thirty (30) days prior notice of such proposed sale or transfer, (ii) the sale
or transfer, in one or a series of transactions, of not more than forty-nine
percent (49%) of the limited partnership interests or non-managing membership
interests (as the case may be) in a Restricted Party; provided, however, no such
sales or transfers shall result in the change of voting control in the
Restricted Party, and as a condition to each such sale or transfer, Lender shall
receive not less than thirty (30) days prior notice of such proposed sale or
transfer and (iii) the sale, transfer or issuance of stock in Fairchild
Corporation (the “Traded Entity”) provided such stock is listed on the New York
Stock Exchange or such other nationally recognized stock exchange. In addition,
at all times, DEM Mairoll, LLC, a Delaware limited liability company, must
continue to control the day to day operations of the Borrower and own, directly
or indirectly, at least a 51% interest in Borrower. Furthermore, at all times,
The Fairchild Corporation must continue to control DEM Mairoll, LLC, Principal
and Affiliated Manager and own, directly or indirectly, at least a 51% interest
in DEM Mairoll, LLC, Principal and Affiliated Manager.


(e)  

Notwithstanding anything to the contrary contained in this Section 5.2.10 or
elsewhere in the Loan Documents, holders of interests in a Restricted Party (or
holders of interests in any entity directly or indirectly holding an interest in
a Restricted Party) as of the date of this Agreement (the “Interest Holders”)
shall have the right to Transfer their interest in such Restricted Party (or any
entity directly or indirectly holding an interest in such Restricted Party) to
any Interest Holder without having to obtain the prior written consent of the
Lender and such Transfers shall not be deemed an Event of Default hereunder;
provided, however, that:


(i)  

after taking into account any prior Transfers pursuant to this Section 5.2.10,
whether to the proposed transferee or otherwise, no such Transfer (or series of
Transfers) shall result in (x) the proposed transferee or any affiliate thereof,
owning in the aggregate (directly, indirectly or beneficially) more than 49% of
the interests in Borrower, or (y) a Transfer in the aggregate (directly,
indirectly or beneficially) of more than 49% of the interests in Borrower as of
the date hereof, unless Lender is furnished an opinion, in form and substance
and from counsel reasonably satisfactory to Lender, substantially similar to the
Insolvency Opinion which discusses the substantive non-consolidation of Borrower
with the proposed transferee in the event of a bankruptcy, insolvency or similar
proceeding relating to the proposed transferee;


(ii)  

after such Transfer of interest, DEM Mairoll, LLC shall control Borrower and the
day to day operations at the Property and the Property shall continue to be
managed by Manager or another Qualified Manager;


(iii)  

Borrower shall give Lender notice of such Transfer together with copies of all
instruments effecting such transfer not less than thirty (30) days prior to the
date of such Transfer;


(iv)  

no Event of Default shall have occurred and remain uncured; and


(v)  

the legal and financial structure of Borrower and its shareholders, partners or
members, and the single purpose nature and bankruptcy remoteness of Borrower and
its shareholders, partners or members after such transfer, shall reasonably
satisfy Lender’s then current applicable underwriting criteria and requirements,
including, without limitation, the requirement, at the request of Lender, to
deliver written confirmations from the Rating Agencies that such Transfer or
series of Transfers will not result in a qualification, downgrade or withdrawal
of the then applicable ratings of the Securities.


(f)  

No consent to any assumption of the Loan shall occur on or before the first
anniversary of the first Payment Date. Thereafter, Lender reserves the right to
condition the consent required hereunder upon (a) a modification of the terms
hereof, the Note, the Mortgage or the other Loan Documents to evidence the
Transfer and assumption of the Loan; (b) an assumption of this Agreement, the
Note, the Mortgage and the other Loan Documents as so modified by the proposed
transferee, subject to the provisions of Section 9.4 hereof; (c) payment of all
reasonable and customary fees and expenses incurred in connection with such
Transfer including, without limitation, the reasonable and customary cost of any
third party reports, legal fees and expenses, Rating Agency fees and expenses or
required legal opinions; (d) the payment of a non-refundable $5,000 application
fee and the payment of an assumption fee equal to one-half of one percent (0.5%)
of the outstanding principal balance of the Loan for any assumption of the Loan
occurring subsequent to the first such assumption (i.e., such assumption fee
shall not be required for the first such Transfer and assumption of the Loan);
(e) the delivery of a nonconsolidation opinion reflecting the proposed transfer
satisfactory in form and substance to Lender; (f) the proposed transferee’s
continued compliance with the representations and covenants set forth in
Section 4.1.30 and Section 5.2.9 hereof; (g) the delivery of evidence
satisfactory to Lender that the single purpose nature and bankruptcy remoteness
of Borrower, its shareholders, partners or members, as the case may be,
following such transfers are in accordance with the then current standards of
Lender and the Rating Agencies; (h) prior to any release of the Guarantor, a
substitute guarantor reasonably acceptable to Lender shall have assumed the
Guaranty executed by Guarantor or executed a replacement guaranty reasonably
satisfactory to Lender; (i) if required by Lender, confirmation in writing from
the Rating Agencies to the effect that such transfer will not result in a
re-qualification, reduction or withdrawal of the then current rating assigned to
the Securities or any class thereof in any applicable Securitization; or
(j) such other reasonable and customary conditions as Lender shall promptly
communicate to Borrower in writing, including, without limitation, the
creditworthiness, reputation and qualifications of the transferee with respect
to the Loan and the Property. Lender shall not be required to demonstrate any
actual impairment of its security or any increased risk of default hereunder in
order to declare the Debt immediately due and payable upon a Transfer without
Lender’s consent. This provision shall apply to every Transfer regardless of
whether voluntary or not, or whether or not Lender has consented to any previous
Transfer.


(g)  

Nothing in this Article V shall apply with respect to the Area of Taking (as
hereinafter defined).


(h)  

Notwithstanding anything to the contrary contained herein, at no time while any
Obligation to Lender is still outstanding shall Jeffrey Steiner (currently the
chief executive officer of Guarantor) be elected to, appointed to, act as or
have any position on the board of directors/managers, as applicable, of the
Borrower.


Article VI

INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

SECTION 6.1. Insurance. (a) Borrower shall obtain and maintain, or cause to be
maintained, insurance for Borrower and the Property providing at least the
following coverages:

(i)     comprehensive all risk insurance on the Improvements and the Personal
Property, including contingent liability from “Operation of Building Laws,
Demolition Costs and Increased Cost of Construction Endorsements” (“BL/DC/IC”),
in each case (A) in an amount equal to one hundred percent (100%) of the “Full
Replacement Cost,” ($10,000,000 for BL/DC/IC or such other amount which is
satisfactory to Lender) which for purposes of this Agreement shall mean actual
replacement value (exclusive of costs of excavations, foundations, underground
utilities and footings) with a waiver of depreciation, but the amount shall in
no event be less than the outstanding principal balance of the Loan;
(B) containing an agreed amount endorsement with respect to the Improvements and
Personal Property waiving all co-insurance provisions; and (C) providing for no
deductible in excess of Twenty-Five Thousand and No/100 Dollars ($25,000) for
all such insurance coverage. In addition, Borrower shall obtain: (x) if any
portion of the Improvements is currently or at any time in the future located in
a federally designated “special flood hazard area”, flood hazard insurance in an
amount equal to the (1) Full Replacement Cost of the Property or (2) such other
amount as agreed to by Lender; (y) earthquake insurance in amounts and in form
and substance reasonably satisfactory to Lender in the event the Property is
located in an area with a high degree of seismic activity and (z) coastal
windstorm insurance in amounts and in form and substance satisfactory to Lender
in the event the Property is located in any coastal region, provided that the
insurance pursuant to clauses (x), (y) and (z) hereof shall be on terms
consistent with the comprehensive all risk insurance policy required under this
subsection (i);

(ii)     commercial general liability insurance against claims for personal
injury, bodily injury, death or property damage occurring upon, in or about the
Property, such insurance (A) to be on the so-called “occurrence” form with a
combined limit of not less than Two Million and No/100 Dollars ($2,000,000) in
the aggregate and One Million and No/100 Dollars ($1,000,000) per occurrence
with a deductible of not more than $25,000.00 (and, if on a blanket policy,
containing an “Aggregate Per Location” endorsement); (B) to continue at not less
than the aforesaid limit until required to be changed by Lender in writing by
reason of changed economic conditions making such protection inadequate; and
(C) to cover at least the following hazards: (1) premises and operations;
(2) products and completed operations on an “if any” basis; (3) independent
contractors; (4) blanket contractual liability for all legal contracts; and
(5) contractual liability covering the indemnities contained in Article 8 of the
Mortgage to the extent the same is available;

(iii)     business income insurance or rental loss insurance (A) with loss
payable to Lender; (B) covering all risks required to be covered by the
insurance provided for in subsection (i) above; (C) containing an extended
period of indemnity endorsement which provides that after the physical loss to
the Improvements and Personal Property has been repaired, the continued loss of
income will be insured until such income either returns to the same level it was
at prior to the loss, or the expiration of twelve (12) months from the date that
the Property is repaired or replaced and operations are resumed, whichever first
occurs, and notwithstanding that the policy may expire prior to the end of such
period; and (D) in an amount equal to one hundred percent (100%) of the
projected gross income from the Property for a period of twelve (12) months from
the date of such Casualty (assuming such Casualty had not occurred) and
notwithstanding that the policy may expire at the end of such period. The amount
of such business income insurance shall be determined prior to the date hereof
and at least once each year thereafter based on Borrower’s reasonable estimate
of the gross income from the Property for the succeeding twelve (12) month
period. Notwithstanding anything to the contrary in Section 2.7 hereof, all
proceeds payable to Lender pursuant to this subsection shall be held by Lender
and shall be applied at Lender’s sole discretion to (I) the obligations secured
by the Loan Documents from time to time due and payable hereunder and under the
Note or (II) Operating Expenses approved by Lender in its sole discretion;
provided, however, that nothing herein contained shall be deemed to relieve
Borrower of its obligations to pay the obligations secured by the Loan Documents
on the respective dates of payment provided for in the Note and the other Loan
Documents except to the extent such amounts are actually paid out of the
proceeds of such business income insurance;

(iv)     at all times during which structural construction, repairs or
alterations are being made with respect to the Improvements, and only if the
Property coverage form does not otherwise apply, (A) owner’s contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the above mentioned commercial general liability insurance
policy; and (B) the insurance provided for in subsection (i) above written in a
so-called builder’s risk, all-risk completed value form (1) on a non-reporting
basis, (2) against all risks insured against pursuant to subsection (i) above,
(3) including permission to occupy the Property, and (4) with an agreed amount
endorsement waiving co-insurance provisions;

(v)     if the Property includes commercial property, worker’s compensation
insurance with respect to any employees of Borrower, as required by any
Governmental Authority or Legal Requirement;

(vi)     comprehensive boiler and machinery insurance, if applicable, in amounts
as shall be reasonably required by Lender on terms consistent with the
commercial property insurance policy required under subsection (i) above;

(vii)     umbrella liability insurance in an amount not less than Twenty-Five
Million and No/100 Dollars ($25,000,000.00) per occurrence on terms consistent
with the commercial general liability insurance policy required under
subsection (ii) above;

(viii)     motor vehicle liability coverage for all owned and non-owned
vehicles, including rented and leased vehicles containing minimum limits per
occurrence, including umbrella coverage, of Twenty-Five Million and No/100
Dollars ($25,000,000.00);

(ix)     if the Property is or becomes a legal “non-conforming” use, ordinance
or law coverage and insurance coverage to compensate for the cost of demolition
or rebuilding of the undamaged portion of the Property along with any reduced
value and the increased cost of construction in amounts as requested by Lender;

(x)     at all times during the term of the Loan, the “all-risk” commercial
property and rental income insurance required under Sections 6.1(a)(i) and (iii)
above shall cover perils of terrorism and acts of terrorism and Borrower shall
maintain commercial property and rental income insurance for loss resulting from
perils and acts of terrorism on terms (including amounts) consistent with those
required under Sections 6.1(a)(i) and (iii) above at all times during the term
of the Loan, provided, however, Borrower’s insurance coverage may exclude perils
and acts of terrorism if Borrower also obtains, at Borrower’s sole cost and
expense, a Terrorism Policy (hereinafter defined). The term “Terrorism Policy”,
as used herein, shall mean a separate stand-alone terrorism insurance policy
obtained by Borrower which corresponds to Borrower’s primary insurance exclusion
relating to acts or perils of terrorism such that there are no gaps in coverage
and being otherwise acceptable to Lender and consistent as to coverage amounts,
ratings and conditions with the requirements of this Section 6.1 as it relates
to other sorts of insurance coverage. Borrower shall not decline or otherwise
terminate any terrorism coverage offered under Borrower’s all risk policy unless
a Terrorism Policy is already in place; and

(xi)     upon sixty (60) days’ notice, such other reasonable insurance and in
such reasonable amounts as Lender from time to time may reasonably request
against such other insurable hazards which at the time are commonly insured
against for property similar to the Property located in or around the region in
which the Property is located.

(b)     All insurance provided for in Section 6.1(a) shall be obtained under
valid and enforceable policies (collectively, the “Policies” or in the singular,
the “Policy”), and shall be subject to the approval of Lender as to insurance
companies, amounts, deductibles, loss payees and insureds. The Policies shall be
issued by financially sound and responsible insurance companies authorized to do
business in the State and having a claims paying ability rating of “A” or better
(and the equivalent thereof) by at least two (2) of the Rating Agencies rating
the Securities (one of which shall be S&P if they are rating the Securities and
one of which will be Moody’s if they are rating the Securities), or if only one
Rating Agency is rating the Securities, then only by such Rating Agency. The
Policies described in Section 6.1(a) (other than those strictly limited to
liability protection) shall designate Lender together with its successors and/or
assigns as loss payee and as an additional insured. Not less than ten (10) days
prior to the expiration dates of the Policies theretofore furnished to Lender,
certificates of insurance evidencing the Policies accompanied by evidence
satisfactory to Lender of payment of the premiums due thereunder (the “Insurance
Premiums”), shall be delivered by Borrower to Lender.

(c)     Any blanket insurance Policy shall specifically allocate to the Property
the amount of coverage from time to time required hereunder and shall otherwise
provide the same protection as would a separate Policy insuring only the
Property in compliance with the provisions of Section 6.1(a).

(d)     All Policies provided for or contemplated by Section 6.1(a), except for
the Policy referenced in Section 6.1(a)(v), shall name Borrower as the insured
and Lender as the additional insured, as its interests may appear under the
Policies referred to in Sections 6.1(a)(ii), (vii) and (viii), in the case of
property damage, boiler and machinery, flood and earthquake insurance shall name
the Lender as “mortgagee” as contained in the Policies referred to in Sections
6.1(a)(i), (iv), (vi), (ix) and (x), and loss payee for the Policies referred to
in Section 6.1(a)(iii), and shall contain a so-called New York standard
non-contributing mortgagee clause in favor of Lender providing that the loss
thereunder shall be payable to Lender.

(e)     All Policies provided for in Section 6.1 shall contain clauses or
endorsements to the effect that:

(i)     no act or negligence of Borrower, or anyone acting for Borrower, or of
any tenant or other occupant, or failure to comply with the provisions of any
Policy, which might otherwise result in a forfeiture of the insurance or any
part thereof, shall in any way affect the validity or enforceability of the
insurance insofar as Lender is concerned;

(ii)     the Policies shall not be materially changed (other than to increase
the coverage provided thereby) or canceled without at least thirty (30) days’
notice to Lender and any other party named therein as an additional insured;

(iii)     the issuers thereof shall give notice to Lender if the Policies have
not been renewed fifteen (15) days prior to its expiration; and

(iv)     Lender shall not be liable for any Insurance Premiums thereon or
subject to any assessments thereunder.

(f)     If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect, Lender shall have the right, without
notice to Borrower, to take such action as Lender deems necessary to protect its
interest in the Property, including, without limitation, the obtaining of such
insurance coverage as Lender in its sole discretion deems appropriate. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Mortgage and shall bear interest
at the Default Rate.

SECTION 6.2. Casualty. If the Property shall be damaged or destroyed, in whole
or in part, by fire or other casualty (a “Casualty”), Borrower shall give prompt
notice of such damage to Lender and shall promptly commence and diligently
prosecute the completion of the Restoration of the Property as nearly as
possible to the condition the Property was in immediately prior to such
Casualty, with such alterations as may be reasonably approved by Lender and
otherwise in accordance with Section 6.4. Borrower shall pay all costs of such
Restoration whether or not such costs are covered by insurance. Lender may, but
shall not be obligated to make proof of loss if not made promptly by Borrower.
In addition, Lender may participate in any settlement discussions with any
insurance companies with respect to any Casualty in which the Net Proceeds or
the costs of completing the Restoration are equal to or greater than Five
Hundred Thousand and No/100 Dollars ($500,000) and Borrower shall deliver to
Lender all instruments required by Lender to permit such participation.

SECTION 6.3. Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of the
Property and shall deliver to Lender copies of any and all papers served in
connection with such proceedings. Lender may participate in any such
proceedings, and Borrower shall from time to time deliver to Lender all
instruments requested by it to permit such participation. Borrower shall, at its
expense, diligently prosecute any such proceedings, and shall consult with
Lender, its attorneys and experts, and cooperate with them in the carrying on or
defense of any such proceedings. Notwithstanding any taking by any public or
quasi-public authority through Condemnation or otherwise (including, but not
limited to, any transfer made in lieu of or in anticipation of the exercise of
such taking), Borrower shall continue to pay the Debt at the time and in the
manner provided for its payment in the Note and in this Agreement and the Debt
shall not be reduced until any Award shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Award interest at the rate or rates provided herein or in the Note.
If the Property or any portion thereof is taken by a condemning authority,
Borrower shall promptly commence and diligently prosecute the Restoration of the
Property and otherwise comply with the provisions of Section 6.4. If the
Property is sold, through foreclosure or otherwise, prior to the receipt by
Lender of the Award, Lender shall have the right, whether or not a deficiency
judgment on the Note shall have been sought, recovered or denied, to receive the
Award, or a portion thereof sufficient to pay the Debt.

SECTION 6.4. Restoration. The following provisions shall apply in connection
with the Restoration:

(a)  

If the Net Proceeds shall be less than Five Hundred Thousand and No/100 Dollars
($500,000) and the costs of completing the Restoration shall be less than Five
Hundred Thousand and No/100 Dollars ($500,000), the Net Proceeds will be
disbursed by Lender to Borrower upon receipt, provided that all of the
conditions set forth in Section 6.4(b)(i) are met and Borrower delivers to
Lender a written undertaking to expeditiously commence and to satisfactorily
complete with due diligence the Restoration in accordance with the terms of this
Agreement.


(b)  

If the Net Proceeds are equal to or greater than Five Hundred Thousand and
No/100 Dollars ($500,000), or the costs of completing the Restoration is equal
to or greater than Five Hundred Thousand and No/100 Dollars ($500,000), the Net
Proceeds will be held by Lender and Lender shall make the Net Proceeds available
for the Restoration in accordance with the provisions of this Section 6.4. The
term “Net Proceeds” for purposes of this Section 6.4 shall mean: (i) the net
amount of all insurance proceeds received by Lender pursuant to Section 6.1
(a)(i), (iii), (iv), (vi), (ix) and (x) as a result of such damage or
destruction, after deduction of its reasonable and customary costs and expenses
(including, but not limited to, reasonable counsel fees), if any, in collecting
same (“Insurance Proceeds”), or (ii) the net amount of the Award, after
deduction of its reasonable and customary costs and expenses (including, but not
limited to, reasonable counsel fees), if any, in collecting same (“Condemnation
Proceeds”), whichever the case may be.


(i)  

The Net Proceeds shall be made promptly available to Borrower for Restoration
upon the approval of Lender in its sole discretion that the following conditions
are met:


(A)  

no Event of Default shall have occurred and be continuing;


(B)  

(1)  in the event the Net Proceeds are Insurance Proceeds, less than thirty-five
percent (35%) of the total floor area of the Improvements on the Property has
been damaged, destroyed or rendered unusable as a result of such Casualty or
(2) in the event the Net Proceeds are Condemnation Proceeds, less than ten
percent (10%) of the land constituting the Property is taken, and such land is
located along the perimeter or periphery of the Property, and no portion of the
Improvements is located on such land;


(C)  

Leases demising in the aggregate a percentage amount equal to or greater than
ninety percent (90%) of the total rentable space in the Property which has been
demised under executed and delivered Leases in effect as of the date of the
occurrence of such Casualty or Condemnation, whichever the case may be, shall
remain in full force and effect during and after the completion of the
Restoration, notwithstanding the occurrence of any such Casualty or
Condemnation, whichever the case may be, and will make all necessary repairs and
restorations thereto at their sole cost and expense;


(D)  

Borrower shall commence the Restoration as soon as reasonably practicable (but
in no event later than sixty (60) days after such Casualty or Condemnation,
whichever the case may be, occurs) and shall diligently pursue the same to
satisfactory completion;


(E)  

Lender shall be reasonably satisfied that any operating deficits, including all
scheduled payments of principal and interest under the Note, which will be
incurred with respect to the Property as a result of the occurrence of any such
Casualty or Condemnation, whichever the case may be, will be covered out of
(1) the Net Proceeds, (2) the insurance coverage referred to in
Section 6.1(a)(iii), if applicable, or (3) by other funds of Borrower;


(F)  

Lender shall be reasonably satisfied that the Restoration will be completed on
or before the earliest to occur of (1) six (6) months prior to the Maturity
Date, (2) the earliest date required for such completion under the terms of any
Leases, (3) such time as may be required under applicable Legal Requirements or
(4) the expiration of the insurance coverage referred to in Section 6.1(a)(iii);


(G)  

the Property and the use thereof after the Restoration will be in compliance
with and permitted under all applicable Legal Requirements;


(H)  

the Restoration shall be done and completed by Borrower in an expeditious and
diligent fashion and in compliance with all applicable Legal Requirements;


(I)  

such Casualty or Condemnation, as applicable, does not result in the loss of
access to the Property or the related Improvements;


(J)  

the Debt Service Coverage Ratio for the affected Property, after giving effect
to the Restoration, shall be equal to or greater than 1.25 to 1.0;


(K)  

the Loan to Value Ratio after giving effect to the Restoration, shall be equal
to or less than Seventy-Five percent (75%);


(L)  

Borrower shall deliver, or cause to be delivered, to Lender a signed detailed
budget approved in writing by Borrower’s architect or engineer stating the
entire cost of completing the Restoration, which budget shall be reasonably
acceptable to Lender; and


(M)  

the Net Proceeds together with any cash or cash equivalent deposited by Borrower
with Lender are sufficient in Lender’s reasonable determination to cover the
cost of the Restoration.


(ii)  

The Net Proceeds shall be held by Lender in an interest-bearing account and,
until disbursed in accordance with the provisions of this Section 6.4(b), shall
constitute additional security for the Debt and other obligations under the Loan
Documents. The Net Proceeds shall be promptly disbursed by Lender to, or as
directed by, Borrower from time to time during the course of the Restoration,
upon receipt by Lender of reasonably satisfactory evidence that (A) all
materials installed and work and labor performed (except to the extent that they
are to be paid for out of the requested disbursement) in connection with the
Restoration have been paid for in full, and (B) there exist no notices of
pendency, stop orders, mechanic’s or materialman’s liens or notices of intention
to file same, or any other liens or encumbrances of any nature whatsoever on the
Property which have not either been fully bonded to the satisfaction of Lender
and discharged of record or in the alternative fully insured to the satisfaction
of Lender by the title company issuing the Title Insurance Policy.


(iii)  

All plans and specifications required in connection with the Restoration shall
be subject to prior review and acceptance in all respects by Lender and by an
independent consulting engineer selected by Lender (the “Casualty Consultant”).
Lender shall have the use of the plans and specifications and all permits,
licenses and approvals required or obtained in connection with the Restoration.
The identity of the contractors, subcontractors and materialmen engaged in the
Restoration, as well as the contracts under which they have been engaged, shall
be subject to prior review and acceptance by Lender and the Casualty Consultant.
All costs and expenses incurred by Lender in connection with making the Net
Proceeds available for the Restoration including, without limitation, reasonable
counsel fees and disbursements and the Casualty Consultant’s fees, shall be paid
by Borrower.


(iv)  

In no event shall Lender be obligated to make disbursements of the Net Proceeds
in excess of an amount equal to the costs actually incurred from time to time
for work in place as part of the Restoration, as certified by the Casualty
Consultant, minus the Casualty Retainage. The term “Casualty Retainage” shall
mean an amount equal to ten percent (10%) of the costs actually incurred for
work in place as part of the Restoration, as certified by the Casualty
Consultant, until the Restoration has been completed. The Casualty Retainage
shall in no event, and notwithstanding anything to the contrary set forth above
in this Section 6.4(b), be less than the amount actually held back by Borrower
from contractors, subcontractors and materialmen engaged in the Restoration. The
Casualty Retainage shall not be released until the Casualty Consultant certifies
to Lender that the Restoration has been completed in accordance with the
provisions of this Section 6.4(b) and that all approvals necessary for the
re-occupancy and use of the Property have been obtained from all appropriate
governmental and quasi-governmental authorities, and Lender receives evidence
satisfactory to Lender that the costs of the Restoration have been paid in full
or will be paid in full out of the Casualty Retainage; provided, however, that
Lender will release the portion of the Casualty Retainage being held with
respect to any contractor, subcontractor or materialman engaged in the
Restoration as of the date upon which the Casualty Consultant certifies to
Lender that the contractor, subcontractor or materialman has satisfactorily
completed all work and has supplied all materials in accordance with the
provisions of the contractor’s, subcontractor’s or materialman’s contract, the
contractor, subcontractor or materialman delivers the lien waivers and evidence
of payment in full of all sums due to the contractor, subcontractor or
materialman as may be reasonably requested by Lender or by the title company
issuing the Title Insurance Policy, and Lender receives an endorsement to the
Title Insurance Policy insuring the continued priority of the lien of the
related Mortgage and evidence of payment of any premium payable for such
endorsement. If required by Lender, the release of any such portion of the
Casualty Retainage shall be approved by the surety company, if any, which has
issued a payment or performance bond with respect to the contractor,
subcontractor or materialman.


(v)  

Lender shall not be obligated to make disbursements of the Net Proceeds more
frequently than once every calendar month.


(vi)  

If at any time the Net Proceeds or the undisbursed balance thereof shall not, in
the reasonable opinion of Lender in consultation with the Casualty Consultant,
be sufficient to pay in full the balance of the costs which are estimated by the
Casualty Consultant to be incurred in connection with the completion of the
Restoration, Borrower shall deposit the deficiency (the “Net Proceeds
Deficiency”) with Lender before any further disbursement of the Net Proceeds
shall be made. The Net Proceeds Deficiency deposited with Lender shall be held
by Lender and shall be disbursed for costs actually incurred in connection with
the Restoration on the same conditions applicable to the disbursement of the Net
Proceeds, and until so disbursed pursuant to this Section 6.4(b) shall
constitute additional security for the Debt and other obligations under the Loan
Documents.


(vii)  

The excess, if any, of the Net Proceeds and the remaining balance, if any, of
the Net Proceeds Deficiency deposited with Lender after the Casualty Consultant
certifies to Lender that the Restoration has been completed in accordance with
the provisions of this Section 6.4(b), and the receipt by Lender of evidence
satisfactory to Lender that all costs incurred in connection with the
Restoration have been paid in full, shall be remitted by Lender to Borrower,
provided no Event of Default shall have occurred and shall be continuing.


(c)  

All Net Proceeds not required (i) to be made available for the Restoration or
(ii) to be returned to Borrower as excess Net Proceeds pursuant to
Section 6.4(b)(vii) may be retained and applied by Lender in accordance with
Section 2.4.2 hereof toward the payment of the Debt whether or not then due and
payable in such order, priority and proportions as Lender in its sole discretion
shall deem proper, or, at the discretion of Lender, the same may be paid, either
in whole or in part, to Borrower for such purposes as Lender shall approve, in
its discretion.


(d)  

In the event of foreclosure of the Mortgage, or other transfer of title to the
Property in extinguishment in whole or in part of the Debt all right, title and
interest of Borrower in and to the Policies that are not blanket Policies then
in force concerning the Property and all proceeds payable thereunder shall
thereupon vest in the purchaser at such foreclosure or Lender or other
transferee in the event of such other transfer of title.


(e)  

Nothing in this Article IV shall apply with respect to the Area of Taking (as
hereinafter defined).


Article VII

RESERVE FUNDS

SECTION 7.1. Required Repair Funds.

7.1.1.     Deposits. Borrower shall perform the repairs at the Property as more
particularly set forth on Schedule II hereto (such repairs hereinafter
collectively referred to as “Required Repairs”). Borrower shall complete the
Required Repairs on or before the required deadline for each repair as set forth
on Schedule II. It shall be an Event of Default under this Agreement if
(a) Borrower does not complete the Required Repairs by the required deadline for
each repair as set forth on Schedule II, or (b) Borrower does not satisfy each
condition contained in Section 7.1.2 hereof. Upon the occurrence of such an
Event of Default, Lender, at its option, may withdraw all Required Repair Funds
from the Required Repair Account and Lender may apply such funds either to
completion of the Required Repairs or toward payment of the Debt in such order,
proportion and priority as Lender may determine in its sole discretion. Lender’s
right to withdraw and apply Required Repair Funds shall be in addition to all
other rights and remedies provided to Lender under this Agreement and the other
Loan Documents. On the Closing Date, Borrower shall deposit with Lender the
amount set forth on such Schedule II hereto to perform the Required Repairs
multiplied by one hundred twenty-five percent (125%). Amounts so deposited with
Lender shall be held by Lender in accordance with Section 7.7 hereof. Amounts so
deposited shall hereinafter be referred to as Borrower’s “Required Repair Fund”
and the account in which such amounts are held shall hereinafter be referred to
as Borrower’s “Required Repair Account”.

7.1.2.     Release of Required Repair Funds. Provided no Event of Default has
occurred and is continuing, Lender shall promptly disburse to Borrower the
Required Repair Funds from the Required Repair Account from time to time, but
not more frequently than once in any thirty (30) day period, upon satisfaction
by Borrower of each of the following conditions: (a) Borrower shall submit a
written request for payment to Lender at least thirty (30) days prior to the
date on which Borrower requests such payment be made and specifies the Required
Repairs to be paid, (b) on the date such request is received by Lender and on
the date such payment is to be made, no Default or Event of Default shall exist
and remain uncured, (c) Lender shall have received an Officer’s Certificate
(i) stating that all Required Repairs to be funded by the requested disbursement
have been completed in good and workmanlike manner and in accordance with all
applicable federal, state and local laws, rules and regulations, such Officer’s
Certificate to be accompanied by a copy of any license, permit or other approval
by any Governmental Authority required to commence and/or complete the Required
Repairs, (ii) identifying each Person that supplied materials or labor in
connection with the Required Repairs to be funded by the requested disbursement,
and (iii) stating that each such Person has been paid in full or will be paid in
full upon such disbursement, such Officer’s Certificate to be accompanied by
lien waivers or other evidence of payment satisfactory to Lender, (d) at
Lender’s option, a title search indicating that the Property is free from all
liens, claims and other encumbrances not previously approved by Lender, and
(e) Lender shall have received such other evidence as Lender shall reasonably
request that the Required Repairs to be funded by the requested disbursement
have been completed and are paid for or will be paid upon such disbursement to
Borrower. Lender shall not be required to make disbursements from the Required
Repair Account unless such requested disbursement is in an amount greater than
$5,000 (or a lesser amount if the total amount in the Required Repair Account is
less than $5,000, in which case only one disbursement of the amount remaining in
the account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.1.2.

SECTION 7.2. Tax and Insurance Escrow Fund. Borrower shall pay to Lender on each
Payment Date (a) one-twelfth of the Taxes that Lender estimates will be payable
during the next ensuing twelve (12) months in order to accumulate with Lender
sufficient funds to pay all such Taxes at least thirty (30) days prior to their
respective due dates, and (b) one-twelfth of the Insurance Premiums that Lender
estimates will be payable for the renewal of the coverage afforded by the
Policies upon the expiration thereof in order to accumulate with Lender
sufficient funds to pay all such Insurance Premiums at least thirty (30) days
prior to the expiration of the Policies (said amounts in (a) and (b) above
hereinafter called the “Tax and Insurance Escrow Fund”). The Tax and Insurance
Escrow Fund and the Monthly Debt Service Payment Amount, shall be added together
and shall be paid as an aggregate sum by Borrower to Lender. Lender will apply
the Tax and Insurance Escrow Fund to payments of Taxes and Insurance Premiums
required to be made by Borrower pursuant to Section 5.1.2 hereof and under the
Mortgage. In making any payment relating to the Tax and Insurance Escrow Fund,
Lender may do so according to any bill, statement or estimate procured from the
appropriate public office (with respect to Taxes) or insurer or agent (with
respect to Insurance Premiums), without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax, assessment, sale,
forfeiture, tax lien or title or claim thereof (provided, however, that Lender
shall copy Borrower with all such bills, statements, or estimates on which
Lender is relying). If the amount of the Tax and Insurance Escrow Fund shall
exceed the amounts due for Taxes and Insurance Premiums pursuant to
Section 5.1.2 hereof, Lender shall, in its sole discretion, return any excess to
Borrower or credit such excess against future payments to be made to the Tax and
Insurance Escrow Fund. Any amount remaining in the Tax and Insurance Escrow Fund
after the Debt has been paid in full shall be returned to Borrower. In
allocating such excess, Lender may deal with the Person shown on the records of
Lender to be the owner of the Property. If at any time Lender reasonably
determines that the Tax and Insurance Escrow Fund is not or will not be
sufficient to pay Taxes and Insurance Premiums by the dates set forth in (a) and
(b) above, Lender shall notify Borrower of such determination and Borrower shall
increase its monthly payments to Lender by the amount that Lender estimates is
sufficient to make up the deficiency at least thirty (30) days prior to the due
date of the Taxes and/or thirty (30) days prior to expiration of the Policies,
as the case may be.

SECTION 7.3. Replacements and Replacement Reserve.

7.3.1.     Replacement Reserve Fund. Borrower shall pay to Lender on each
Payment Date one-twelfth (1/12) of $71,544.64, which is the amount (the
“Replacement Reserve Monthly Deposit”) reasonably estimated by Lender in its
sole discretion to be due for replacements and repairs required to be made to
the Property during the calendar year (collectively, the “Replacements”).
Amounts so deposited shall hereinafter be referred to as Borrower’s “Replacement
Reserve Fund” and the account in which such amounts are held shall hereinafter
be referred to as Borrower’s “Replacement Reserve Account”. Lender may reassess
its estimate of the amount necessary for the Replacement Reserve Fund from time
to time, and may increase the monthly amounts required to be deposited into the
Replacement Reserve Fund upon thirty (30) days notice to Borrower if Lender
determines in its reasonable discretion that an increase is necessary to
maintain the proper maintenance and operation of the Property.

7.3.2.     Disbursements from Replacement Reserve Account. Provided, no Event of
Default has occurred and is continuing, Lender shall promptly make disbursements
from the Replacement Reserve Fund as requested by Borrower, and approved by
Lender (which approval shall not be unreasonably withheld or delayed), no more
frequently than once in any thirty (30) day period of no less than $5,000.00
upon delivery by Borrower of Lender’s standard form of draw request accompanied
by copies of paid invoices for the amounts requested and, if required by Lender
for requests in excess of $10,000.00 for a single item, lien waivers and
releases from all parties furnishing materials and/or services in connection
with the requested payment. Lender may require an inspection of the Property at
Borrower’s expense prior to making a monthly disbursement in order to verify
completion of replacements and repairs of items in excess of $10,000.00 for
which reimbursement is sought.

7.3.3.     Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all preservation and maintenance covenants in the Loan
Documents.

SECTION 7.4. Rollover Reserve.

7.4.1.     Deposits to Rollover Reserve Fund. Borrower shall pay to Lender on
each Payment Date the sum of $13,889.00 until the amount on deposit in the
Rollover Reserve Account (as hereinafter defined) shall be equal to or greater
than $500,000.00 (the “Rollover Funding Threshold”) and in the event that at any
time disbursements are made to Borrower from the Rollover Reserve Fund (as
hereinafter defined) so as to reduce the amounts therein below the Rollover
Funding Threshold, Borrower shall be obligated, commencing with the next due
installment of the Monthly Debt Service Payment Amount, to resume payment of the
Rollover Reserve Fund installment deposits until the amounts in the Rollover
Reserve Account shall be equal to or greater than the Rollover Funding
Threshold. All such funds deposited by Borrower with Lender in connection with
this Section 7.4.1 shall be deposited with and held by Lender for tenant
improvement and leasing commission obligations incurred following the date
hereof. In addition, Borrower shall pay to Lender for deposit with Lender all
funds received by Borrower in connection with any cancellation, termination or
surrender of any Lease, including, but not limited to, any surrender or
cancellation fees, buy-out fees, or reimbursements for tenant improvements and
leasing commissions. All such amounts so deposited shall hereinafter be referred
to as the “Rollover Reserve Fund” and the account to which such amounts are held
shall hereinafter be referred to as the “Rollover Reserve Account”.

7.4.2.     Withdrawal of Rollover Reserve Funds. Provided no Event of Default
has occurred and is continuing, Lender shall promptly make disbursements from
the Rollover Escrow Fund for tenant improvement and leasing commission
obligations incurred by Borrower. All such expenses shall be approved by Lender
(such approval not to be unreasonably withheld or delayed). Lender shall make
disbursements as requested by Borrower on a monthly basis in increments of no
less than $5,000.00 upon delivery by Borrower of Lender’s standard form of draw
request accompanied by copies of paid invoices for the amounts requested and, if
required by Lender for requests in excess of $10,000 for a single item, lien
waivers and releases from all parties furnishing materials and/or services in
connection with the requested payment. Lender may require an inspection of the
Property at Borrower’s expense prior to making a monthly disbursement in order
to verify completion of improvements in excess of $10,000 for which
reimbursement is sought.

SECTION 7.5. Environmental Reserve Fund.

7.5.1.     Deposits to the Environmental Reserve. Prior to the execution of this
Agreement, Lender has caused the Property to be inspected by Certified
Environments Inc., Lender’s environmental consultant (the “Environmental
Consultant”). Such inspection was solely for the benefit of Lender, and Lender
makes no representation or warranty as to the accuracy or completeness of the
inspection. Simultaneously herewith, Borrower shall deposit with Lender the sum
of $3,240,000.00 (the “Environmental Reserve Fund”), to be held as security for
(i) Borrower’s development and implementation of a groundwater extraction and
treatment system (the “Treatment System”) at the Property and/or the Off Site
Environmental Parcel (as defined in the Mortgage) or at any other location
designated or approved by the New York State Department of Conservation
(“NYSDEC”), all as more fully described in that certain Phase I Environmental
Site Assessment Report dated December 22, 2003 by the Environmental Consultant
(the “Phase I Report”) and (ii) the continued operation and maintenance of the
Treatment System which shall include, but not be limited to, the cost of
operating the Treatment System and costs for laboratory testing of the
groundwater in connection with the Treatment System and any other requirements
set forth in the Phase I Report. Borrower shall complete the implementation of
the Treatment System within the time periods provided in that certain Consent
Order dated as of March 20, 1992, issued by NYSDEC, which time periods may be
extended by Lender in its reasonable discretion. Notwithstanding the foregoing,
Borrower shall complete the Treatment System in accordance with all directives,
notices and other communications from any Governmental Authority having
jurisdiction over such environmental matters. The Treatment System shall be
implemented and completed in a good and workmanlike manner, in accordance with
all applicable codes and regulations, and in a manner satisfactory to Lender, in
its good faith discretion, and as necessary to bring the Property into
compliance with all applicable laws, ordinances, rules and regulations,
including, but not limited to all Environmental Laws. If Borrower fails to
perform, implement, complete and operate the Treatment System as required above,
Borrower hereby grants to Lender and Lender’s designee (the NYSDEC and the New
York Department of Health shall each be deemed a Lender designee for purposes
hereof) an irrevocable power-of-attorney, coupled with an interest, to perform,
implement, complete and operate the Treatment System and to apply the amounts on
deposit in the Environmental Reserve Fund to the costs associated therewith, all
as Lender may determine in its sole and absolute discretion but without
obligation to do so.

7.5.2.     Withdrawal of Environmental Reserve Funds. Provided no Event of
Default has occurred and is continuing, Lender shall, to the extent funds are
available for such purpose in the Environmental Reserve Fund, disburse to
Borrower the amount paid or incurred by Borrower in implementing, completing and
monitoring the Treatment System as required above, provided all such costs and
expenses incurred in connection with the implementing, completing and monitoring
of the Treatment System shall be approved by Lender in its good faith
discretion. Notwithstanding the foregoing, Lender shall not be required to
disburse such funds unless and until Borrower shall provide to Lender evidence
satisfactory to Lender in its good faith discretion, that construction of such
Treatment System is progressing in a manner or is operating in a condition
satisfactory to Lender, the New York Department of Health and the NYSDEC. Lender
shall make disbursements as requested by Borrower on a monthly basis in
increments of no less than $5,000.00 upon delivery by Borrower of Lender’s
standard form of draw request accompanied by copies of paid invoices for the
amounts requested and, if required by Lender for requests in excess of $10,000
for a single item, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Lender may
require an inspection of the Property at Borrower’s expense prior to making a
monthly disbursement in order to verify completion of improvements in excess of
$10,000 for which reimbursement is sought.

SECTION 7.6. Environmental Well Reserve

7.6.1.     Deposits to the Environmental Well Reserve. On the date hereof,
Borrower shall deposit with Lender the sum of $4,886,000.00 (the “Environmental
Well Reserve”), to be held as security for (i) the cost to create, install and
complete a temporary granular activated carbon treatment system (the “Temporary
Treatment System”) for certain water wells (collectively the “Well 4-2”) located
on, near or about the Property as identified in the Phase I Report, (ii) the
continued operation and maintenance of the Temporary Treatment System, (iii) in
the event there is an increase of Hazardous Substances in Well 4-2, the
construction, implementation and completion of an air stripping facility or
other permanent facility as approved by the NYSDEC, the New York Department of
Health, the Suffolk County Department of Health or any other Governmental
Authority (such facility shall hereinafter be referred to as the “Permanent
Facility”) capable of treating, inter alia, the raw water contained in the
supply wells serving the Property and (iv) the continued operation and
maintenance of the Permanent Facility, all as more particularly discussed in the
Phase I Report. Borrower shall complete the implementation of the Temporary
Treatment System (and if required by Lender or the NYSDEC, the Permanent
Facility) within the time periods provided in the Phase I Report, which time
periods may be extended by Lender in its reasonable discretion. Notwithstanding
the foregoing, Borrower shall complete the Temporary Treatment System (and if
required by Lender or the NYSDEC, the Permanent Facility) in accordance with all
directives, notices and other communications from any Governmental Authority
having jurisdiction over such environmental matters. The Temporary Treatment
System (and if required by Lender or the NYSDEC, the Permanent Facility) shall
be implemented, constructed and completed in a good and workmanlike manner, in
accordance with all applicable codes and regulations, and in a manner
satisfactory to Lender, in its good faith discretion, and as necessary to bring
the Property into compliance with all applicable laws, ordinances, rules and
regulations, including, but not limited to all Environmental Laws. So long as no
Event of Default shall exist and be continuing, Lender shall, to the extent
funds are available for such purpose in the Environmental Well Reserve, disburse
to Borrower the amount paid or incurred by Borrower in implementing and
completing the Temporary Treatment System (and if required by Lender or the
NYSDEC, the Permanent Facility), in the manner provided below. If Borrower fails
to perform, implement, complete and operate the Temporary Treatment System (and
if required by Lender or the NYSDEC, the Permanent Facility) as required above,
Borrower hereby grants to Lender or its designee (the NYSDEC and the New York
Department of Health shall each be deemed a Lender designee for purposes hereof)
an irrevocable power-of-attorney, coupled with an interest, to perform,
implement, complete and operate the Temporary Treatment System (and if required
by Lender or the NYSDEC, the Permanent Facility) and to apply the amounts on
deposit in the Environmental Well Reserve to the costs associated therewith, all
as Lender may determine in its sole and absolute discretion but without
obligation to do so.

7.6.2.     Withdrawal of Environmental Well Reserve Funds. Provided no Event of
Default has occurred and is continuing, Lender shall, to the extent funds are
available for such purpose in the Environmental Well Reserve, disburse to
Borrower the amount paid or incurred by Borrower in implementing, completing and
monitoring the Temporary Treatment System (and if required by Lender or the
NYSDEC, the Permanent Facility) as required above, provided all such costs and
expenses incurred in connection with the implementing, completing and monitoring
of the Temporary Treatment System (and if required by Lender or the NYSDEC, the
Permanent Facility) shall be approved by Lender in its good faith discretion.
Lender shall make disbursements as requested by Borrower on a monthly basis in
increments of no less than $5,000.00 upon delivery by Borrower of Lender’s
standard form of draw request accompanied by copies of paid invoices for the
amounts requested and, if required by Lender for requests in excess of $10,000
for a single item, lien waivers and releases from all parties furnishing
materials and/or services in connection with the requested payment. Lender may
require an inspection of the Property at Borrower’s expense prior to making a
monthly disbursement in order to verify completion of improvements in excess of
$10,000 for which reimbursement is sought. Any funds remaining in the
Environmental Well Reserve shall be released by the Lender to the Borrower upon
presentation by the Borrower of a written determination by the NYSDEC and any
other Governmental Authority having jurisdiction over environmental matters
affecting the Property or any property located near the Property that, based on
the relevant analytical data of the drinking water taken from the municipal
drinking water wells (acceptable to Lender, in Lender’s sole, absolute and good
faith discretion), no further treatment of the drinking water eminating from any
of the municipal drinking water wells is necessary, including, but not limited
to, Well 4-2, or, if applicable, the Permanent Facility, at any time while the
Obligations to Lender remain outstanding; provided (i) there is no objection
from any other Governmental Authority having jurisdiction over environmental
matters affecting the Property or any property located near the Property and
(ii) that such written determination (or written determinations) shall be in
substance satisfactory to Lender in its sole, absolute and good faith
discretion.

SECTION 7.7. Reserve Funds, Generally.

(a)     Borrower grants to Lender a first-priority perfected security interest
in each of the Reserve Funds and any and all monies now or hereafter deposited
in each Reserve Fund as additional security for payment of the Debt. Until
expended or applied in accordance herewith, the Reserve Funds shall constitute
additional security for the Debt. Upon the occurrence of an Event of Default,
Lender may, in addition to any and all other rights and remedies available to
Lender, apply any sums then present in any or all of the Reserve Funds to the
payment of the Debt in any order in its sole discretion. The Reserve Funds shall
not constitute trust funds and may be commingled with other monies held by
Lender.

(b)     Borrower shall not, without obtaining the prior consent of Lender,
further pledge, assign or grant any security interest in any Reserve Fund or the
monies deposited therein or permit any lien or encumbrance to attach thereto, or
any levy to be made thereon, or any UCC-1 Financing Statements, except those
naming Lender as the secured party, to be filed with respect thereto.

(c)     The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate selected by Lender. All interest or other
earnings on a Reserve Fund shall be added to and become a part of such Reserve
Fund and shall be disbursed in the same manner as other monies deposited in such
Reserve Fund. Borrower shall have the right to direct Lender to invest sums on
deposit in the Eligible Account in Permitted Investments provided (a) such
investments are then regularly offered by Lender for accounts of this size,
category and type, (b) such investments are permitted by applicable federal,
state and local rules, regulations and laws, (c) the maturity date of the
Permitted Investment is not later than the date on which the applicable Reserve
Funds are required for payment of an obligation for which such Reserve Fund was
created, and (d) no Event of Default shall have occurred and be continuing.
Borrower shall be responsible for payment of any federal, state or local income
or other tax applicable to the interest or income earned on the Reserve Funds.
No other investments of the sums on deposit in the Reserve Funds shall be
permitted except as set forth in this Section 7.6. Borrower shall bear all
reasonable costs associated with the investment of the sums in the account in
Permitted Investments. Such costs shall be deducted from the income or earnings
on such investment, if any, and to the extent such income or earnings shall not
be sufficient to pay such costs, such costs shall be paid by Borrower promptly
on demand by Lender. Lender shall have no liability for the rate of return
earned or losses incurred on the investment of the sums in Permitted
Investments.

(d)     Borrower shall indemnify Lender and hold Lender harmless from and
against any and all actions, suits, claims, demands, liabilities, losses,
damages, obligations and costs and expenses (including litigation costs and
reasonable attorneys fees and expenses) arising from or in any way connected
with the Reserve Funds or the performance of the obligations for which the
Reserve Funds were established. Borrower shall assign to Lender all rights and
claims Borrower may have against all Persons supplying labor, materials or other
services which are to be paid from or secured by the Reserve Funds; provided,
however, that Lender may not pursue any such right or claim unless an Event of
Default has occurred and remains uncured.

Article VIII

DEFAULTS

SECTION 8.1. Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an "Event of Default"):

(i)     if any portion of the Debt is not paid when due;

(ii)     if any of the Taxes or Other Charges are not paid when the same are due
and payable unless Lender is required to pay such Taxes or Other Charges in
connection with Section 7.2 hereof and Lender actually fails to make such
payments through no fault of the Borrower;

(iii)     if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender within five (5) days upon
request;

(iv)     if Borrower Transfers or otherwise encumbers any portion of the
Property without Lender’s prior consent in violation of the provisions of this
Agreement and Article 6 of the Mortgage;

(v)     if any representation or warranty made by Borrower herein or in any
other Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made and such breach of any representation or warranty cannot be cured
within thirty (30) days from the date notice is delivered by Lender to Borrower;

(vi)     if Borrower, Principal or any Guarantor shall make an assignment for
the benefit of creditors;

(vii)     if a receiver, liquidator or trustee shall be appointed for Borrower,
Principal or Guarantor, or if Borrower, Principal or Guarantor shall be
adjudicated a bankrupt or insolvent, or if any petition for bankruptcy,
reorganization or arrangement pursuant to federal bankruptcy law, or any similar
federal or state law, shall be filed by or against, consented to, or acquiesced
in by, Borrower, Principal or Guarantor, or if any proceeding for the
dissolution or liquidation of Borrower, Principal or Guarantor shall be
instituted; provided, however, if such appointment, adjudication, petition or
proceeding was involuntary and not consented to by Borrower, Principal or
Guarantor, upon the same not being discharged, stayed or dismissed within
sixty (60) days;

(viii)     if Borrower attempts to assign its rights under this Agreement or any
of the other Loan Documents or any interest herein or therein in contravention
of the Loan Documents;

(ix)     if Borrower breaches any of its respective negative covenants contained
in Section 5.2 or any covenant contained in Section 4.1.30 or Section 5.1.11
hereof;

(x)     if Borrower or Guarantor breaches any covenant, condition,
representation, warranty or agreement set forth in Paragraphs 17 and 18 of the
Environmental Indemnity, including, without limitation, Guarantor’s covenant to
maintain each of the Required Net Worth and the Required Liquidity (as each term
is defined in the Environmental Indemnity);

(xi)     with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

(xii)     if any of the assumptions contained in the Insolvency Opinion
delivered to Lender in connection with the Loan, or in the Additional Insolvency
Opinion delivered subsequent to the closing of the Loan, is or shall become
untrue in any material respect;

(xiii)     if a material default has occurred and continues beyond any
applicable cure period under the Management Agreement (or any Replacement
Management Agreement) and if such default permits the Manager thereunder to
terminate or cancel the Management Agreement (or any Replacement Management
Agreement) without the prior written consent of Lender;

(xiv)     if Borrower shall continue to be in Default under any of the other
terms, covenants or conditions of this Agreement not specified in subsections
(i) to (xii) above, for ten (10) days after notice to Borrower from Lender, in
the case of any Default which can be cured by the payment of a sum of money, or
for forty-five (45) days after notice from Lender in the case of any other
Default; provided, however, that if such non-monetary Default is susceptible of
cure but cannot reasonably be cured within such forty-five (45) day period and
provided further that Borrower shall have commenced to cure such Default within
such forty-five (45) day period and thereafter diligently and expeditiously
proceeds to cure the same, such forty-five (45) day period shall be extended for
such time as is reasonably necessary for Borrower in the exercise of due
diligence to cure such Default, such additional period not to exceed ninety (90)
days; or

(xv)     if there shall be default under any of the other Loan Documents beyond
any applicable cure periods contained in such documents, whether as to Borrower
or the Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.

(b)     Upon the occurrence of an Event of Default (other than an Event of
Default described in clauses (vi), (vii) or (viii) above) and at any time
thereafter, in addition to any other rights or remedies available to it pursuant
to this Agreement and the other Loan Documents or at law or in equity, Lender
may take such action, without notice or demand, that Lender deems advisable to
protect and enforce its rights against Borrower and in and to the Property,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents against Borrower and the Property, including,
without limitation, all rights or remedies available at law or in equity; and
upon any Event of Default described in clauses (vi), (vii) or (viii) above, the
Debt and all other obligations of Borrower hereunder and under the other Loan
Documents shall immediately and automatically become due and payable, without
notice or demand, and Borrower hereby expressly waives any such notice or
demand, anything contained herein or in any other Loan Document to the contrary
notwithstanding.

SECTION 8.2. Remedies. (a) Upon the occurrence of an Event of Default, all or
any one or more of the rights, powers, privileges and other remedies available
to Lender against Borrower under this Agreement or any of the other Loan
Documents executed and delivered by, or applicable to, Borrower or at law or in
equity (subject to the limitation of liability set forth in Section 9.4 hereof)
may be exercised by Lender at any time and from time to time, whether or not all
or any of the Debt shall be declared due and payable, and whether or not Lender
shall have commenced any foreclosure proceeding or other action for the
enforcement of its rights and remedies under any of the Loan Documents. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singularly, successively, together or otherwise, at such time and
in such order as Lender may determine in its sole discretion, to the fullest
extent permitted by law, without impairing or otherwise affecting the other
rights and remedies of Lender permitted by law, equity or contract or as set
forth herein or in the other Loan Documents (subject to the limitation of
liability set forth in Section 9.4 hereof). Without limiting the generality of
the foregoing, Borrower agrees that if an Event of Default is continuing
(i) Lender is not subject to any “one action” or “election of remedies” law or
rule, and (ii) all liens and other rights, remedies or privileges provided to
Lender shall remain in full force and effect until Lender has exhausted all of
its remedies against the Property and the Mortgage has been foreclosed, sold
and/or otherwise realized upon in satisfaction of the Debt or the Debt has been
paid in full.

(b)     Lender shall have the right from time to time to sever the Note and the
other Loan Documents into one or more separate notes, mortgages and other
security documents (the “Severed Loan Documents”) in such denominations as
Lender shall determine in its sole discretion for purposes of evidencing and
enforcing its rights and remedies provided hereunder. Borrower shall execute and
deliver to Lender from time to time, promptly after the request of Lender, a
severance agreement and such other documents as Lender shall request in order to
effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall do by virtue thereof; provided, however, Lender shall not
make or execute any such documents under such power until three (3) days after
notice has been given to Borrower by Lender of Lender’s intent to exercise its
rights under such power. Except as may be required in connection with a
securitization pursuant to Section 9.1 hereof, (i) Borrower shall not be
obligated to pay any costs or expenses incurred in connection with the
preparation, execution, recording or filing of the Severed Loan Documents, and
(ii) the Severed Loan Documents shall not contain any representations,
warranties or covenants not contained in the Loan Documents and any such
representations and warranties contained in the Severed Loan Documents will be
given by Borrower only as of the Closing Date.

(c)     Remedies Cumulative; Waivers. The rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise (subject to the limitation of liability set forth in Section 9.4
hereof). Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a waiver thereof, but any such
remedy, right or power may be exercised from time to time and as often as may be
deemed expedient. A waiver of one Default or Event of Default with respect to
Borrower shall not be construed to be a waiver of any subsequent Default or
Event of Default by Borrower or to impair any remedy, right or power consequent
thereon.

Article IX

SPECIAL PROVISIONS

SECTION 9.1. Sale of Notes and Securitization. Borrower acknowledges and agrees
that the Lender may sell all or any portion of the Loan and the Loan Documents,
or issue one or more participations therein, or consummate one or more private
or public securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, participations and/or securitizations,
collectively, a “Securitization”). At the request of Lender, and to the extent
not already required to be provided by Borrower under this Agreement, Borrower
shall use reasonable efforts to provide information not in the possession of
Lender or which may be reasonably required by Lender in order to satisfy the
market standards to which Lender customarily adheres or which may be reasonably
required by prospective investors and/or the Rating Agencies in connection with
any such Securitization (provided, Lender shall not make requests under this
Section 9.1 more than twice), including, without limitation, to:

(a)     provide additional and/or updated Provided Information, together with
appropriate verification and/or consents related to the Provided Information
through letters of auditors or opinions of counsel of independent attorneys
reasonably acceptable to Lender and the Rating Agencies;

(b)     assist in preparing descriptive materials for presentations to any or
all of the Rating Agencies, and work with, and if requested, supervise,
third-party service providers engaged by Borrower, the Principal and their
respective affiliates to obtain, collect, and deliver information requested or
required by Lender or the Rating Agencies;

(c)     deliver (i) updated opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Property, Borrower, the
Principal and their respective Affiliates and the Loan Documents, including,
without limitation, a so-called “10b-5” opinion and (ii) revised organizational
documents for Borrower, which counsel opinions and organizational documents
shall be reasonably satisfactory to Lender and the Rating Agencies;

(d)     if required by any Rating Agency, use commercially reasonable efforts to
deliver such additional tenant estoppel letters, subordination agreements or
other agreements from parties to agreements that affect the Property, which
estoppel letters, subordination agreements or other agreements shall be
reasonably satisfactory to Lender and the Rating Agencies; provided, however, in
connection with this Article IX, Borrower shall only be required to obtain such
items once;

(e)     make such representations and warranties as of the closing date of the
Securitization with respect to the Property, Borrower, the Principal and the
Loan Documents as may be reasonably requested by Lender or the Rating Agencies
and consistent with the facts covered by such representations and warranties as
they exist on the date thereof, including the representations and warranties
made in the Loan Documents;

(f)     execute such amendments to the Loan Documents as may be reasonably
requested by Lender or the Rating Agencies to effect the Securitization and/or
deliver one or more new component notes to replace the original note or modify
the original note to reflect multiple components of the Loan (and such new notes
or modified note shall have the same initial weighted average coupon of the
original note, but such new notes or modified note may change the interest rate
and amortization of the Loan), and modify the Cash Management Agreement with
respect to the newly created components such that the pricing and marketability
of the Securities and the size of each class of Securities and the rating
assigned to each such class by the Rating Agencies shall provide the most
favorable rating levels and achieve the optimum rating levels for the Loan.
Notwithstanding the foregoing, Borrower shall not be required to modify any Loan
Document which has the effect of (i) increasing the interest rate currently
being paid pursuant to the Note, (ii) extending the Maturity Date, (iii)
modifying the amortization of the scheduled Loan payments due under the Note,
(iv) increasing the principal amount of the Loan as reflected in the Note and
(v) materially adversely increasing any of Borrower’s rights and obligations
under the Loan Documents;

(g)     if requested by Lender, review any information regarding the Property,
Borrower, Principal, the Manager and the Loan which is contained in a
preliminary or final private placement memorandum, prospectus, prospectus
supplement (including any amendment or supplement to either thereof), or other
disclosure document to be used by Lender or any affiliate thereof; and

(h)     supply to Lender such documentation, financial statements and reports in
form and substance required in order to comply with any applicable securities
laws.

        All reasonable third party costs and expenses incurred by Borrower or
Lender in connection with Borrower’s complying with requests made under this
Section 9.1 (including, without limitation, the fees and expenses of the Rating
Agencies) shall be paid by Borrower.

SECTION 9.2. Securitization Indemnification. (a) Borrower understands that
certain of the Provided Information may be included in Disclosure Documents in
connection with the Securitization and may also be included in filings with the
Securities and Exchange Commission pursuant to the Securities Act of 1933, as
amended (the “Securities Act”), or the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”), or provided or made available to investors or
prospective investors in the Securities, the Rating Agencies, and service
providers relating to the Securitization. In the event that the Disclosure
Document is required to be revised prior to the sale of all Securities, Borrower
will cooperate with the holder of the Note in updating the Disclosure Document
by providing all current information necessary to keep the Disclosure Document
accurate and complete in all material respects.

(b)     The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons have carefully examined the Disclosure Documents,
including, without limitation, the sections entitled “Risk Factors,” “Special
Considerations,” “Description of the Mortgages,” “Description of the Mortgage
Loans and Mortgaged Property,” “The Manager,” “The Borrower” and “Certain Legal
Aspects of the Mortgage Loan,” and (B) such sections and such other information
in the Disclosure Documents (to the extent such information relates to or
includes any Provided Information or any information regarding the Property,
Borrower, Manager and/or the Loan) (collectively with the Provided Information,
the “Covered Disclosure Information”) do not contain any untrue statement of a
material fact or omit to state a material fact necessary in order to make the
statements made, in the light of the circumstances under which they were made,
not misleading, (ii) jointly and severally indemnifying Lender, CSFB (whether or
not it is the Lender), any Affiliate of CSFB that has filed any registration
statement relating to the Securitization or has acted as the sponsor or
depositor in connection with the Securitization, any Affiliate of CSFB that acts
as an underwriter, placement agent or initial purchaser of Securities issued in
the Securitization, any other co-underwriters, co-placement agents or co-initial
purchasers of Securities issued in the Securitization, and each of their
respective officers, directors, partners, employees, representatives, agents and
Affiliates and each Person or entity who controls any such Person within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
(collectively, the “Indemnified Persons”), for any losses, claims, damages,
liabilities, costs or expenses (including without limitation legal fees and
expenses for enforcement of these obligations (collectively, the “Liabilities”)
to which any such Indemnified Person may become subject insofar as the
Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact contained in the Covered Disclosure
Information or arise out of or are based upon the omission or alleged omission
to state in the Covered Disclosure Information a material fact required to be
stated therein or necessary in order to make the statements in the Covered
Disclosure Information, in light of the circumstances under which they were
made, not misleading and (iii) agreeing to reimburse each Indemnified Person for
any legal or other expenses incurred by such Indemnified Person, as they are
incurred, in connection with investigating or defending the Liabilities. This
indemnity agreement will be in addition to any liability which Borrower may
otherwise have. Moreover, the indemnification provided for in clauses (ii)
and (iii) above shall be effective whether or not an indemnification agreement
described in clause (i) above is provided.

(c)     In connection with filings under the Exchange Act, the Indemnifying
Persons jointly and severally agree to indemnify (i) the Indemnified Persons for
Liabilities to which any such Indemnified Person may become subject insofar as
the Liabilities arise out of or are based upon any untrue statement or alleged
untrue statement of any material fact in the Covered Disclosure Information, or
the omission or alleged omission to state in the Covered Disclosure Information
a material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading and (ii) reimburse each Indemnified
Person for any legal or other expenses incurred by such Indemnified Persons, as
they are incurred, in connection with defending or investigating the
Liabilities.

(d)     Promptly after receipt by an Indemnified Person of notice of any claim
or the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure. If any such claim or action shall be brought against
an Indemnified Person, and it shall notify any Indemnifying Person thereof, such
Indemnifying Person shall be entitled to participate therein and, to the extent
that it wishes, assume the defense thereof with counsel reasonably satisfactory
to the Indemnified Person. After notice from any Indemnifying Person to the
Indemnified Person of its election to assume the defense of such claim or
action, such Indemnifying Person shall not be liable to the Indemnified Person
for any legal or other expenses subsequently incurred by the Indemnified Person
in connection with the defense thereof except as provided in the following
sentence; provided, however, if the defendants in any such action include both
an Indemnifying Person, on the one hand, and one or more Indemnified Persons on
the other hand, and an Indemnified Person shall have reasonably concluded that
there are any legal defenses available to it and/or other Indemnified Persons
that are different or in addition to those available to the Indemnifying Person,
the Indemnified Person or Persons shall have the right to select separate
counsel to assert such legal defenses and to otherwise participate in the
defense of such action on behalf of such Indemnified Person or Persons. The
Indemnified Person shall instruct its counsel to maintain reasonably detailed
billing records for fees and disbursements for which such Indemnified Person is
seeking reimbursement hereunder and shall submit copies of such detailed billing
records to substantiate that such counsel’s fees and disbursements are solely
related to the defense of a claim for which the Indemnifying Person is required
hereunder to indemnify such Indemnified Person. No Indemnifying Person shall be
liable for the expenses of more than one (1) such separate counsel unless such
Indemnified Person shall have reasonably concluded that there may be legal
defenses available to it that are different from or additional to those
available to another Indemnified Person.

(e)     Without the prior consent of CSFB (which consent shall not be
unreasonably withheld or delayed), no Indemnifying Person shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given CSFB reasonable prior notice thereof and
shall have obtained an unconditional release of each Indemnified Person
hereunder from all liability arising out of such claim, action, suit or
proceedings. As long as an Indemnifying Person has complied with its obligations
to defend and indemnify hereunder, such Indemnifying Person shall not be liable
for any settlement made by any Indemnified Person without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld or
delayed).

(f)     The Indemnifying Persons agree that if any indemnification or
reimbursement sought pursuant to this Section 9.2 is finally judicially
determined to be unavailable for any reason or is insufficient to hold any
Indemnified Person harmless (with respect only to the Liabilities that are the
subject of this Section 9.2), then the Indemnifying Persons, on the one hand,
and such Indemnified Person, on the other hand, shall contribute to the
Liabilities for which such indemnification or reimbursement is held unavailable
or is insufficient: (x) in such proportion as is appropriate to reflect the
relative benefits to the Indemnifying Persons, on the one hand, and such
Indemnified Person, on the other hand, from the transactions to which such
indemnification or reimbursement relates; or (y) if the allocation provided by
clause (x) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (x)
but also the relative faults of the Indemnifying Persons, on the one hand, and
all Indemnified Persons, on the other hand, as well as any other equitable
considerations. Notwithstanding the provisions of this Section 9.2, (A) no party
found liable for a fraudulent misrepresentation shall be entitled to
contribution from any other party who is not also found liable for such
fraudulent misrepresentation, and (B) the Indemnifying Persons agree that in no
event shall the amount to be contributed by the Indemnified Persons collectively
pursuant to this paragraph exceed the amount of the fees (by underwriting
discount or otherwise) actually received by the Indemnified Persons in
connection with the closing of the Loan or the Securitization.

(g)     The Indemnifying Persons agree that the indemnification, contribution
and reimbursement obligations set forth in this Section 9.2 shall apply whether
or not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

(h)     The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

(i)     Notwithstanding anything to the contrary contained herein, Borrower
shall have no obligation to act as depositor with respect to the Loan or an
issuer or registrant with respect to the Securities issued in any
Securitization.

(j)     Notwithstanding anything to the contrary contained in this Section 9.2,
nothing in this Section 9.2 shall be construed to obligate Borrower to
indemnify, defend and hold harmless the Indemnified Parties from and against any
and all liabilities, obligations, losses, damages, penalties, claims, actions,
suits, costs and expenses enacted against, imposed on or incurred by an
Indemnified Party by reason of any Indemnified Party’s willful misconduct or
intentional gross negligence.

SECTION 9.3. Achievements. Borrower shall provide evidence to Lender of the Debt
Service Coverage Ratio within forty-five (45) days after the end of each
calendar quarter (the “DSCR Determination Date”). If on any DSCR Determination
Date the Debt Service Coverage Ratio is not at least 1.3 to 1.0 (the “Default
Determination Ratio”), the Borrower shall deposit all Excess Cash Flow in the
Cash Management Account to be held by Lender. Any such funds escrowed shall be
returned to Borrower if the Default Determination Ratio is achieved for two
consecutive DSCR Determination Dates. No Event of Default shall occur by reason
of this Section 9.3 so long as the Borrower deposits into the Cash Management
Account the additional amounts required by this section. All such deposit
amounts shall be treated as a “Reserve Fund” for purposes of Section 7.7 hereof.
All additional amounts deposited under this section shall be additional security
for the repayment of the Debt and may be withdrawn by Lender upon the occurrence
of an Event of Default and applied by Lender in such order and priority as
Lender may determine. All calculations of Debt Service Coverage Ratio shall be
subject to verification by Lender.

SECTION 9.4. Exculpation. Subject to the qualifications below, Lender shall not
enforce the liability and obligation of Borrower to perform and observe the
obligations contained in the Note, this Agreement, the Mortgage or the other
Loan Documents by any action or proceeding wherein a money judgment shall be
sought against Borrower, except that Lender may bring a foreclosure action, an
action for specific performance or any other appropriate action or proceeding to
enable Lender to enforce and realize upon its interest under the Note, this
Agreement, the Mortgage and the other Loan Documents, or in the Property, the
Rents, or any other collateral given to Lender pursuant to the Loan Documents;
provided, however, that, except as specifically provided herein, any judgment in
any such action or proceeding shall be enforceable against Borrower only to the
extent of Borrower’s interest in the Property, in the Rents and in any other
collateral given to Lender, and Lender, by accepting the Note, this Agreement,
the Mortgage and the other Loan Documents, agrees that it shall not sue for,
seek or demand any deficiency judgment against Borrower or Principal in any such
action or proceeding under, or by reason of, or in connection with, the Note,
this Agreement, the Mortgage or the other Loan Documents. The provisions of this
Section shall not, however, (a) constitute a waiver, release or impairment of
any obligation evidenced or secured by any of the Loan Documents; (b) impair the
right of Lender to name Borrower as a party defendant in any action or suit for
foreclosure and sale under the Mortgage; (c) affect the validity or
enforceability of or any Guaranty made in connection with the Loan or any of the
rights and remedies of Lender thereunder; (d) impair the right of Lender to
obtain the appointment of a receiver; (e) impair the enforcement of the
Assignment of Leases; (f) constitute a prohibition against Lender to seek a
deficiency judgment against Borrower in order to fully realize the security
granted by the Mortgage or to commence any other appropriate action or
proceeding in order for Lender to exercise its remedies against the Property; or
(g) constitute a waiver of the right of Lender to enforce the liability and
obligation of Borrower, by money judgment or otherwise, to the extent of any
loss, damage, cost, expense, liability, claim or other obligation incurred by
Lender (including attorneys’ fees and costs reasonably incurred) arising out of
or in connection with the following:

(i)     fraud or intentional misrepresentation by Borrower or any Guarantor or
any of their principals, officers, agents or employees, in connection with the
Loan;

(ii)     damage to the Property arising from the gross negligence or intentional
misconduct of Borrower, Guarantor or any of their principals, officers, agents
or employees;

(iii)     the breach of any representation, warranty, covenant or
indemnification provision in the Environmental Indemnity Agreement or in the
Mortgage concerning environmental laws, hazardous substances and asbestos and
any indemnification of Lender with respect thereto in either document;

(iv)     the removal or disposal of any portion of the Property after an Event
of Default in violation of any of the Loan Documents;

(v)     the misapplication, misappropriation or conversion by Borrower or
Guarantor of (A) any Insurance Proceeds paid by reason of any Casualty, (B) any
Awards received in connection with a Condemnation (any Award received and
maintained by Borrower in connection with the Condemnation of the Area of Taking
(as hereinafter) shall not be deemed to be a misapplication, misappropriation or
conversion for purposes of this Section 9.4(v)), (C) any Rents following an
Event of Default and not applied to Debt Service, ordinary and necessary
operating expenses (as approved by Lender) or paid to Lender unless a court of
competent jurisdiction has issued a non-appealable court order directing such
Rents to be paid in another manner, or (D) any Rents paid more than one (1)
month in advance;

(vi)     for so long as Borrower or Guarantor has possession or control of the
Property, failure to pay charges for labor or materials or other charges that
can create Liens (including Taxes) on any portion of the Property to the extent
cash flow from the Property is available to pay such Liens (other than charges
which are disputed by Borrower or Guarantor in good faith and in accordance with
the terms of this Agreement); and/or

(vii)     any security deposits, advance deposits or any other deposits
collected with respect to the Property which are not delivered to Lender upon a
foreclosure of the Property or action in lieu thereof, except to the extent any
such security deposits were applied in accordance with the terms and conditions
of any of the Leases prior to the occurrence of the Event of Default that gave
rise to such foreclosure or action in lieu thereof.

        Notwithstanding anything to the contrary in this Agreement, the Note or
any of the Loan Documents, (A) Lender shall not be deemed to have waived any
right which Lender may have under Section 506(a), 506(b), 1111(b) or any other
provisions of the U.S. Bankruptcy Code to file a claim for the full amount of
the Debt secured by the Mortgage or to require that all collateral shall
continue to secure all of the Debt owing to Lender in accordance with the Loan
Documents, and (B) the Debt shall be fully recourse to Borrower (i) in the event
of: (a) Borrower filing a voluntary petition under the Bankruptcy Code or any
other Federal or state bankruptcy or insolvency law; (b) the filing of an
involuntary petition against Borrower under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law provided Borrower acquiesces in,
or colludes with others in, the filing of such involuntary petition, or
soliciting or causing to be solicited petitioning creditors for any involuntary
petition against Borrower from any Person; (c) Borrower filing an answer
consenting to or otherwise acquiescing in or joining in any involuntary petition
filed against it, by any other Person under the Bankruptcy Code or any other
Federal or state bankruptcy or insolvency law, or soliciting or causing to be
solicited petitioning creditors for any involuntary petition from any Person;
(d) Borrower consenting to or acquiescing in or joining in an application for
the appointment of a custodian, receiver, trustee, or examiner for Borrower or
any portion of the Property; (e) Borrower making an assignment for the benefit
of creditors, or admitting, in writing or in any legal proceeding, its
insolvency or inability to pay its debts as they become due; (ii) if the first
Monthly Debt Service Payment Amount is not paid when due; (iii) if Borrower
fails to maintain its status as a Single Purpose Entity or fails to appoint a
new property manager upon the request of Lender, each as required by, and in
accordance with, the terms and provisions of the Loan Agreement or the Mortgage;
(iv) if Borrower fails to obtain Lender’s prior consent to any Indebtedness or
voluntary Lien encumbering the Property as required by the Loan Agreement or the
Mortgage; or (v) if Borrower fails to obtain Lender’s prior consent to any
Transfer as required by the Loan Agreement or the Mortgage.

SECTION 9.5. Matters Concerning Manager. If (i) an Event of Default occurs and
is continuing, (ii) at the Maturity Date, the Debt is not repaid in full,
(iii) the Manager shall become bankrupt or insolvent or (iv) a material default
occurs under the Management Agreement beyond any applicable grace and cure
periods, Borrower shall, at the request of Lender, terminate the Management
Agreement and replace the Manager with a manager approved by Lender on terms and
conditions satisfactory to Lender, it being understood and agreed that the
management fee for such replacement manager shall not exceed then prevailing
market rates.

SECTION 9.6. Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee (the “Servicer”) selected by Lender and Lender may delegate all
or any portion of its responsibilities under this Agreement and the other Loan
Documents to the Servicer pursuant to a servicing agreement (the “Servicing
Agreement”) between Lender and Servicer. Lender shall be responsible for any
set-up fees or any other initial costs relating to or arising under the
Servicing Agreement (including the payment of the monthly servicing fee due to
the Servicer under the Servicing Agreement).

Article X

MISCELLANEOUS

SECTION 10.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

SECTION 10.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole discretion of Lender and shall be final and conclusive. Whenever this
Agreement expressly provides that Lender may not withhold its consent or its
approval of an arrangement or term, such provisions shall also be deemed to
prohibit Lender from delaying or conditioning such consent or approval.

SECTION 10.3. Governing Law.

(A)     THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF NEW YORK, THE LOAN WAS
MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF NEW YORK, AND THE
PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED FROM THE STATE OF
NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL RELATIONSHIP TO THE
PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY, AND IN ALL RESPECTS,
INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, MATTERS OF
CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND THE OTHER
LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED STATES OF
AMERICA, EXCEPT THAT AT ALL TIMES THE PROVISIONS FOR THE CREATION, PERFECTION,
AND ENFORCEMENT OF THE LIENS AND SECURITY INTERESTS CREATED PURSUANT HERETO AND
PURSUANT TO THE OTHER LOAN DOCUMENTS SHALL BE GOVERNED BY AND CONSTRUED
ACCORDING TO THE LAW OF THE STATE IN WHICH THE PROPERTY IS LOCATED, IT BEING
UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY THE LAW OF SUCH STATE, THE
LAW OF THE STATE OF NEW YORK SHALL GOVERN THE CONSTRUCTION, VALIDITY AND
ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS ARISING
HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY LAW, BORROWER HEREBY
UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT THAT THE LAW OF ANY
OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE OTHER LOAN
DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

(B)     ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

      CT Corporation System111
Eighth AvenueNew
York, New York 10011

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE AUTHORIZED AGENT WITH AN
OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT AND OFFICE SHALL BE
DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF PROCESS), AND (III) SHALL
PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED AGENT CEASES TO HAVE AN
OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT LEAVING A SUCCESSOR.

SECTION 10.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

SECTION 10.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or any other instrument given
as security therefor, shall operate as or constitute a waiver thereof, nor shall
a single or partial exercise thereof preclude any other future exercise, or the
exercise of any other right, power, remedy or privilege. In particular, and not
by way of limitation, by accepting payment after the due date of any amount
payable under this Agreement, the Note or any other Loan Document, Lender shall
not be deemed to have waived any right either to require prompt payment when due
of all other amounts due under this Agreement, the Note or the other Loan
Documents, or to declare a default for failure to effect prompt payment of any
such other amount.

SECTION 10.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by
(a) certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a notice to the other parties hereto in the manner provided for in
this Section 10.6):


         If to Lender:              Column Financial, Inc.
                                    11 Madison Avenue
                                    New York, New York  10010
                                    Attention:  Elliott Aronson
                                    Facsimile No.: (212) 743-5787

         with a copy to:            Column Financial, Inc.
                                    11 Madison Avenue
                                    New York, New York  10010
                                    Legal and Compliance Department
                                    Facsimile No.  (212) 325-8220

         with a copy to:            Schulte Roth and Zabel LLP
                                    919 Third Avenue
                                    New York, New York  10022
                                    Attention:  Bruce S. Cybul, Esq.
                                    Facsimile No. (212) 593-5955

         If to Borrower:            Republic Thunderbolt, LLC
                                    c/o Fairchild Corporation
                                    45025 Aviation Drive
                                    Dulles, Virginia 20166
                                    Attention:  Donald Miller, Esq.
                                    Facsimile No. 703-478-5767


A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming.

SECTION 10.7. Trial by Jury.

        BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE TRIABLE
OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY FULLY TO THE EXTENT THAT
ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN DOCUMENTS,
OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION THEREWITH. THIS
WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND VOLUNTARILY BY BORROWER,
AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO
WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE ACCRUE. LENDER IS HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER.

SECTION 10.8. Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

SECTION 10.9. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

SECTION 10.10. Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

SECTION 10.11. Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

SECTION 10.12. [INTENTIONALLY OMITTED]

SECTION 10.13. Expenses; Indemnity. (a) Borrower covenants and agrees to pay or,
if Borrower fails to pay, to reimburse, Lender upon receipt of notice from
Lender for all reasonable costs and expenses (including reasonable attorneys’
fees and disbursements) incurred by Lender in connection with (i) the
preparation, negotiation, execution and delivery of this Agreement and the other
Loan Documents and the consummation of the transactions contemplated hereby and
thereby and all the costs of furnishing all opinions by counsel for Borrower
(including without limitation any opinions requested by Lender as to any legal
matters arising under this Agreement or the other Loan Documents with respect to
the Property); (ii) Borrower’s ongoing performance of and compliance with
Borrower’s respective agreements and covenants contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date, including, without limitation, confirming compliance with
environmental and insurance requirements; (iii) Lender’s ongoing performance and
compliance with all agreements and conditions contained in this Agreement and
the other Loan Documents on its part to be performed or complied with after the
Closing Date; (iv) the negotiation, preparation, execution, delivery and
administration of any consents, amendments, waivers or other modifications to
this Agreement and the other Loan Documents and any other documents or matters
requested by Lender; (v) securing Borrower’s compliance with any requests made
pursuant to the provisions of this Agreement; (vi) the filing and recording fees
and expenses, title insurance and reasonable fees and expenses of counsel for
providing to Lender all required legal opinions, and other similar expenses
incurred in creating and perfecting the Liens in favor of Lender pursuant to
this Agreement and the other Loan Documents; (vii) enforcing or preserving any
rights, either in response to third party claims or in prosecuting or defending
any action or proceeding or other litigation, in each case against, under or
affecting Borrower, this Agreement, the other Loan Documents, the Property, or
any other security given for the Loan; and (viii) enforcing any obligations of
or collecting any payments due from Borrower under this Agreement, the other
Loan Documents or with respect to the Property or in connection with any
refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or of any insolvency or bankruptcy
proceedings; provided, however, that Borrower shall not be liable for the
payment of any such costs and expenses to the extent the same arise by reason of
the gross negligence, illegal acts, fraud or willful misconduct of Lender. Any
cost and expenses due and payable to Lender may be paid from any amounts in the
Lockbox Account.

(b)     Borrower shall indemnify, defend and hold harmless Lender from and
against any and all other liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of
(i) any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud or
willful misconduct of Lender. To the extent that the undertaking to indemnify,
defend and hold harmless set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, Borrower shall pay
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Lender.

(c)     Borrower covenants and agrees to pay for or, if Borrower fails to pay,
to reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with any Rating Agency review of the Loan, the Loan Documents or any
transaction contemplated thereby or any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and the Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

SECTION 10.14. Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

SECTION 10.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

SECTION 10.16. No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Property other than that of mortgagee,
beneficiary or lender.

(b)     This Agreement and the other Loan Documents are solely for the benefit
of Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

SECTION 10.17. Publicity. All news releases, publicity or advertising by
Borrower or their Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender, CSFB, or any of their Affiliates shall be subject to the
prior approval of Lender (not to be unreasonably withheld, conditioned or
delayed).

SECTION 10.18. Waiver of Marshalling of Assets.  To the fullest extent permitted
by law, Borrower, for itself and its successors and assigns, waives all rights
to a marshalling of the assets of Borrower, Borrower’s partners and others with
interests in Borrower, and of the Property, or to a sale in inverse order of
alienation in the event of foreclosure of the Mortgage, and agrees not to assert
any right under any laws pertaining to the marshalling of assets, the sale in
inverse order of alienation, homestead exemption, the administration of estates
of decedents, or any other matters whatsoever to defeat, reduce or affect the
right of Lender under the Loan Documents to a sale of the Property for the
collection of the Debt without any prior or different resort for collection or
of the right of Lender to the payment of the Debt out of the net proceeds of the
Property in preference to every other claimant whatsoever.

SECTION 10.19. Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents.

SECTION 10.20. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Loan Agreement and any of the other
Loan Documents, the provisions of this Loan Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

SECTION 10.21. Brokers and Financial Advisors. Borrower hereby represents that
it has dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement. Borrower hereby agrees to indemnify, defend and hold Lender
harmless from and against any and all claims, liabilities, costs and expenses of
any kind (including Lender’s attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

SECTION 10.22. Prior Agreements. This Agreement and the other Loan Documents
contain the entire agreement of the parties hereto and thereto in respect of the
transactions contemplated hereby and thereby, and all prior agreements among or
between such parties, whether oral or written between Borrower and Lender are
superseded by the terms of this Agreement and the other Loan Documents.

SECTION 10.23. Counterparts. This Agreement may be executed in any number of
duplicate originals and each duplicate original shall be deemed to be an
original. This Agreement may be executed in several counterparts, each of which
counterparts shall be deemed an original instrument and all of which together
shall constitute a single Agreement. The failure of any party hereto to execute
this Agreement, or any counterpart hereof, shall not relieve the other
signatories from their obligations hereunder.

SECTION 10.24. Area of Taking; Partial Release. The Lender acknowledges that
Borrower has been in discussions with the New York State Department of
Transportation, the FAA and other federal, state and local Governmental
Authorities with respect to the condemnation and taking, or an agreement in lieu
of such taking, of approximately two and one-half (2.5) acres of parking spaces
located on the Property adjacent to the Jillian’s store (the “Area of Taking”).
Borrower hereby agrees and acknowledges that the Mortgage and the lien thereof
encumbers all of the Property which on the date hereof comprises, among other
things, (i) the property identified on Exhibit A annexed hereto and made a part
hereof and all improvements thereon (the “Main Parcel”) and (ii) the Area of
Taking which comprises part of the Main Parcel identified on Exhibit A-2 annexed
hereto and made a part hereof. Notwithstanding anything to the contrary
contained herein or in the other Loan Documents, at any time, from and after the
date hereof, upon Borrower’s written request (the “Release Request”) to Lender,
Lender shall release the Area of Taking from the lien of the Mortgage (the
“Release”) and the other Loan Documents, and Borrower shall be entitled to all
condemnation awards awarded by any Governmental Authority in connection with the
Area of Taking and no such Release shall be deemed an Event of Default hereunder
or under any other Loan Document, subject to and in strict accordance with, and
the prior satisfaction of all the following terms, conditions and requirements:

(i)     The Release Request shall be given to Lender not less than twenty (20)
days prior to the proposed effective date of the Release, and shall be
accompanied by (i) all draft documents purporting to convey the Area of Taking
in a form satisfactory to Lender, and (ii) all information necessary to process
the Release Request, including the name and address of the title company,
numbers that should be referenced (i.e., order numbers, loan numbers, etc), and
the dates when the Release is to occur, the name and address of the prospective
transferee or Governmental Authority, and the intended use of the Release
Parcel.

(ii)     No Event of Default or event which with the passage of time or the
giving of notice or both would constitute an Event of Default shall have
occurred and is continuing under any of the other Loan Documents on either or
both (x) the date on which the Release Request is received by Lender or (y) the
date on which the actual Release would occur.

(iii)     The Release shall not have caused the Main Parcel (including any
easements in the Area of Taking which run to the benefit of the Main Parcel) to
be in non-compliance with all applicable zoning, land use and similar laws,
rules, regulations and ordinances of all Governmental Authorities having or
claiming jurisdiction thereover and all other applicable laws.

(iv)     Borrower shall submit to Lender evidence, which would be reasonably
acceptable to a prudent lender, that Borrower has or as of the effective date of
the Release will have (i) segregated and allocated the expenses in respect of
the Main Parcel from those of the Area of Taking, including, without limitation,
expenses for real estate taxes and assessments, and (ii) obtained for the Main
Parcel and the Area of Taking, all zoning and subdivision approvals of all
Governmental Authorities having jurisdiction as are necessary to create separate
and distinct, legally identifiable tracts of real property and separately
assessed tax lots and zoning lots and same is or will be of record in the
official land records of or other official records of the Town of Farmingdale,
County of Nassau, and/or State of New York, as applicable, and same have been
unconditionally created and all governmental records so reflect.

(v)     Borrower shall represent and certify to Lender that it has no knowledge
of any proposed acts relating to development, further subdivision, or any
construction on the Area of Taking which would affect in any respect the
compliance of the Main Parcel with all Legal Requirements.

(vi)     Borrower shall submit to Lender evidence which would be reasonably
acceptable to a prudent lender that following the Release, the Main Parcel shall
have available to it all necessary utility and other services for the
development, use, occupancy and operation of the Main Parcel and same shall have
adequate, free, unimpeded and unencumbered access for pedestrian and vehicular
ingress and egress onto adjacent public roads, including, without limitation,
any necessary cross-easements for access, parking and utilities.

(vii)     Borrower shall submit to Lender updated surveys, which would be in
form and substance reasonably acceptable to a prudent lender, of the Main Parcel
prepared by a registered New York land surveyor and certified to the Lender and
its title insurers by such surveyor to be correct and accurate and containing
(i) legal and metes and bounds descriptions of the Main Parcel, certified by
said surveyor and (ii) with respect to the Main Parcel, except as otherwise
provided in this Paragraph (viii), only such encroachments, exceptions and state
of facts as are set forth in the title policy insuring the Mortgage and would be
acceptable to a prudent lender.

(viii)     Borrower shall provide to Lender any and all subdivision maps of the
Property recorded or delivered to any applicable Governmental Authority.

(ix)     Lender shall have received an opinion of counsel for Borrower, in form
and content reasonably acceptable to a prudent lender or other evidence
reasonably satisfactory to a prudent lender, indicating that the lien of the
Mortgage with respect to the Main Parcel is and continues to constitute a valid
lien on the Main Parcel and that the Main Parcel is not in violation of any
Legal Requirements.

(x)     Borrower shall procure from the title company insuring the lien of the
Mortgage an amended legal description and an endorsement Lender’s title policy
which shall, among other things, provide that the lien and priority of the
Mortgage on the Main Parcel shall be unaffected as a result of the Release and
shall contain such other terms as would be acceptable to a prudent lender, but
in no event reducing the coverage afforded by the title policy issued on the
date hereof to Lender in respect of the Mortgage.

(xi)     Borrower shall deliver such other information and documents, as would
be customarily and reasonably required by a prudent lender (including, without
limitation, any amendments to the Loan Documents), in connection with the
Release and shall, upon demand from time to time, pay all costs and expenses
(including, without limitation, reasonable attorneys’ fees and disbursements)
incurred by Lender in connection therewith.

(xii)     Borrower shall deliver to Lender evidence which would be reasonably
satisfactory to a prudent lender that, after giving effect to the Release, the
ratio (the “Release Loan to Value Ratio”), expressed as a percentage, of (i) the
outstanding principal balance of the Note, all accrued and unpaid interest
thereon and all other obligations of Borrower to Lender, to (ii) the market
value of the Main Parcel (as shall be determined by an MAI appraisal, in form
and substance reasonably acceptable to a prudent lender, dated within thirty
(30) days of the date of the Release Request) shall not be greater than 75%.

(xiii)     If a Securitization has occurred, Borrower shall have obtained and
delivered to Lender (i) an opinion of counsel that would be reasonably
satisfactory to a prudent lender, based upon such information from Lender as may
be required to render such opinion, stating that the Release shall not
constitute a “significant modification” of the Loan within the meaning of
Section 1001 of the Internal Revenue Code and stating that any REMIC Trust
formed pursuant to a Securitization which includes this Loan will not fail to
maintain its status as a REMIC within the meaning of Section 860D of the
Internal Revenue Code as a result of such Release. “REMIC” shall mean a “real
estate mortgage investment conduit” with the meaning of such Section 860D and
“REMIC Trust” shall mean a REMIC which holds the Note and (ii) a “no down-grade”
letter from the applicable Rating Agency.

(xiv)     Borrower shall deliver to Lender (i) for execution by Lender, a
release of the Area of Taking from the lien of the Mortgage in a form
appropriate for recordation, and (ii) an officer’s certificate on behalf of
Borrower certifying that the requirements set forth in this Section 10.24 have
been satisfied in full.

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their duly authorized representatives, all as of the day and
year first above written.


              REPUBLIC THUNDERBOLT, LLC,
              a Delaware limited liability company



              By: /s/DONALD E. MILLER
              Name:  Donald E. Miller
              Title: Executive Vice President, General Counsel and Secretary


              COLUMN FINANCIAL, INC.



              By: /s/EDMUND F. TAYLOR
              Name:  Edmund F. Taylor
              Title:       Vice President
